Exhibit 10.4

 

 

FRANKLIN STREET PROPERTIES CORP.

 

 

$200,000,000

 

 

3.99% Series A Senior Notes due December 20, 2024
4.26% Series B Senior Notes due December 20, 2027

 

 

--------------------------------------------------------------------------------

 

NOTE PURCHASE AGREEMENT

 

--------------------------------------------------------------------------------

 

 

Dated as of October 24, 2017

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION

 

HEADING

 

PAGE

 

 

 

 

 

SECTION 1.                            AUTHORIZATION OF NOTES; INTEREST RATE

 

1

 

 

 

 

 

Section 1.1

 

Authorization of Notes

 

1

 

 

 

 

 

Section 1.2

 

Interest Rate

 

1

 

 

 

 

 

SECTION 2.                            SALE AND PURCHASE OF NOTES

 

2

 

 

 

 

 

SECTION 3.                            EXECUTION; CLOSING

 

2

 

 

 

SECTION 4.                            CONDITIONS TO CLOSING

 

3

 

 

 

 

 

Section 4.1

 

Representations and Warranties

 

3

 

 

 

 

 

Section 4.2

 

Performance; No Default

 

3

 

 

 

 

 

Section 4.3

 

Compliance Certificates

 

3

 

 

 

 

 

Section 4.4

 

Opinions of Counsel

 

3

 

 

 

 

 

Section 4.5

 

Purchase Permitted By Applicable Law, Etc.

 

3

 

 

 

 

 

Section 4.6

 

Sale of Other Notes

 

4

 

 

 

 

 

Section 4.7

 

Payment of Special Counsel Fees

 

4

 

 

 

 

 

Section 4.8

 

Private Placement Number

 

4

 

 

 

 

 

Section 4.9

 

Changes in Corporate Structure; Change of Control

 

4

 

 

 

 

 

Section 4.10

 

Funding Instructions

 

4

 

 

 

 

 

Section 4.11

 

Rating

 

4

 

 

 

 

 

Section 4.12

 

Material Credit Facilities

 

4

 

 

 

 

 

Section 4.13

 

Proceedings and Documents

 

4

 

 

 

 

 

SECTION 5.                            REPRESENTATIONS AND WARRANTIES OF THE
COMPANY

 

5

 

 

 

 

 

Section 5.1

 

Organization; Power and Authority

 

5

 

 

 

 

 

Section 5.2

 

Authorization, Etc.

 

5

 

 

 

 

 

Section 5.3

 

Disclosure

 

5

 

 

 

 

 

Section 5.4

 

Organization and Ownership of Shares of Subsidiaries; Affiliates

 

6

 

 

 

 

 

Section 5.5

 

Financial Statements; Material Liabilities

 

6

 

 

 

 

 

Section 5.6

 

Compliance with Laws, Other Instruments, Etc.

 

6

 

 

 

 

 

Section 5.7

 

Governmental Authorizations, Etc.

 

7

 

 

 

 

 

Section 5.8

 

Litigation; Observance of Agreements, Statutes and Orders

 

7

 

 

 

 

 

Section 5.9

 

Taxes; REIT Status

 

7

 

 

 

 

 

Section 5.10

 

Title to Property; Leases

 

8

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

SECTION

 

HEADING

 

PAGE

 

 

 

 

 

Section 5.11

 

Licenses, Permits, Etc.

 

8

 

 

 

 

 

Section 5.12

 

Compliance with Employee Benefit Plans

 

8

 

 

 

 

 

Section 5.13

 

Private Offering by the Company

 

9

 

 

 

 

 

Section 5.14

 

Use of Proceeds; Margin Regulations

 

10

 

 

 

 

 

Section 5.15

 

Existing Indebtedness; Future Liens

 

10

 

 

 

 

 

Section 5.16

 

Foreign Assets Control Regulations, Etc.

 

11

 

 

 

 

 

Section 5.17

 

Status under Certain Statutes

 

11

 

 

 

 

 

Section 5.18

 

Environmental Matters

 

12

 

 

 

 

 

Section 5.19

 

Solvency

 

12

 

 

 

 

 

Section 5.20

 

Eligible Unencumbered Pool Properties

 

12

 

 

 

 

 

SECTION 6.                            REPRESENTATIONS OF THE PURCHASERS

 

12

 

 

 

 

 

Section 6.1

 

Purchase for Investment

 

12

 

 

 

 

 

Section 6.2

 

Accredited Investor

 

13

 

 

 

 

 

Section 6.3

 

Source of Funds

 

13

 

 

 

 

 

SECTION 7.                            INFORMATION AS TO COMPANY

 

14

 

 

 

 

 

Section 7.1

 

Financial and Business Information

 

14

 

 

 

 

 

Section 7.2

 

Officer’s Certificate

 

17

 

 

 

 

 

Section 7.3

 

Visitation

 

18

 

 

 

 

 

Section 7.4

 

Electronic Delivery

 

19

 

 

 

 

 

SECTION 8.                            PAYMENT AND PREPAYMENT OF THE NOTES

 

20

 

 

 

 

 

Section 8.1

 

Maturity

 

20

 

 

 

 

 

Section 8.2

 

Optional Prepayments with Make-Whole Amount

 

20

 

 

 

 

 

Section 8.3

 

Allocation of Partial Prepayments

 

20

 

 

 

 

 

Section 8.4

 

Maturity; Surrender, Etc.

 

20

 

 

 

 

 

Section 8.5

 

Purchase of Notes

 

21

 

 

 

 

 

Section 8.6

 

Make-Whole Amount

 

21

 

 

 

 

 

Section 8.7

 

Offer to Prepay Notes in the Event of a Change of Control

 

23

 

 

 

 

 

Section 8.8

 

Payments Due on Non-Business Days

 

24

 

 

 

 

 

SECTION 9.                            AFFIRMATIVE COVENANTS

 

24

 

 

 

 

 

Section 9.1

 

Compliance with Laws

 

24

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

SECTION

 

HEADING

 

PAGE

 

 

 

 

 

Section 9.2

 

Insurance

 

25

 

 

 

 

 

Section 9.3

 

Maintenance of Properties

 

25

 

 

 

 

 

Section 9.4

 

Payment of Taxes and Claims

 

25

 

 

 

 

 

Section 9.5

 

Corporate Existence, Etc.

 

25

 

 

 

 

 

Section 9.6

 

Books and Records

 

26

 

 

 

 

 

Section 9.7

 

Subsidiary Guarantors

 

26

 

 

 

 

 

Section 9.8

 

REIT Status

 

28

 

 

 

 

 

Section 9.9

 

Most Favored Lender Provision

 

28

 

 

 

 

 

Section 9.10

 

Rating Confirmation

 

29

 

 

 

 

 

SECTION 10.                     NEGATIVE COVENANTS

 

29

 

 

 

 

 

Section 10.1

 

Transactions with Affiliates

 

29

 

 

 

 

 

Section 10.2

 

Merger, Consolidation, Etc.

 

29

 

 

 

 

 

Section 10.3

 

Line of Business

 

30

 

 

 

 

 

Section 10.4

 

Economic Sanctions, Etc.

 

31

 

 

 

 

 

Section 10.5

 

Liens

 

31

 

 

 

 

 

Section 10.6

 

Financial Covenants

 

31

 

 

 

 

 

Section 10.7

 

Burdensome Agreements

 

32

 

 

 

 

 

Section 10.8

 

Prepayments of Indebtedness

 

32

 

 

 

 

 

SECTION 11.                     EVENTS OF DEFAULT

 

33

 

 

 

SECTION 12.                     REMEDIES ON DEFAULT, ETC.

 

36

 

 

 

 

 

Section 12.1

 

Acceleration

 

36

 

 

 

 

 

Section 12.2

 

Other Remedies

 

36

 

 

 

 

 

Section 12.3

 

Rescission

 

37

 

 

 

 

 

Section 12.4

 

No Waivers or Election of Remedies, Expenses, Etc.

 

37

 

 

 

 

 

SECTION 13.                     REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES

 

37

 

 

 

 

 

Section 13.1

 

Registration of Notes

 

37

 

 

 

 

 

Section 13.2

 

Transfer and Exchange of Notes

 

38

 

 

 

 

 

Section 13.3

 

Replacement of Notes

 

38

 

 

 

 

 

SECTION 14.                     PAYMENTS ON NOTES

 

39

 

 

 

 

 

Section 14.1

 

Place of Payment

 

39

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

SECTION

 

HEADING

 

PAGE

 

 

 

 

 

Section 14.2

 

Payment by Wire Transfer

 

39

 

 

 

 

 

Section 14.3

 

FATCA Information

 

39

 

 

 

 

 

SECTION 15.                     EXPENSES, ETC.

 

40

 

 

 

 

 

Section 15.1

 

Transaction Expenses

 

40

 

 

 

 

 

Section 15.2

 

Certain Taxes

 

40

 

 

 

 

 

Section 15.3

 

Survival

 

40

 

 

 

 

 

SECTION 16.                     SURVIVAL OF REPRESENTATIONS AND WARRANTIES;
ENTIRE AGREEMENT

 

41

 

 

 

SECTION 17.                     AMENDMENT AND WAIVER

 

41

 

 

 

 

 

Section 17.1

 

Requirements

 

41

 

 

 

 

 

Section 17.2

 

Solicitation of Holders of Notes

 

41

 

 

 

 

 

Section 17.3

 

Binding Effect, Etc.

 

42

 

 

 

 

 

Section 17.4

 

Notes Held by Company, Etc.

 

42

 

 

 

 

 

SECTION 18.                     NOTICES

 

42

 

 

 

SECTION 19.                     REPRODUCTION OF DOCUMENTS

 

43

 

 

 

SECTION 20.                     CONFIDENTIAL INFORMATION

 

43

 

 

 

SECTION 21.                     SUBSTITUTION OF PURCHASER

 

44

 

 

 

SECTION 22.                     MISCELLANEOUS

 

45

 

 

 

 

 

Section 22.1

 

Successors and Assigns

 

45

 

 

 

 

 

Section 22.2

 

Accounting Terms

 

45

 

 

 

 

 

Section 22.3

 

Severability

 

46

 

 

 

 

 

Section 22.4

 

Construction, Etc.

 

46

 

 

 

 

 

Section 22.5

 

Counterparts

 

46

 

 

 

 

 

Section 22.6

 

Governing Law

 

46

 

 

 

 

 

Section 22.7

 

Jurisdiction and Process; Waiver of Jury Trial

 

47

 

iv

--------------------------------------------------------------------------------


 

SCHEDULE A

—

Defined Terms

 

 

 

SCHEDULE 1(a)

—

Form of 3.99% Series A Senior Note due December 20, 2024

 

 

 

SCHEDULE 1(b)

—

Form of 4.26% Series B Senior Note due December 20, 2027

 

 

 

SCHEDULE 4.4(a)

—

Form of Opinion of Special Counsel for the Company

 

 

 

SCHEDULE 4.4(b)

—

Form of Opinion of Special Counsel for the Purchasers

 

 

 

SCHEDULE 5.3

—

Disclosure Materials

 

 

 

SCHEDULE 5.4

—

Subsidiaries of the Company and Ownership of Subsidiary Stock; Directors and
Senior Officers

 

 

 

SCHEDULE 5.5

—

Financial Statements

 

 

 

SCHEDULE 5.15

—

Existing Indebtedness

 

 

 

SCHEDULE 5.20

—

Eligible Unencumbered Property Pool Properties

 

 

 

SCHEDULE EUPP

—

Additional Eligible Unencumbered Property Pool Requirements

 

 

 

PURCHASER SCHEDULE

—

Information Relating to Purchasers

 

--------------------------------------------------------------------------------


 

FRANKLIN STREET PROPERTIES CORP.

401 Edgewater Place, Suite 200

Wakefield, MA  01880-6210

 

3.99% Series A Senior Notes due December 20, 2024

4.26% Series B Senior Notes due December 20, 2027

 

Dated as of October 24, 2017

 

TO EACH OF THE PURCHASERS LISTED IN
THE PURCHASER SCHEDULE HERETO:

 

Ladies and Gentlemen:

 

FRANKLIN STREET PROPERTIES CORP., a Maryland corporation (the “Company”), agrees
with each of the Purchasers as follows:

 

Section 1.                                          AUTHORIZATION OF NOTES;
INTEREST RATE.

 

Section 1.1                                   Authorization of Notes.  The
Company will authorize the issue and sale of $200,000,000 aggregate principal
amount of its senior notes consisting of (a) $116,000,000 aggregate principal
amount of its 3.99% Series A Senior Notes due December 20, 2024 (the “Series A
Notes”) and (b) $84,000,000 aggregate principal amount of its 4.26% Series B
Senior Notes due December 20, 2027 (the “Series B Notes”).  The Series A Notes
and the Series B Notes are hereinafter referred to collectively as the “Notes.” 
The Series A Notes and the Series B Notes shall be substantially in the forms
set out in Schedules 1(a) and 1(b), respectively.  Certain capitalized and other
terms used in this Agreement are defined in Schedule A and, for purposes of this
Agreement, the rules of construction set forth in Section 22.4 shall govern.

 

Section 1.2                                   Interest Rate.  If at any time a
Below Investment Grade Event occurs, then:

 

(a)                                 from the date of the occurrence of such
Below Investment Grade Event to the date on which such Below Investment Grade
Event is no longer continuing (as evidenced by the receipt and delivery to the
holders of the Notes of written evidence of any rating of the Notes necessary to
cure such Below Investment Grade Event), each Note shall bear interest at the
Adjusted Interest Rate; and

 

(b)                                 the Company shall promptly, and in any event
within five Business Days after it has knowledge of the occurrence of such Below
Investment Grade Event, notify the holders of the Notes, in writing, that such
Below Investment Grade Event has occurred, which notice shall be sent in the
manner provided in Section 18 and be accompanied by evidence to such effect and
certifying the interest rates to be payable in respect of the Series A Notes and
the Series B Notes in consequence thereof.

 

--------------------------------------------------------------------------------


 

As used herein: (1) “Adjusted Interest Rate” means, on any day with respect to
any Note, 0.50% above the rate of interest applicable to such Note on such day
pursuant to clause (a) or (b)(i), as applicable, of the first paragraph of such
Note; (2) a “Below Investment Grade Event” shall occur if the then most recent
rating of the Notes from any Rating Agency that is in full force and effect (not
having been withdrawn) is not equal to or better than Investment Grade, provided
that the failure of the Company to comply with Section 9.10 (without giving
effect to any grace period) shall be deemed to constitute a Below Investment
Grade Event; provided further that (i) in the event that the Notes are rated by
two Rating Agencies, and there is a difference in rating between such Rating
Agencies, the Below Investment Grade Event shall be determined based on the
lower rating, and a Below Investment Grade Event shall be deemed to no longer
exist when the lower rating is equal to or better than Investment Grade, and
(ii) in the event that the Notes are rated by more than two Rating Agencies, and
there is a difference in rating among such Rating Agencies, the Below Investment
Grade Event shall be determined based on the second lowest rating (or, if the
two lowest ratings are the same, the lowest rating), and a Below Investment
Grade Event shall be deemed to no longer exist when the second lowest rating
(or, if the two lowest ratings are the same, the lowest rating) is equal to or
better than Investment Grade; (3) “Investment Grade” means, in respect of the
Notes, a rating of (a) “BBB-” or better by S&P, (b) “Baa3” or better by Moody’s,
or (c) “BBB-” or better by Fitch; and (4) “Rating Agency” means any of S&P,
Moody’s or Fitch.

 

Section 2.                                          SALE AND PURCHASE OF NOTES.

 

Subject to the terms and conditions of this Agreement, the Company will issue
and sell to each Purchaser and each Purchaser will purchase from the Company, at
the Closing provided for in Section 3, Notes in the principal amount and of the
series specified opposite such Purchaser’s name in the Purchaser Schedule at the
purchase price of 100% of the principal amount thereof.  The Purchasers’
obligations hereunder are several and not joint obligations and no Purchaser
shall have any liability to any Person for the performance or non-performance of
any obligation by any other Purchaser hereunder.

 

Section 3.                                          EXECUTION; CLOSING.

 

The execution and delivery of this Agreement shall occur on October 24, 2017
(the “Execution Date”).  The sale and purchase of the Notes to be purchased by
each Purchaser shall occur at the offices of Schiff Hardin LLP, 666 Fifth
Avenue, 17th Floor, New York, New York 10103, at 11:00 a.m., New York, New York
time, at a closing (the “Closing”) on December 20, 2017.  At the Closing, the
Company will deliver to each Purchaser the Notes of each series to be purchased
by such Purchaser in the form of a single Note of such series (or such greater
number of Notes of such series in denominations of at least $100,000 as such
Purchaser may request) dated the date of the Closing and registered in such
Purchaser’s name (or in the name of its nominee), against delivery by such
Purchaser to the Company or its order of immediately available funds in the
amount of the purchase price therefor by wire transfer to the account of the
Company set forth in the funding instructions delivered by the Company pursuant
to Section 4.10.  If at the Closing the Company shall fail to tender such Notes
to any Purchaser as provided above in this Section 3, or any of the conditions
specified in Section 4 shall not have been fulfilled to such Purchaser’s
satisfaction, such Purchaser shall, at its election, be relieved of all further
obligations (other than those set forth in Section 20) under this Agreement,
without

 

2

--------------------------------------------------------------------------------


 

thereby waiving any rights such Purchaser may have by reason of such failure by
the Company to tender such Notes or any of the conditions specified in Section 4
not having been fulfilled to such Purchaser’s satisfaction.

 

Section 4.                                          CONDITIONS TO CLOSING.

 

Each Purchaser’s obligation to purchase and pay for the Notes to be sold to such
Purchaser at the Closing is subject to the fulfillment to such Purchaser’s
satisfaction, prior to or at the Closing, of the following conditions:

 

Section 4.1                                   Representations and Warranties. 
The representations and warranties of the Company in this Agreement shall be
correct on the Execution Date and on the date of the Closing (except to the
extent that such representations and warranties are expressly stated to be made
as of a specific prior date in which case such representations and warranties
shall be correct as of such specific prior date).

 

Section 4.2                                   Performance; No Default.  The
Company shall have performed and complied with all agreements and conditions
contained in this Agreement required to be performed or complied with by it
prior to or at the Closing.  Before and after giving effect to the issue and
sale of the Notes (and the application of the proceeds thereof as contemplated
by Section 5.14), no Default or Event of Default shall have occurred and be
continuing.  Neither the Company nor any Subsidiary shall have entered into any
transaction since the date of the Memorandum that would have been prohibited by
Section 10 had such Section applied since such date.

 

Section 4.3                                   Compliance Certificates.

 

(a)                                 Officer’s Certificate.  The Company shall
have delivered to such Purchaser an Officer’s Certificate, dated the date of the
Closing, certifying that the conditions specified in Sections 4.1, 4.2 and 4.9
have been fulfilled.

 

(b)                                 Secretary’s Certificate.  The Company shall
have delivered to such Purchaser a certificate of its Secretary or Assistant
Secretary, dated the date of the Closing, certifying as to (1) the resolutions
attached thereto and other corporate proceedings relating to the authorization,
execution and delivery of the Notes and this Agreement and (2) the Company’s
organizational documents as then in effect.

 

Section 4.4                                   Opinions of Counsel.  Such
Purchaser shall have received opinions in form and substance satisfactory to
such Purchaser, dated the date of the Closing (a) from Wilmer Cutler Pickering
Hale and Dorr LLP, special counsel for the Company, in the form set forth in
Schedule 4.4(a) (and the Company hereby instructs its counsel to deliver such
opinion to the Purchasers) and (b) from Schiff Hardin LLP, the Purchasers’
special counsel in connection with such transactions, substantially in the form
set forth in Schedule 4.4(b) and covering such other matters incident to such
transactions as such Purchaser may reasonably request.

 

Section 4.5                                   Purchase Permitted By Applicable
Law, Etc.  On the date of the Closing, such Purchaser’s purchase of Notes shall
(a) be permitted by the laws and regulations of each jurisdiction to which such
Purchaser is subject, without recourse to provisions (such as

 

3

--------------------------------------------------------------------------------


 

section 1405(a)(8) of the New York Insurance Law) permitting limited investments
by insurance companies without restriction as to the character of the particular
investment, (b) not violate any applicable law or regulation (including
Regulation T, U or X of the Board of Governors of the Federal Reserve System)
and (c) not subject such Purchaser to any tax, penalty or liability under or
pursuant to any applicable law or regulation, which law or regulation was not in
effect on the Execution Date.  If requested by such Purchaser, such Purchaser
shall have received an Officer’s Certificate certifying as to such matters of
fact as such Purchaser may reasonably specify to enable such Purchaser to
determine whether such purchase is so permitted.

 

Section 4.6                                   Sale of Other Notes. 
Contemporaneously with the Closing, the Company shall sell to each other
Purchaser and each other Purchaser shall purchase the Notes to be purchased by
it at the Closing as specified in the Purchaser Schedule.

 

Section 4.7                                   Payment of Special Counsel Fees. 
Without limiting Section 15.1, the Company shall have paid on or before the
Execution Date and the date of the Closing the reasonable fees, charges and
disbursements of the Purchasers’ special counsel referred to in
Section 4.4(b) to the extent reflected in a statement of such counsel rendered
to the Company at least one Business Day prior to such date.

 

Section 4.8                                   Private Placement Number.  A
Private Placement Number issued by Standard & Poor’s CUSIP Service Bureau (in
cooperation with the SVO) shall have been obtained for each series of the Notes.

 

Section 4.9                                   Changes in Corporate Structure;
Change of Control.  The Company shall not have changed its jurisdiction of
incorporation or organization, as applicable, or been a party to any merger or
consolidation or succeeded to all or any substantial part of the liabilities of
any other entity, at any time following the date of the most recent financial
statements referred to in Schedule 5.5, except after the Execution Date, as
permitted by Section 10.2.  Since September 21, 2017, no Change of Control shall
have occurred.

 

Section 4.10                            Funding Instructions.  At least three
Business Days prior to the date of the Closing, each Purchaser shall have
received written instructions signed by a Responsible Officer on letterhead of
the Company directing the manner of the payment of the purchase price of the
Notes and setting forth (a) the name and address of the transferee bank,
(b) such transferee bank’s ABA number and (c) the account name and number into
which the purchase price for the Notes is to be deposited.

 

Section 4.11                            Rating.  Such Purchaser shall have
received evidence that the Notes have received a rating from at least one Rating
Agency.

 

Section 4.12                            Material Credit Facilities.  Such
Purchaser shall have received a copy of each Material Credit Facility as in
effect on the date of the Closing, which copy shall be certified as true,
correct and complete and which certificate shall identify each Additional
Covenant then in effect therein.

 

Section 4.13                            Proceedings and Documents.  All
corporate and other proceedings in connection with the transactions contemplated
by this Agreement and all documents and instruments incident to such
transactions shall be satisfactory to such Purchaser and its special

 

4

--------------------------------------------------------------------------------


 

counsel, and such Purchaser and its special counsel shall have received all such
counterpart originals or certified or other copies of such documents as such
Purchaser or such special counsel may reasonably request.

 

Section 5.                                          REPRESENTATIONS AND
WARRANTIES OF THE COMPANY.

 

The Company represents and warrants to each Purchaser that on the Execution Date
and the date of the Closing:

 

Section 5.1                                   Organization; Power and
Authority.  The Company is a corporation duly organized, validly existing and in
good standing under the laws of its jurisdiction of incorporation, and is duly
qualified as a foreign corporation and is in good standing in each jurisdiction
in which such qualification is required by law, other than those jurisdictions
as to which the failure to be so qualified or in good standing could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  The Company has the corporate power and authority to own or
hold under lease the properties it purports to own or hold under lease, to
transact the business it transacts and proposes to transact, to execute and
deliver this Agreement and the Notes and to perform the provisions hereof and
thereof.

 

Section 5.2                                   Authorization, Etc.  This
Agreement and the Notes have been duly authorized by all necessary corporate
action on the part of the Company, and this Agreement constitutes, and upon
execution and delivery thereof each Note will constitute, a legal, valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms, except as such enforceability may be limited by (1) applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and (2) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

 

Section 5.3                                   Disclosure.  The Company, through
its agents, Merrill Lynch, Pierce, Fenner & Smith Incorporated and J.P. Morgan
Securities, Inc., has delivered to each Purchaser a copy of a Private Placement
Memorandum, dated September 2017 (the “Memorandum”), relating to the
transactions contemplated hereby.  The Memorandum fairly describes, in all
material respects, the general nature of the business and principal properties
of the Company and its Subsidiaries.  This Agreement, the Memorandum, the
financial statements listed in Schedule 5.5 and the documents, certificates or
other writings delivered to the Purchasers by or on behalf of the Company prior
to September 21, 2017 in connection with the transactions contemplated hereby
and identified in Schedule 5.3 (this Agreement, the Memorandum and such
documents, certificates or other writings and such financial statements
delivered to each Purchaser being referred to, collectively, as the “Disclosure
Documents”), taken as a whole, do not contain any untrue statement of a material
fact or omit to state any material fact necessary to make the statements therein
not misleading in light of the circumstances under which they were made.  Except
as disclosed in the Disclosure Documents, since December 31, 2016, there has
been no change in the financial condition, operations, business or properties of
the Company or any Subsidiary except changes that could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.  There
is no fact known to the Company that could reasonably be expected to have a
Material Adverse Effect that has not been set forth herein or in the Disclosure
Documents.

 

5

--------------------------------------------------------------------------------


 

Section 5.4                                   Organization and Ownership of
Shares of Subsidiaries; Affiliates.

 

(a)                                 Schedule 5.4 contains (except as noted
therein), as of the Execution Date, complete and correct lists of (1) the
Company’s Subsidiaries, showing, as to each Subsidiary, the name thereof, the
jurisdiction of its organization, and, if such Subsidiary is not a Wholly-Owned
Subsidiary of the Company, the percentage of shares of each class of its capital
stock or similar equity interests outstanding owned by the Company and each
other Subsidiary, (2) the Sponsored REITs, (3) the Company’s other Affiliates
(specifying which such Affiliates are Joint Ventures and Unconsolidated
Affiliates), other than Subsidiaries, and (4) the Company’s directors and senior
officers.

 

(b)                                 All of the outstanding shares of capital
stock or similar equity interests of each Subsidiary shown in Schedule 5.4 as
being owned by the Company and its Subsidiaries have been validly issued, are
fully paid and non-assessable and are owned by the Company or another Subsidiary
free and clear of any Lien that is prohibited by this Agreement.

 

(c)                                  Each Subsidiary is a corporation or other
legal entity duly organized, validly existing and, where applicable, in good
standing under the laws of its jurisdiction of organization, and is duly
qualified as a foreign corporation or other legal entity and, where applicable,
is in good standing in each jurisdiction in which such qualification is required
by law, other than those jurisdictions as to which the failure to be so
qualified or in good standing could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  Each such Subsidiary
has the corporate or other power and authority to own or hold under lease the
properties it purports to own or hold under lease and to transact the business
it transacts and proposes to transact.

 

(d)                                 No Subsidiary is subject to any legal,
regulatory, contractual or other restriction (other than the agreements listed
on Schedule 5.4 and customary limitations imposed by corporate law or similar
statutes) restricting the ability of such Subsidiary to pay dividends out of
profits or make any other similar distributions of profits to the Company or any
of its Subsidiaries that owns outstanding shares of capital stock or similar
equity interests of such Subsidiary.

 

Section 5.5                                   Financial Statements; Material
Liabilities.  The Company has delivered to each Purchaser copies of the
financial statements of the Company and its Subsidiaries listed on Schedule
5.5.  All of such financial statements (including in each case the related
schedules and notes) fairly present in all material respects the consolidated
financial position of the Company and its Subsidiaries as of the respective
dates specified in such Schedule and the consolidated results of their
operations and cash flows for the respective periods so specified and have been
prepared in accordance with GAAP consistently applied throughout the periods
involved except as set forth in the notes thereto (subject, in the case of any
interim financial statements, to normal year-end adjustments).  The Company and
its Subsidiaries do not have any Material liabilities that are not disclosed in
the Disclosure Documents.

 

Section 5.6                                   Compliance with Laws, Other
Instruments, Etc.  The execution, delivery and performance by the Company of
this Agreement and the Notes will not (a)

 

6

--------------------------------------------------------------------------------


 

contravene, result in any breach of, or constitute a default under, or result in
the creation of any Lien in respect of any property of the Company or any
Subsidiary under, any indenture, mortgage, deed of trust, loan, purchase or
credit agreement, lease, corporate charter, regulations or by-laws, shareholders
agreement or any other material agreement or instrument to which the Company or
any Subsidiary is bound or by which the Company or any Subsidiary or any of
their respective properties may be bound or affected, (b) conflict with or
result in a breach of any of the terms, conditions or provisions of any order,
judgment, decree or ruling of any court, arbitrator or Governmental Authority
applicable to the Company or any Subsidiary or (c) violate any provision of any
statute or other rule or regulation of any Governmental Authority applicable to
the Company or any Subsidiary.

 

Section 5.7                                   Governmental Authorizations, Etc. 
No consent, approval or authorization of, or registration, filing or declaration
with, any Governmental Authority is required in connection with the execution,
delivery or performance by the Company of this Agreement or the Notes.

 

Section 5.8                                   Litigation; Observance of
Agreements, Statutes and Orders.

 

(a)                                 There are no actions, suits, investigations
or proceedings pending or, to the best knowledge of the Company, threatened
against or affecting the Company or any Subsidiary or any property of the
Company or any Subsidiary in any court or before any arbitrator of any kind or
before or by any Governmental Authority that could, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

(b)                                 Neither the Company nor any Subsidiary is
(1) in default under any agreement or instrument to which it is a party or by
which it is bound, (2) in violation of any order, judgment, decree or ruling of
any court, any arbitrator of any kind or any Governmental Authority or (3) in
violation of any applicable law, ordinance, rule or regulation of any
Governmental Authority (including Environmental Laws, the USA PATRIOT Act or any
of the other laws and regulations that are referred to in Section 5.16), which
default or violation could, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

Section 5.9                                   Taxes; REIT Status.

 

(a)                                 The Company and its Subsidiaries have filed
all tax returns that are required to have been filed in any jurisdiction, and
have paid all taxes shown to be due and payable on such returns and all other
taxes and assessments levied upon them or their properties, assets, income or
franchises, to the extent such taxes and assessments have become due and payable
and before they have become delinquent, except for any taxes and assessments
(1) the amount of which, individually or in the aggregate, is not Material or
(2) the amount, applicability or validity of which is currently being contested
in good faith by appropriate proceedings and with respect to which the Company
or a Subsidiary, as the case may be, has established adequate reserves in
accordance with GAAP.  The Company knows of no basis for any other tax or
assessment that could, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.  The charges,

 

7

--------------------------------------------------------------------------------


 

accruals and reserves on the books of the Company and its Subsidiaries in
respect of U.S. federal, state or other taxes for all fiscal periods are
adequate.  The U.S. federal income tax liabilities of the Company and its
Subsidiaries have been finally determined (whether by reason of completed audits
or the statute of limitations having run) for all fiscal years up to and
including the fiscal year ended December 31, 2013.  Neither the Company nor any
Subsidiary is party to any agreement the principal purpose of which is to share
tax liabilities.

 

(b)                                 The Company has elected status as a real
estate investment trust under section 856 of the Code and currently is in
compliance in all material respects with all provisions of the Code applicable
to the qualification of the Company as a real estate investment trust.  Each
Subsidiary is either (1) a “qualified REIT subsidiary” within the meaning of
Section 856(i) of the Code, (2) a REIT, (3) a “taxable REIT subsidiary” within
the meaning of Section 856(1) of the Code, (4) a partnership under Treasury
Regulation Section 301.7701-3 or (5) an entity disregarded as a separate entity
from its owner under Treasury Regulation Section 301.7701-3.

 

Section 5.10                            Title to Property; Leases.  The Company
and its Subsidiaries have good and sufficient title to their respective
properties that individually or in the aggregate are Material, including all
such properties reflected in the most recent audited balance sheet referred to
in Section 5.5 or purported to have been acquired by the Company or any
Subsidiary after such date (except as sold or otherwise disposed of in the
ordinary course of business), in each case free and clear of Liens prohibited by
this Agreement.  All leases that individually or in the aggregate are Material
are valid and subsisting and are in full force and effect in all material
respects.

 

Section 5.11                            Licenses, Permits, Etc.

 

(a)                                 The Company and its Subsidiaries own or
possess all licenses, permits, franchises, authorizations, patents, copyrights,
proprietary software, service marks, trademarks and trade names, or rights
thereto, that individually or in the aggregate are Material, without known
conflict with the rights of others.

 

(b)                                 To the best knowledge of the Company, no
product or service of the Company or any of its Subsidiaries infringes in any
material respect any license, permit, franchise, authorization, patent,
copyright, proprietary software, service mark, trademark, trade name or other
right owned by any other Person.

 

(c)                                  To the best knowledge of the Company, there
is no Material violation by any Person of any right of the Company or any of its
Subsidiaries with respect to any license, permit, franchise, authorization,
patent, copyright, proprietary software, service mark, trademark, trade name or
other right owned or used by the Company or any of its Subsidiaries.

 

Section 5.12                            Compliance with Employee Benefit Plans.

 

(a)                                 The Company and each ERISA Affiliate have
operated and administered each Plan in compliance with all applicable laws
except for such instances of noncompliance as have not resulted in and could
not, individually or in the aggregate,

 

8

--------------------------------------------------------------------------------


 

reasonably be expected to result in a Material Adverse Effect.  Neither the
Company nor any ERISA Affiliate has incurred any liability pursuant to Title I
or IV of ERISA or the penalty or excise tax provisions of the Code relating to
employee benefit plans (as defined in section 3 of ERISA), and no event,
transaction or condition has occurred or exists that could, individually or in
the aggregate, reasonably be expected to result in the incurrence of any such
liability by the Company or any ERISA Affiliate, or in the imposition of any
Lien on any of the rights, properties or assets of the Company or any ERISA
Affiliate, in either case pursuant to Title I or IV of ERISA or to section
430(k) of the Code or to any such penalty or excise tax provisions under the
Code or federal law or section 4068 of ERISA or by the granting of a security
interest in connection with the amendment of a Plan, other than such liabilities
or Liens as would not be individually or in the aggregate Material.

 

(b)                                 The present value of the aggregate benefit
liabilities under each of the Plans (other than Multiemployer Plans and Plans
not subject to Title IV of ERISA), determined as of the end of such Plan’s most
recently ended plan year on the basis of the actuarial assumptions specified for
funding purposes in such Plan’s most recent actuarial valuation report, did not
exceed the aggregate current value of the assets of such Plan allocable to such
benefit liabilities.  The term “benefit liabilities” has the meaning specified
in section 4001 of ERISA and the terms “current value” and “present value” have
the meaning specified in section 3 of ERISA.

 

(c)                                  The Company and its ERISA Affiliates have
not incurred withdrawal liabilities (and are not subject to contingent
withdrawal liabilities) under section 4201 or 4204 of ERISA in respect of
Multiemployer Plans that individually or in the aggregate are Material.

 

(d)                                 The expected postretirement benefit
obligation (determined as of the last day of the Company’s most recently ended
fiscal year in accordance with FASB ASC 715-60, without regard to liabilities
attributable to continuation coverage mandated by section 4980B of the Code) of
the Company and its Subsidiaries is not Material.

 

(e)                                  The execution and delivery of this
Agreement and the issuance and sale of the Notes hereunder will not involve any
transaction that is subject to the prohibitions of section 406 of ERISA or in
connection with which a tax could be imposed pursuant to section
4975(c)(1)(A)-(D) of the Code.  The representation by the Company to each
Purchaser in the first sentence of this Section 5.12(e) is made in reliance upon
and subject to the accuracy of such Purchaser’s representation in Section 6.3 as
to the sources of the funds to be used to pay the purchase price of the Notes to
be purchased by such Purchaser.

 

(f)                                   The Company and its Subsidiaries have not
previously maintained and do not have any Non-U.S. Plans.

 

Section 5.13                            Private Offering by the Company. 
Neither the Company nor anyone acting on its behalf has offered the Notes or any
similar Securities for sale to, or solicited any offer to buy the Notes or any
similar Securities from, or otherwise approached or negotiated in

 

9

--------------------------------------------------------------------------------


 

respect thereof with, any Person other than the Purchasers and not more than 60
other Institutional Investors, each of which has been offered the Notes at a
private sale for investment.  Neither the Company nor anyone acting on its
behalf has taken, or will take, any action that would subject the issuance or
sale of the Notes to the registration requirements of section 5 of the
Securities Act or to the registration requirements of any Securities or blue sky
laws of any applicable jurisdiction.

 

Section 5.14                            Use of Proceeds; Margin Regulations. 
The Company will apply the proceeds of the sale of the Notes hereunder as set
forth in the Memorandum.  No part of the proceeds from the sale of the Notes
hereunder will be used, directly or indirectly, for the purpose of buying or
carrying any margin stock within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System (12 CFR 221), or for the purpose of
buying or carrying or trading in any Securities under such circumstances as to
involve the Company in a violation of Regulation X of said Board (12 CFR 224) or
to involve any broker or dealer in a violation of  Regulation T of said Board
(12 CFR 220).  Margin stock does not constitute any of the value of the
consolidated assets of the Consolidated Parties and the Company does not have
any present intention that margin stock will constitute any of the value of such
assets.  As used in this Section, the terms “margin stock” and “purpose of
buying or carrying” shall have the meanings assigned to them in said Regulation
U.

 

Section 5.15                            Existing Indebtedness; Future Liens.

 

(a)                                 Except as described therein, Schedule 5.15
sets forth a complete and correct list of all outstanding Indebtedness of the
Company and its Subsidiaries as of September 30, 2017 (including descriptions of
the obligors and obligees, principal amounts outstanding, any collateral
therefor and any Guarantees thereof), since which date there has been no
Material change in the amounts, interest rates, sinking funds, installment
payments or maturities of the Indebtedness of the Company or its Subsidiaries. 
Neither the Company nor any Subsidiary is in default and no waiver of default is
currently in effect, in the payment of any principal or interest on any
Indebtedness of the Company or such Subsidiary and no event or condition exists
with respect to any Indebtedness of the Company or any Subsidiary that would
permit (or that with notice or the lapse of time, or both, would permit) one or
more Persons to cause such Indebtedness to become due and payable before its
stated maturity or before its regularly scheduled dates of payment.

 

(b)                                 Except as disclosed in Schedule 5.15,
neither the Company nor any Subsidiary has agreed or consented to cause or
permit any of its property, whether now owned or hereafter acquired, to be
subject to a Lien that secures Indebtedness or to cause or permit in the future
(upon the happening of a contingency or otherwise) any of its property, whether
now owned or hereafter acquired, to be subject to any Lien other than Liens
permitted by this Agreement.

 

(c)                                  Neither the Company nor any Subsidiary is a
party to, or otherwise subject to any provision contained in, any instrument
evidencing Indebtedness of the Company or such Subsidiary, any agreement
relating thereto or any other agreement (including its charter or any other
organizational document) which limits the amount of, or otherwise

 

10

--------------------------------------------------------------------------------


 

imposes restrictions on the incurring of, Indebtedness of the Company, except as
disclosed in Schedule 5.15.

 

Section 5.16                            Foreign Assets Control Regulations, Etc.

 

(a)                                 Neither the Company nor any Controlled
Entity (1) is a Blocked Person, (2) has been notified that its name appears or
may in the future appear on a State Sanctions List or (3) is a target of
sanctions that have been imposed by the United Nations or the European Union.

 

(b)                                 Neither the Company nor any Controlled
Entity (1) has violated, been found in violation of, or been charged or
convicted under, any applicable U.S. Economic Sanctions Laws, Anti-Money
Laundering Laws or Anti-Corruption Laws or (2) to the Company’s knowledge, is
under investigation by any Governmental Authority for possible violation of any
U.S. Economic Sanctions Laws, Anti-Money Laundering Laws or Anti-Corruption
Laws.

 

(c)                                  No part of the proceeds from the sale of
the Notes hereunder:

 

(1)                                 constitutes or will constitute funds
obtained on behalf of any Blocked Person or will otherwise be used by the
Company or any Controlled Entity, directly or indirectly, (A) in connection with
any investment in, or any transactions or dealings with, any Blocked Person,
(B) for any purpose that would cause any Purchaser to be in violation of any
U.S. Economic Sanctions Laws or (C) otherwise in violation of any U.S. Economic
Sanctions Laws;

 

(2)                                 will be used, directly or indirectly, in
violation of, or cause any Purchaser to be in violation of, any applicable
Anti-Money Laundering Laws; or

 

(3)                                 will be used, directly or indirectly, for
the purpose of making any payments, including bribes, to any Governmental
Official or commercial counterparty in order to obtain, retain or direct
business or obtain any improper advantage, in each case which would be in
violation of, or cause any Purchaser to be in violation of, any applicable
Anti-Corruption Laws.

 

(d)                                 The Company has established procedures and
controls which it reasonably believes are adequate (and otherwise comply with
applicable law) to ensure that the Company and each Controlled Entity is and
will continue to be in compliance with all applicable U.S. Economic Sanctions
Laws, Anti-Money Laundering Laws and Anti­ Corruption Laws.

 

Section 5.17                            Status under Certain Statutes.  Neither
the Company nor any Subsidiary is an “investment company” as defined under the
Investment Company Act of 1940, or subject to regulation under the Public
Utility Holding Company Act of 2005, the ICC Termination Act of 1995, or the
Federal Power Act.

 

11

--------------------------------------------------------------------------------


 

Section 5.18                            Environmental Matters.

 

(a)                                 Neither the Company nor any Subsidiary has
knowledge of any claim or has received any notice of any claim and no proceeding
has been instituted asserting any claim against the Company or any of its
Subsidiaries or any of their respective real properties or other assets now or
formerly owned, leased or operated by any of them, alleging any damage to the
environment or violation of any Environmental Laws, except, in each case, such
as could not reasonably be expected to result in a Material Adverse Effect.

 

(b)                                 Neither the Company nor any Subsidiary has
knowledge of any facts which would give rise to any claim, public or private, of
violation of Environmental Laws or damage to the environment emanating from,
occurring on or in any way related to real properties now or formerly owned,
leased or operated by any of them or to other assets or their use, except, in
each case, such as could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.

 

(c)                                  Neither the Company nor any Subsidiary has
stored any Hazardous Materials on real properties now or formerly owned, leased
or operated by any of them in a manner which is contrary to any Environmental
Law that could, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect.

 

(d)                                 Neither the Company nor any Subsidiary has
disposed of any Hazardous Materials in a manner which is contrary to any
Environmental Law that could, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.

 

(e)                                  All buildings on all real properties now
owned, leased or operated by the Company or any Subsidiary are in compliance
with applicable Environmental Laws, except where failure to comply could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

 

Section 5.19                            Solvency.  The Company, on a
consolidated basis, (a) is not insolvent nor will be rendered insolvent by the
issuance of the Notes, (b) does not have unreasonably small capital with which
to engage in its business, and (c) has not incurred indebtedness beyond its
ability to pay such indebtedness as it matures.  The Company, on a consolidated
basis, has assets having a value in excess of amounts required to pay any
indebtedness.

 

Section 5.20                            Eligible Unencumbered Pool Properties. 
Schedule 5.20 contains a complete and accurate list of all Properties comprising
the Eligible Unencumbered Property Pool as of the Execution Date and a
description of each such Property as a CBD or Urban Infill Property or a
Suburban Property.

 

Section 6.                                          REPRESENTATIONS OF THE
PURCHASERS.

 

Section 6.1                                   Purchase for Investment.  Each
Purchaser severally represents that it is purchasing the Notes for its own
account or for one or more separate accounts maintained by such Purchaser or for
the account of one or more pension or trust funds and not with a view to

 

12

--------------------------------------------------------------------------------


 

the distribution thereof, provided that the disposition of such Purchaser’s or
their property shall at all times be within such Purchaser’s or their control. 
Each Purchaser understands that the Notes have not been registered under the
Securities Act and may be resold only if registered pursuant to the provisions
of the Securities Act or if an exemption from registration is available, except
under circumstances where neither such registration nor such an exemption is
required by law, and that the Company is not required to register the Notes.

 

Section 6.2                                   Accredited Investor.  Each
Purchaser severally represents that it is an “accredited investor” (as defined
in Rule 501(a)(1), (2), (3) or (7) of Regulation D under the Securities Act)
acting for its own account (and not for the account of others) or as a fiduciary
or agent for others (which others are also “accredited investors”).  Each
Purchaser further severally represents that such Purchaser has had the
opportunity to ask questions of, and request information from, the Company and
receive answers concerning the Company and the terms and conditions of the
offering and sale of the Notes.

 

Section 6.3                                   Source of Funds.  Each Purchaser
severally represents that at least one of the following statements is an
accurate representation as to each source of funds (a “Source”) to be used by
such Purchaser to pay the purchase price of the Notes to be purchased by such
Purchaser hereunder:

 

(a)                                 the Source is an “insurance company general
account” (as the term is defined in the United States Department of Labor’s
Prohibited Transaction Exemption (“PTE”) 95-60) in respect of which the reserves
and liabilities (as defined by the annual statement for life insurance companies
approved by the NAIC (the “NAIC Annual Statement”)) for the general account
contract(s) held by or on behalf of any employee benefit plan together with the
amount of the reserves and liabilities for the general account contract(s) held
by or on behalf of any other employee benefit plans maintained by the same
employer (or affiliate thereof as defined in PTE 95-60) or by the same employee
organization in the general account do not exceed 10% of the total reserves and
liabilities of the general account (exclusive of separate account liabilities)
plus surplus as set forth in the NAIC Annual Statement filed with such
Purchaser’s state of domicile; or

 

(b)                                 the Source is a separate account that is
maintained solely in connection with such Purchaser’s fixed contractual
obligations under which the amounts payable, or credited, to any employee
benefit plan (or its related trust) that has any interest in such separate
account (or to any participant or beneficiary of such plan (including any
annuitant)) are not affected in any manner by the investment performance of the
separate account; or

 

(c)                                  the Source is either (1) an insurance
company pooled separate account, within the meaning of PTE 90-1 or (2) a bank
collective investment fund, within the meaning of the PTE 91-38 and, except as
disclosed by such Purchaser to the Company in writing pursuant to this clause
(c), no employee benefit plan or group of plans maintained by the same employer
or employee organization beneficially owns more than 10% of all assets allocated
to such pooled separate account or collective investment fund; or

 

13

--------------------------------------------------------------------------------


 

(d)                                 the Source constitutes assets of an
“investment fund” (within the meaning of Part VI of PTE 84-14 (the “QPAM
Exemption”)) managed by a “qualified professional asset manager” or “QPAM”
(within the meaning of Part VI of the QPAM Exemption), no employee benefit
plan’s assets that are managed by the QPAM in such investment fund, when
combined with the assets of all other employee benefit plans established or
maintained by the same employer or by an affiliate (within the meaning of
Part VI(c)(1) of the QPAM Exemption) of such employer or by the same employee
organization and managed by such QPAM, represent more than 20% of the total
client assets managed by such QPAM, the conditions of Part I(c) and (g) of the
QPAM Exemption are satisfied, neither the QPAM nor a Person controlling or
controlled by the QPAM maintains an ownership interest in the Company that would
cause the QPAM and the Company to be “related” within the meaning of
Part VI(h) of the QPAM Exemption and (1) the identity of such QPAM and (2) the
names of any employee benefit plans whose assets in the investment fund, when
combined with the assets of all other employee benefit plans established or
maintained by the same employer or by an affiliate (within the meaning of
Part VI(c)(1) of the QPAM Exemption) of such employer or by the same employee
organization, represent 10% or more of the assets of such investment fund, have
been disclosed to the Company in writing pursuant to this clause (d); or

 

(e)                                  the Source constitutes assets of a
“plan(s)” (within the meaning of Part IV(h) of PTE 96-23 (the “INHAM
Exemption”)) managed by an “in-house asset manager” or “INHAM” (within the
meaning of Part IV(a) of the INHAM Exemption), the conditions of Part I(a),
(g) and (h) of the INHAM Exemption are satisfied, neither the INHAM nor a Person
controlling or controlled by the INHAM (applying the definition of “control” in
Part IV(d)(3) of the INHAM Exemption) owns a 10% or more interest in the Company
and (1) the identity of such INHAM and (2) the name(s) of the employee benefit
plan(s) whose assets constitute the Source have been disclosed to the Company in
writing pursuant to this clause (e); or

 

(f)                                   the Source is a governmental plan; or

 

(g)                                  the Source is one or more employee benefit
plans, or a separate account or trust fund comprised of one or more employee
benefit plans, each of which has been identified to the Company in writing
pursuant to this clause (g); or

 

(h)                                 the Source does not include assets of any
employee benefit plan, other than a plan exempt from the coverage of ERISA.

 

As used in this Section 6.3, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in section 3 of ERISA.

 

Section 7.                                          INFORMATION AS TO COMPANY.

 

Section 7.1                                   Financial and Business
Information.  The Company shall deliver to each Purchaser and each holder of a
Note that is an Institutional Investor:

 

14

--------------------------------------------------------------------------------


 

(a)                                 Quarterly Statements — within 60 days (or
such shorter period as is the earlier of (x) 15 days greater than the period
applicable to the filing of the Company’s Quarterly Report on Form 10-Q (the
“Form 10-Q”) with the SEC regardless of whether the Company is subject to the
filing requirements thereof and (y) the date by which such financial statements
are required to be delivered under any Material Credit Facility or the date on
which such corresponding financial statements are delivered under any Material
Credit Facility if such delivery occurs earlier than such required delivery
date) after the end of each quarterly fiscal period in each fiscal year of the
Company (other than the last quarterly fiscal period of each such fiscal year),
copies of

 

(1)                                 a consolidated balance sheet of the
Consolidated Parties as at the end of such quarter, and

 

(2)                                 consolidated statements of income or
operations, changes in shareholders’ equity (if then being prepared) and cash
flows of the Consolidated Parties, for such quarter and (in the case of the
second and third quarters) for the portion of the fiscal year ending with such
quarter,

 

setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the Consolidated Parties and their results
of operations and cash flows, subject to changes resulting from year-end
adjustments;

 

(b)                                 Annual Statements — within 105 days (or such
shorter period as is the earlier of (x) 15 days greater than the period
applicable to the filing of the Company’s Annual Report on Form 10-K (the
“Form 10-K”) with the SEC regardless of whether the Company is subject to the
filing requirements thereof and (y) the date by which such financial statements
are required to be delivered under any Material Credit Facility or the date on
which such corresponding financial statements are delivered under any Material
Credit Facility if such delivery occurs earlier than such required delivery
date) after the end of each fiscal year of the Company, copies of

 

(1)                                 a consolidated balance sheet of the
Consolidated Parties as at the end of such year, and

 

(2)                                 consolidated statements of income or
operations, changes in shareholders’ equity and cash flows of the Consolidated
Parties for such year,

 

setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon (without a “going concern” or similar
qualification or exception and without any qualification or exception as to the
scope of the audit on which such opinion is based) of independent public
accountants of recognized national standing, which opinion shall state that such
financial statements present fairly, in all material respects, the financial
position of the companies being reported upon and their results of operations
and cash flows and

 

15

--------------------------------------------------------------------------------


 

have been prepared in conformity with GAAP, and that the examination of such
accountants in connection with such financial statements has been made in
accordance with generally accepted auditing standards, and that such audit
provides a reasonable basis for such opinion in the circumstances;

 

(c)                                  SEC and Other Reports — promptly upon their
becoming available, one copy of (1) each financial statement, report, notice,
proxy statement or similar document sent by the Company or any Subsidiary (i) to
the administrative agent or creditors under any Material Credit Facility
(excluding (A) information sent to such agent or creditors in the ordinary
course of administration of a credit facility, such as information relating to
pricing and borrowing availability, schedule updates and compliance
certificates, and (B) information provided in response to specific inquiries
from such agent or any creditor under any Material Credit Facility), in each
case, only if such information is not otherwise required to be provided
hereunder to each Purchaser or holder of a Note that is an Institutional
Investor (it being understood that the compliance certificate required pursuant
to Section 7.2(a) shall be in lieu of any compliance certificate required under
any Material Credit Facility)) or (ii) to its public Securities holders
generally, including proxy statements, and (2) each regular or periodic report,
each registration statement that shall have become effective (without exhibits
except as expressly requested by such Purchaser or holder), and each prospectus
and all amendments thereto filed by the Company or any Subsidiary with the SEC;

 

(d)                                 Notice of Default or Event of Default —
promptly, and in any event within five Business Days after a Responsible Officer
becoming aware of the existence of any Default or Event of Default or that any
Person has given any notice or taken any action with respect to a claimed
default hereunder or that any Person has given any notice or taken any action
with respect to a claimed default of the type referred to in Section 11(f), a
written notice specifying the nature and period of existence thereof and what
action the Company is taking or proposes to take with respect thereto;

 

(e)                                  Employee Benefits Matters — promptly, and
in any event within five Business Days after a Responsible Officer becoming
aware of any of the following, a written notice setting forth the nature thereof
and the action, if any, that the Company or an ERISA Affiliate proposes to take
with respect thereto:

 

(1)                                 with respect to any Plan, any reportable
event, as defined in section 4043(c) of ERISA and the regulations thereunder,
for which notice thereof has not been waived pursuant to such regulations as in
effect on the Execution Date;

 

(2)                                 the taking by the PBGC of steps to
institute, or the threatening by the PBGC of the institution of, proceedings
under section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Plan, or the receipt by the Company or any ERISA
Affiliate of a notice from a Multiemployer Plan that such action has been taken
by the PBGC with respect to such Multiemployer Plan;

 

16

--------------------------------------------------------------------------------


 

(3)                                 any event, transaction or condition that
could result in the incurrence of any liability by the Company or any ERISA
Affiliate pursuant to Title I or IV of ERISA or the penalty or excise tax
provisions of the Code relating to employee benefit plans, or in the imposition
of any Lien on any of the rights, properties or assets of the Company or any
ERISA Affiliate pursuant to Title I or IV of ERISA or such penalty or excise tax
provisions, if such liability or Lien, taken together with any other such
liabilities or Liens then existing, could reasonably be expected to have a
Material Adverse Effect; or

 

(4)                                 receipt of notice of the imposition of any
tax, penalty or other liability (whether by way of indemnity or otherwise) with
respect to one or more Non-U.S. Plans if such liability, when taken together
with all other such liabilities then existing, could reasonably be expected to
have a Material Adverse Effect;

 

(f)                                   Notices from Governmental Authority —
promptly, and in any event within 30 days of receipt thereof, copies of any
notice to the Company or any Subsidiary from any Governmental Authority relating
to any order, ruling, statute or other law or regulation that could reasonably
be expected to have a Material Adverse Effect;

 

(g)                                  Resignation or Replacement of Auditors —
within 10 days following the date on which the Company’s auditors resign or the
Company elects to change auditors, as the case may be, notification thereof,
together with such further information as the Required Holders may reasonably
request;

 

(h)                                 Sponsored REIT Information — upon completion
thereof, a copy of each confidential offering memorandum with respect to the
offering of equity interests of a Sponsored REIT; and

 

(i)                                     Requested Information — with reasonable
promptness, such other data and information relating to the business,
operations, affairs, financial condition, assets or properties of the Company or
any of its Subsidiaries (including actual copies of the Company’s Form 10-Q or
Form 10-K) or relating to the ability of the Company to perform its obligations
hereunder and under the Notes as from time to time may be reasonably requested
by any such Purchaser or holder of a Note.

 

Section 7.2                                   Officer’s Certificate.  Each set
of financial statements delivered to a Purchaser or holder of a Note pursuant to
Section 7.1(a) or Section 7.1(b) shall be accompanied by a certificate of a
Senior Financial Officer:

 

(a)                                 Covenant Compliance — setting forth the
information from such financial statements that is required in order to
establish whether the Company was in compliance with the requirements of
Section 10.6 and each Additional Covenant during the quarterly or annual period
covered by the financial statements then being furnished (including with respect
to each such provision that involves mathematical calculations, the information
from such financial statements that is required to perform such calculations),
and detailed calculations of the maximum or minimum amount, ratio or percentage,
as the case may be, permissible under the terms of such Section, and the
calculation of the amount, ratio

 

17

--------------------------------------------------------------------------------


 

or percentage then in existence.  In the event that the Company or any
Subsidiary has made an election to measure any financial liability using fair
value (which election is being disregarded for purposes of determining
compliance with this Agreement pursuant to Section 22.2) as to the period
covered by any such financial statement, such Senior Financial Officer’s
certificate as to such period shall include a reconciliation from GAAP with
respect to such election;

 

(b)                                 Event of Default — certifying that such
Senior Financial Officer has reviewed the relevant terms hereof and has made, or
caused to be made, under his or her supervision, a review of the transactions
and conditions of the Company and its Subsidiaries from the beginning of the
quarterly or annual period covered by the statements then being furnished to the
date of the certificate and that such review shall not have disclosed the
existence during such period of any condition or event that constitutes a
Default or an Event of Default or, if any such condition or event existed or
exists, specifying the nature and period of existence thereof and what action
the Company shall have taken or proposes to take with respect thereto;

 

(c)                                  Eligible Unencumbered Property Pool
Properties — setting forth a complete and accurate list of all Properties
comprising the Eligible Unencumbered Property Pool as of the last day of the
relevant quarterly or annual period, including (1) a description of each
Property as a CBD or Urban Infill Property or a Suburban Property, (2) a summary
of total Unencumbered NOI and occupancy rates for such Properties as of the last
day of such period, and (3) a listing of all Projects under Development as of
the last day of such period; and

 

(d)                                 Subsidiaries, Joint Ventures, Unconsolidated
Affiliates and Sponsored REITs — setting forth a list of all Subsidiaries, Joint
Ventures, Unconsolidated Affiliates and Sponsored REITs as of the date of such
certificate of a Senior Financial Officer, including their respective business
forms and jurisdictions of organization, identifying each Subsidiary, if any,
that is then a Subsidiary Guarantor and certifying that each Subsidiary, if any,
that is then required to be a Subsidiary Guarantor pursuant to Section 9.7 is a
Subsidiary Guarantor.

 

Section 7.3                                   Visitation.  The Company shall
permit the representatives of each Purchaser and each holder of a Note that is
an Institutional Investor:

 

(a)                                 No Default — if no Default or Event of
Default then exists, at the expense of such Purchaser or holder and upon
reasonable prior notice to the Company, to visit the principal executive office
of the Company, to discuss the affairs, finances and accounts of the Company and
its Subsidiaries with the Company’s officers, and (with the consent of the
Company, which consent will not be unreasonably withheld) its independent public
accountants, and (with the consent of the Company, which consent will not be
unreasonably withheld) to visit the other offices and properties of the Company
and each Subsidiary, all at such reasonable times and as often as may be
reasonably requested in writing; and

 

18

--------------------------------------------------------------------------------


 

(b)                                 Default — if a Default or Event of Default
then exists, at the expense of the Company to visit and inspect any of the
offices or properties of the Company or any Subsidiary, to examine all their
respective books of account, records, reports and other papers, to make copies
and extracts therefrom, and to discuss their respective affairs, finances and
accounts with their respective officers and independent public accountants (and
by this provision the Company authorizes said accountants to discuss the
affairs, finances and accounts of the Company and its Subsidiaries), all at such
times and as often as may be requested.

 

Section 7.4                                   Electronic Delivery.  Financial
statements, opinions of independent certified public accountants, other
information and Officer’s Certificates that are required to be delivered by the
Company pursuant to Sections 7.1(a), (b), (c), (g) or (h) and Section 7.2 shall
be deemed to have been delivered if the Company satisfies any of the following
requirements with respect thereto:

 

(a)                                 such financial statements satisfying the
requirements of Section 7.1(a) or (b), the related Officer’s Certificate
satisfying the requirements of Section 7.2 or any other information required
under Section 7.1(c), as applicable, are delivered to each Purchaser and each
holder of a Note by e-mail at the e-mail address set forth in such Purchaser’s
or holder’s Purchaser Schedule or as communicated from time to time in a
separate writing delivered to the Company;

 

(b)                                 the Company shall have timely filed such
Form 10-Q or Form 10-K or a Current Report on Form 8-K, satisfying the
requirements of Section 7.1(a), Section 7.1(b) or Section 7.1(g), as the case
may be, with the SEC on EDGAR, as applicable, and shall have made such form and
the related Officer’s Certificate (except in the case of a Form 8-K) satisfying
the requirements of Section 7.2 available on its website on the internet, which
is located at http://fspreit.com as of the Execution Date;

 

(c)                                  such financial statements satisfying the
requirements of Section 7.1(a) or Section 7.1(b) and related Officer’s
Certificate satisfying the requirements of Section 7.2 and any other information
required under Section 7.1(c), Section 7.1(g) or Section 7.1(h) are timely
posted by or on behalf of the Company on IntraLinks or on any other similar
website to which each Purchaser and holder of Notes has free access; or

 

(d)                                 the Company shall have timely filed any of
the items referred to in Section 7.1(a), (b), (c), (g) or (h) or 7.2 with the
SEC on EDGAR and shall have made such items available on its website on the
internet or on IntraLinks or on any other similar website to which each
Purchaser and holder of Notes has free access;

 

provided however, that in no case shall access to such financial statements,
other information and Officer’s Certificates be conditioned upon any waiver or
other agreement or consent (other than confidentiality provisions consistent
with Section 20 of this Agreement); provided further, that in the case of clause
(c) or, other than with respect to deliveries of information pursuant to
Section 7.1(c)(1)(ii) and Section 7.1(c)(2) to the extent such information has
been filed with the SEC on EDGAR, clause (d), the Company shall give each
Purchaser and holder of a Note substantially concurrent written notice, which
may be by e-mail or in accordance with Section 18, of such

 

19

--------------------------------------------------------------------------------


 

posting or filing in connection with each delivery; provided further, that upon
request of any Purchaser or holder of a Note to receive paper copies of such
forms, financial statements, other information and Officer’s Certificates or to
receive them by e-mail, the Company will promptly e-mail them or deliver such
paper copies, as the case may be, to such Purchaser or holder.

 

Section 8.                                          PAYMENT AND PREPAYMENT OF
THE NOTES.

 

Section 8.1                                   Maturity.  As provided therein,
the entire unpaid principal balance of each Note shall be due and payable on the
Maturity Date thereof.

 

Section 8.2                                   Optional Prepayments with
Make-Whole Amount.  The Company may, at its option, upon notice as provided
below, prepay at any time all, or from time to time any part of, the Notes, in
an amount not less than 5% of the aggregate principal amount of the Notes then
outstanding in the case of a partial prepayment, at 100% of the principal amount
so prepaid, and the Make-Whole Amount determined for the prepayment date with
respect to such principal amount.  The Company will give each holder of Notes
written notice of each optional prepayment under this Section 8.2 not less than
10 days and not more than 60 days prior to the date fixed for such prepayment
unless the Company and the Required Holders agree to another time period
pursuant to Section 17.  Each such notice shall specify such date (which shall
be a Business Day), the aggregate principal amount of the Notes to be prepaid on
such date, the principal amount of each Note held by such holder to be prepaid
(determined in accordance with Section 8.3), and the interest to be paid on the
prepayment date with respect to such principal amount being prepaid, and shall
be accompanied by a certificate of a Senior Financial Officer as to the
estimated Make-Whole Amount due in connection with such prepayment (calculated
as if the date of such notice were the date of the prepayment), setting forth
the details of such computation.  Two Business Days prior to such prepayment,
the Company shall deliver to each holder of Notes a certificate of a Senior
Financial Officer specifying the calculation of such Make-Whole Amount as of the
specified prepayment date.

 

Section 8.3                                   Allocation of Partial
Prepayments.  In the case of each partial prepayment of the Notes pursuant to
Section 8.2, the principal amount of the Notes to be prepaid shall be allocated
among all of the Notes at the time outstanding in proportion, as nearly as
practicable, to the respective unpaid principal amounts thereof not theretofore
called for prepayment.  In the case of each partial prepayment of the Notes
pursuant to Section 8.7, the principal amount of the Notes to be prepaid shall
be allocated among all of the Notes being prepaid at the such time outstanding
in proportion, as nearly as practicable, to the respective unpaid principal
amounts thereof not theretofore called for prepayment.

 

Section 8.4                                   Maturity; Surrender, Etc.  In the
case of each prepayment of Notes pursuant to this Section 8, the principal
amount of each Note to be prepaid shall mature and become due and payable on the
date fixed for such prepayment, together with interest on such principal amount
accrued to such date and the applicable Make-Whole Amount, if any.  From and
after such date, unless the Company shall fail to pay such principal amount when
so due and payable, together with the interest and Make-Whole Amount, if any, as
aforesaid, interest on such principal amount shall cease to accrue.  Any Note
paid or prepaid in full shall be surrendered to the Company and cancelled and
shall not be reissued, and no Note shall be issued in lieu of any prepaid
principal amount of any Note.

 

20

--------------------------------------------------------------------------------


 

Section 8.5                                   Purchase of Notes.  The Company
will not, and will not permit any Controlled Affiliate to, purchase, redeem,
prepay or otherwise acquire, directly or indirectly, any of the outstanding
Notes except (a) upon the payment or prepayment of the Notes in accordance with
this Agreement and the Notes or (b) pursuant to an offer to purchase made by the
Company or a Controlled Affiliate pro rata to the holders of all Notes at the
time outstanding upon the same terms and conditions.  Any such offer shall
provide each holder with sufficient information to enable it to make an informed
decision with respect to such offer, and shall remain open for at least 10
Business Days.  If the holders of more than 50% of the principal amount of the
Notes then outstanding accept such offer, the Company shall promptly notify the
remaining holders of such fact and the expiration date for the acceptance by
holders of Notes of such offer shall be extended by the number of days necessary
to give each such remaining holder at least 10 Business Days from its receipt of
such notice to accept such offer.  A failure by a holder of Notes to respond
prior to the last day on which such holder may respond (including any extension
of such period pursuant to the terms of the preceding sentence) to an offer to
purchase made pursuant to this Section 8.5 shall be deemed to constitute a
rejection of such offer by such holder.  The Company will promptly cancel all
Notes acquired by it or any Controlled Affiliate pursuant to any payment,
prepayment or purchase of Notes pursuant to this Agreement and no Notes may be
issued in substitution or exchange for any such Notes.

 

Section 8.6                                   Make-Whole Amount.

 

The term “Make-Whole Amount” means, with respect to any Note, an amount equal to
the excess, if any, of the Discounted Value of the Remaining Scheduled Payments
with respect to the Called Principal of such Note over the amount of such Called
Principal, provided that the Make-Whole Amount may not in any event be less than
zero.  For the purposes of determining the Make-Whole Amount, the following
terms have the following meanings:

 

“Called Principal” means, with respect to any Note, the principal of such Note
that is to be prepaid pursuant to Section 8.2 or has become or is declared to be
immediately due and payable pursuant to Section 12.1, as the context requires.

 

“Discounted Value” means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.

 

“Reinvestment Yield” means, with respect to the Called Principal of any Note,
the sum of (a) 0.50% plus (b) the yield to maturity implied by the “Ask
Yield(s)” reported as of 10:00 a.m. (New York City time) on the second Business
Day preceding the Settlement Date with respect to such Called Principal, on the
display designated as “Page PX1” (or such other display as may replace Page PX1)
on Bloomberg Financial Markets for the most recently issued actively traded
on-the-run U.S. Treasury securities (“Reported”) having a maturity equal to the
Remaining Average Life of such Called Principal as of such Settlement Date.  If
there are no such U.S. Treasury securities Reported having a maturity equal to
such Remaining Average Life, then such implied

 

21

--------------------------------------------------------------------------------


 

yield to maturity will be determined by (1) converting U.S. Treasury bill
quotations to bond equivalent yields in accordance with accepted financial
practice and (2) interpolating linearly between the “Ask Yields” Reported for
the applicable most recently issued actively traded on-the-run U.S. Treasury
securities with the maturities (i) closest to and greater than such Remaining
Average Life and (ii) closest to and less than such Remaining Average Life.  The
Reinvestment Yield shall be rounded to the number of decimal places as appears
in the interest rate of the applicable Note.

 

If such yields are not Reported or the yields Reported as of such time are not
ascertainable (including by way of interpolation), then “Reinvestment Yield”
means, with respect to the Called Principal of any Note, the sum of (x) 0.50%
plus (y) the yield to maturity implied by the U.S. Treasury constant maturity
yields reported, for the latest day for which such yields have been so reported
as of the second Business Day preceding the Settlement Date with respect to such
Called Principal, in Federal Reserve Statistical Release H.15 (or any comparable
successor publication) for the U.S. Treasury constant maturity having a term
equal to the Remaining Average Life of such Called Principal as of such
Settlement Date.  If there is no such U.S. Treasury constant maturity having a
term equal to such Remaining Average Life, such implied yield to maturity will
be determined by interpolating linearly between (A) the U.S. Treasury constant
maturity so reported with the term closest to and greater than such Remaining
Average Life and (B) the U.S. Treasury constant maturity so reported with the
term closest to and less than such Remaining Average Life.  The Reinvestment
Yield shall be rounded to the number of decimal places as appears in the
interest rate of the applicable Note.

 

“Remaining Average Life” means, with respect to any Called Principal, the number
of years obtained by dividing (a) such Called Principal into (b) the sum of the
products obtained by multiplying (1) the principal component of each Remaining
Scheduled Payment with respect to such Called Principal by (2) the number of
years, computed on the basis of a 360-day year comprised of twelve 30-day months
and calculated to two decimal places, that will elapse between the Settlement
Date with respect to such Called Principal and the scheduled due date of such
Remaining Scheduled Payment.

 

“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date,
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the Notes, then the amount of the next succeeding
scheduled interest payment will be reduced by the amount of interest accrued to
such Settlement Date and required to be paid on such Settlement Date pursuant to
Section 8.2 or Section 12.1.

 

“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to Section 8.2 or
has become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.

 

22

--------------------------------------------------------------------------------


 

Section 8.7                                   Offer to Prepay Notes in the Event
of a Change of Control.

 

(a)                                 Notice of Change of Control.  The Company
will, within 10 Business Days after any Responsible Officer has knowledge of the
occurrence of any Change of Control, give written notice of such Change of
Control to each holder of Notes which notice shall contain and constitute an
offer by the Company to prepay Notes as described in Section 8.7(b) and shall be
accompanied by the certificate described in Section 8.7(e).

 

(b)                                 Offer to Prepay Notes.  The offer to prepay
Notes contemplated by Section 8.7(a) shall be an offer to prepay, in accordance
with and subject to this Section 8.7, all, but not less than all, Notes held by
each holder on the date specified in such offer (the “Change of Control Proposed
Prepayment Date”), which shall be a Business Day not less than 30 days and not
more than 60 days after the date of such offer (or if the Change of Control
Proposed Prepayment Date shall not be specified in such offer, the Change of
Control Proposed Prepayment Date shall be the Business Day nearest to the 30th
day after the date of such offer).

 

(c)                                  Acceptance; Rejection.  A holder of Notes
may accept or reject the offer to prepay made pursuant to this Section 8.7 by
causing a notice of such acceptance or rejection to be delivered to the Company
at least five Business Days prior to the Change of Control Proposed Prepayment
Date.  A failure by a holder of Notes to so respond to an offer to prepay made
pursuant to this Section 8.7 shall be deemed to constitute a rejection of such
offer by such holder.

 

(d)                                 Prepayment.  Prepayment of the Notes to be
prepaid pursuant to this Section 8.7 shall be at 100% of the principal amount of
such Notes, but without any Make-Whole Amount.  The prepayment shall be made on
the Change of Control Proposed Prepayment Date.

 

(e)                                  Officer’s Certificate.  Each offer to
prepay the Notes pursuant to this Section 8.7 shall be accompanied by a
certificate, executed by a Senior Financial Officer and dated the date of such
offer, specifying (1) the Change of Control Proposed Prepayment Date, (2) that
such offer is made pursuant to this Section 8.7 and that failure by a holder to
respond to such offer by the deadline established in Section 8.7(c) shall result
in such offer to such holder being deemed rejected, (3) the principal amount of
each Note offered to be prepaid, (4) the interest that would be due on each Note
offered to be prepaid, accrued to the Change of Control Proposed Prepayment
Date, (5) that the conditions of this Section 8.7 required to be fulfilled prior
to the giving of notice have been fulfilled and (6) in reasonable detail, the
nature and date of the Change of Control.

 

(f)                                   Change of Control Defined.  “Change of
Control” means:

 

(1)                                 an event or series of related events by
which any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934 (the “Exchange Act”), but excluding
any employee benefit plan of such person or its subsidiaries, and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan)

 

23

--------------------------------------------------------------------------------


 

becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act, except that a person or group shall be deemed to have “beneficial
ownership” of all securities that such person or group has the right to acquire,
whether such right is exercisable immediately or only after the passage of time
(such right, an “option right”)), directly or indirectly, of 30% or more of the
equity securities of the Company entitled to vote for members of the board of
directors or equivalent governing body of the Company on a fully-diluted basis
(and taking into account all such securities that such person or group has the
right to acquire pursuant to any option right); or

 

(2)                                 an event or series of events by which during
any period of 12 consecutive months, a majority of the members of the board of
directors or other equivalent governing body of the Company cease to be composed
of individuals (i) who were members of that board or equivalent governing body
on the first day of such period, (ii) whose election or nomination to that board
or equivalent governing body was approved by individuals referred to in clause
(i) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body or (iii) whose election or
nomination to that board or other equivalent governing body was approved by
individuals referred to in clauses (i) and (ii) above constituting at the time
of such election or nomination at least a majority of that board or equivalent
governing body (in each case, such approval either by a specific vote or by
approval of the Company’s proxy statement in which such member was named as a
nominee for election as a director).

 

Section 8.8                                   Payments Due on Non-Business
Days.  Anything in this Agreement or the Notes to the contrary notwithstanding,
(a) except as set forth in clause (b), any payment of interest on any Note that
is due on a date that is not a Business Day shall be made on the next succeeding
Business Day without including the additional days elapsed in the computation of
the interest payable on such next succeeding Business Day; and (b) any payment
of principal of or Make-Whole Amount on any Note (including principal due on the
Maturity Date of such Note) that is due on a date that is not a Business Day
shall be made on the next succeeding Business Day and shall include the
additional days elapsed in the computation of interest payable on such next
succeeding Business Day.

 

Section 9.                                          AFFIRMATIVE COVENANTS.

 

From the Execution Date until the Closing and thereafter, so long as any of the
Notes are outstanding, the Company covenants that:

 

Section 9.1                                   Compliance with Laws.  Without
limiting Section 10.4, the Company will, and will cause each of its Subsidiaries
to, comply with all laws, ordinances or governmental rules or regulations to
which each of them is subject (including ERISA, Environmental Laws, the USA
PATRIOT Act and the other laws and regulations that are referred to in
Section 5.16), and will obtain and maintain in effect all licenses,
certificates, permits, franchises and other governmental authorizations
necessary to the ownership of their respective properties or to the conduct of
their respective businesses, in each case to the extent necessary to ensure that
non-

 

24

--------------------------------------------------------------------------------


 

compliance with such laws, ordinances or governmental rules or regulations or
failures to obtain or maintain in effect such licenses, certificates, permits,
franchises and other governmental authorizations could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

 

Section 9.2                                   Insurance.  The Company will, and
will cause each of its Subsidiaries to, maintain, with financially sound and
reputable insurers, insurance with respect to their respective properties and
businesses against such casualties and contingencies, of such types, on such
terms and in such amounts (including deductibles, co-insurance and
self-insurance, if adequate reserves are maintained with respect thereto) as is
customary in the case of entities of established reputations engaged in the same
or a similar business and similarly situated.

 

Section 9.3                                   Maintenance of Properties.  The
Company will, and will cause each of its Subsidiaries to, maintain and keep, or
cause to be maintained and kept, their respective properties in good repair,
working order and condition (other than ordinary wear and tear), so that the
business carried on in connection therewith may be properly conducted at all
times, provided that this Section 9.3 shall not prevent the Company or any
Subsidiary from discontinuing the operation and the maintenance of any of its
properties if such discontinuance is desirable in the conduct of its business
and the Company has concluded that such discontinuance could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.

 

Section 9.4                                   Payment of Taxes and Claims.  The
Company will, and will cause each of its Subsidiaries to, file all income and
other material tax returns required to be filed in any jurisdiction and to pay
and discharge all taxes shown to be due and payable on such returns and all
other taxes, assessments, governmental charges, or levies imposed on them or any
of their properties, assets, income or franchises, to the extent the same have
become due and payable and before they have become delinquent and all claims for
which sums have become due and payable that have or might become a Lien on
properties or assets of the Company or any Subsidiary, provided that neither the
Company nor any Subsidiary need pay any such tax, assessment, charge, levy or
claim if (a) the amount, applicability or validity thereof is contested by the
Company or such Subsidiary on a timely basis in good faith and in appropriate
proceedings, and the Company or a Subsidiary has established adequate reserves
therefor in accordance with GAAP on the books of the Company or such Subsidiary
or (b) the nonpayment of all such taxes, assessments, charges, levies and claims
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

Section 9.5                                   Corporate Existence, Etc.  Subject
to Section 10.2, the Company will at all times preserve and keep its corporate
existence in full force and effect.  Subject to Section 10.2, the Company will
at all times preserve and keep in full force and effect the corporate existence
of each of its Subsidiaries (unless merged into the Company or a Wholly-Owned
Subsidiary) and all rights and franchises of the Company and its Subsidiaries
unless, in the good faith judgment of the Company, the termination of or failure
to preserve and keep in full force and effect such corporate existence, right or
franchise could not, individually or in the aggregate, have a Material Adverse
Effect.

 

25

--------------------------------------------------------------------------------


 

Section 9.6                                   Books and Records.  The Company
will, and will cause each of its Subsidiaries to, maintain, in all material
respects, proper books of record and account in conformity with GAAP and all
applicable requirements of any Governmental Authority having legal or regulatory
jurisdiction over the Company or such Subsidiary, as the case may be.  The
Company will, and will cause each of its Subsidiaries to, keep books, records
and accounts which, in reasonable detail, accurately reflect all transactions
and dispositions of assets.  The Company and its Subsidiaries have devised a
system of internal accounting controls sufficient to provide reasonable
assurances that their respective books, records, and accounts accurately reflect
all transactions and dispositions of assets and the Company will, and will cause
each of its Subsidiaries to, continue to maintain such system.

 

Section 9.7                                   Subsidiary Guarantors.

 

(a)                                 The Company will cause each of its
Subsidiaries that guarantees or otherwise becomes liable at any time, whether as
a borrower or an additional or co-borrower or otherwise, for or in respect of
any Indebtedness under any Material Credit Facility to substantially
concurrently therewith:

 

(1)                                 enter into an agreement in form and
substance substantially similar to the guaranty agreement provided under the
applicable Material Credit Facility or otherwise satisfactory to the Required
Holders so long as such agreement provides for the guaranty by such Subsidiary,
on a joint and several basis with all other such Subsidiaries, of (x) the prompt
payment in full when due of all amounts payable by the Company pursuant to the
Notes (whether for principal, interest, Make-Whole Amount or otherwise) and this
Agreement, including all indemnities, fees and expenses payable by the Company
thereunder and (y) the prompt, full and faithful performance, observance and
discharge by the Company of each and every covenant, agreement, undertaking and
provision required pursuant to the Notes or this Agreement to be performed,
observed or discharged by it (a “Subsidiary Guaranty”); and

 

(2)                                 deliver the following to each holder of a
Note:

 

(i)                                     an executed counterpart of such
Subsidiary Guaranty;

 

(ii)                                  a certificate signed by an authorized
responsible officer of such Subsidiary containing representations and warranties
on behalf of such Subsidiary to the same effect, mutatis mutandis, as those
contained in Sections 5.1, 5.2, 5.6, 5.7 and 5.19 of this Agreement (but with
respect to such Subsidiary and such Subsidiary Guaranty rather than the Company
and this Agreement and the Notes);

 

(iii)                               all documents as may be reasonably requested
by the Required Holders to evidence the due organization, continuing existence
and, where applicable, good standing of such Subsidiary and the due
authorization by all requisite action on the part of such Subsidiary of the
execution and delivery of such Subsidiary Guaranty and the performance

 

26

--------------------------------------------------------------------------------


 

by such Subsidiary of its obligations thereunder, provided that delivery of
documents similar to those delivered by the Company to the Purchasers for such
purpose on the date of the Closing (but with respect to such Subsidiary and such
Subsidiary Guaranty rather than the Company and this Agreement and the Notes)
shall be deemed to satisfy the requirements of this clause (iii); and

 

(iv)                              an opinion of counsel reasonably satisfactory
to the Required Holders covering such matters relating to such Subsidiary and
such Subsidiary Guaranty as the Required Holders may reasonably request,
provided that delivery of an opinion covering the matters covered by paragraphs
1 through 7, inclusive, of the opinion delivered by the Company to the
Purchasers on the date of the Closing (but with respect to such Subsidiary and
such Subsidiary Guaranty rather than the Company and this Agreement and the
Notes) shall be deemed to satisfy the requirements of this clause (iv).

 

(b)                                 At the election of the Company and by
written notice to each holder of Notes, any Subsidiary Guarantor may be
discharged from all of its obligations and liabilities under its Subsidiary
Guaranty and shall be automatically released from its obligations thereunder
without the need for the execution or delivery of any other document by the
holders, provided that (1) if such Subsidiary Guarantor is a guarantor or is
otherwise liable for or in respect of any Material Credit Facility, then such
Subsidiary Guarantor has been released and discharged (or will be released and
discharged concurrently with the release of such Subsidiary Guarantor under its
Subsidiary Guaranty) under such Material Credit Facility, (2) at the time of,
and after giving effect to, such release and discharge, no Default or Event of
Default shall be existing, (3) no amount is then due and payable under such
Subsidiary Guaranty, (4) if in connection with such Subsidiary Guarantor being
released and discharged under any Material Credit Facility, any fee or other
form of consideration (other than (i) commitment fees and similar fees given in
consideration of an extension or replacement of the applicable Material Credit
Facility, (ii) amounts paid in satisfaction of principal or interest under such
Material Credit Facility and (iii) structuring, arrangement or similar fees
solely for the account of the agent or arrangers under such Material Credit
Facility in connection with such release of such Subsidiary Guarantor from such
Material Credit Facility) is given or agreed to be given to any holder of
Indebtedness under such Material Credit Facility for such release, the holders
of the Notes shall receive equivalent consideration, determined on a pro rata
basis in proportion to the relative outstanding principal amount of the Notes
and the principal amount of Indebtedness outstanding under such Material Credit
Facility, substantially concurrently therewith and (5) each holder shall have
received a certificate of a Responsible Officer certifying as to the matters set
forth in clauses (1) through (4).  If at any time a Subsidiary Guarantor is
being released or discharged under more than one Material Credit Facility, the
Company’s obligation under clause (4) shall be limited to providing the holders
of Notes with equivalent consideration only in respect of the Material Credit
Facility that results in the highest equivalent consideration to the holders. 
After giving effect to any such release, for purposes of

 

27

--------------------------------------------------------------------------------


 

Section 10.6(b), all Indebtedness of such Subsidiary shall be deemed to have
been incurred concurrently with such release.

 

In connection with such release, if requested by the Company, each holder of
Notes shall execute and deliver, at the sole cost and expense of the Company,
such documents as the Company may reasonably request to evidence such release.

 

Section 9.8                                   REIT Status.  The Company will at
all times comply with all applicable provisions of the Code necessary to allow
the Company to qualify for status as a real estate investment trust.

 

Section 9.9                                   Most Favored Lender Provision.  If
at any time a MFL Facility or any guaranty in respect thereof shall include any
Financial Covenant and such provision is not expressly contained in Section 10.6
on the Execution Date (any such provision, together with any related definitions
(including, any term defined therein with reference to the application of GAAP,
as identified in such MFL Facility), an “Additional Covenant”), then the Company
shall promptly, and in any event within 10 Business Days thereof, provide a Most
Favored Lender Notice with respect to each such Additional Covenant; provided
that a Most Favored Lender Notice is not required to be given in the case of the
Additional Covenants incorporated herein on the Execution Date.  Thereupon,
unless waived in writing by the Required Holders within 10 days of the
Purchasers’ and holders’ receipt of such notice, such Additional Covenant shall
be deemed incorporated by reference into this Agreement, mutatis mutandis, as if
set forth fully herein, effective (a) in the case of any Additional Covenant
effective on the Execution Date, as of the Execution Date, and (b) in the case
of any Additional Covenant effective after the Execution Date, as of the date
when such Additional Covenant became effective under such MFL Facility.  Any
Additional Covenant incorporated into this Agreement pursuant to this provision
(1) shall remain unchanged herein notwithstanding any temporary waiver of such
Additional Covenant under the relevant MFL Facility, (2) shall be deemed
automatically amended herein to reflect any subsequent amendments agreed and
implemented in relation to such Additional Covenant under the relevant MFL
Facility and (3) shall be deemed deleted from this Agreement at such time as
such Additional Covenant is deleted or otherwise removed from or is no longer in
effect under or pursuant to the relevant MFL Facility or if the relevant MFL
Facility has been terminated; provided that (i) if in connection with any such
Additional Covenant ceasing to be in effect or being deleted or being so amended
or modified in such MFL Facility, any fee or other form of consideration (other
than (A) commitment fees and similar fees given in consideration of an extension
or replacement of such MFL Facility, (B) amounts paid in satisfaction of
principal or interest under the such MFL Facility and (C) structuring,
arrangement or similar fees solely for the account of the agent or arrangers
under such MFL Facility in connection such Additional Covenant ceasing to be in
effect or being deleted or being so amended or modified) is given or agreed to
be given to any holder of Indebtedness under such MFL Facility, then the Company
shall pay or agree to pay to the holders of the Notes equivalent consideration,
determined on a pro rata basis in proportion to the relative outstanding
principal amount of the Notes and the principal amount of Indebtedness
outstanding under such MFL Facility, substantially concurrently therewith;
(ii) no Additional Covenant shall be so deemed automatically amended or deleted
during any time that a Default or Event of Default has occurred and is
continuing; and (iii) no Additional Covenant shall be so deemed automatically
amended in a manner that would cause it to become less restrictive or deleted,
unless the

 

28

--------------------------------------------------------------------------------


 

Company shall have first provided notice thereof to each Purchaser and holder of
the Notes.  If at any time an Additional Covenant ceases to be in effect or is
being deleted or being amended or modified under more than one MFL Facility, the
Company’s obligation under the above proviso shall be limited to providing the
holders of Notes with equivalent consideration only in respect of the MFL
Facility that results in the highest equivalent consideration to the holders. 
In determining whether a breach of any Financial Covenant incorporated by
reference into this Agreement pursuant to this Section 9.9 shall constitute an
Event of Default, the period of grace, if any, applicable to such Additional
Covenant in the relevant MFL Facility shall apply.

 

Section 9.10                            Rating Confirmation.  The Company will,
at all times, cause to be maintained, at its sole cost and expense, a rating of
the Notes from at least one Rating Agency that will monitor the rating of the
Notes on an ongoing basis.  No later than October 24th of each year (beginning
October 24, 2018), the Company shall provide a notice to each of the holders of
the Notes sent in the manner provided in Section 18 with respect to all then
current ratings of the Notes.

 

Although it will not be a Default or an Event of Default if the Company fails to
comply with any provision of Section 9 on or after the Execution Date and prior
to the Closing, if such a failure occurs, then any of the Purchasers may elect
not to purchase the Notes on the date of Closing that is specified in Section 3.

 

Section 10.                                   NEGATIVE COVENANTS.

 

From the Execution Date until the Closing and thereafter, so long as any of the
Notes are outstanding, the Company covenants that:

 

Section 10.1                            Transactions with Affiliates.  The
Company will not, and will not permit any Subsidiary to, enter into directly or
indirectly any transaction or group of related transactions (including the
purchase, lease, sale or exchange of properties of any kind or the rendering of
any service) with any Affiliate (other than transactions not otherwise
prohibited under this Agreement among the Company, Subsidiaries and Sponsored
REITs), except in the ordinary course and pursuant to the reasonable
requirements of the Company’s or such Subsidiary’s business and upon fair and
reasonable terms no less favorable to the Company or such Subsidiary than would
be obtainable in a comparable arm’s-length transaction with a Person not an
Affiliate.

 

Section 10.2                            Merger, Consolidation, Etc.  The Company
will not, and will not permit any Subsidiary to, merge, dissolve, consolidate
with or into another Person or Dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any Person, except that, so long
as no Default or Event of Default exists or would result therefrom:

 

(a)                                 the Company may merge or consolidate with,
or Dispose of all or substantially all of its assets to, any other Person,
provided that the successor formed by such consolidation or the survivor of such
merger or the Person that acquires by conveyance, transfer or lease all or
substantially all of the assets of the Company as an entirety, as the case may
be, shall be a solvent corporation or limited liability company

 

29

--------------------------------------------------------------------------------


 

organized and existing under the laws of the United States or any state thereof
(including the District of Columbia), and, if the Company is not such
corporation or limited liability company, (i) such corporation or limited
liability company shall have executed and delivered to each holder of Notes its
assumption of the due and punctual performance and observance of each covenant
and condition of this Agreement and the Notes, (ii) such corporation or limited
liability company shall have caused to be delivered to each holder of Notes an
opinion of nationally recognized independent counsel, or other independent
counsel reasonably satisfactory to the Required Holders, to the effect that all
agreements or instruments effecting such assumption are enforceable in
accordance with their terms and comply with the terms hereof, (iii) each
Subsidiary Guarantor under any Subsidiary Guaranty that is outstanding at the
time such transaction or each transaction in such a series of transactions
occurs reaffirms its obligations under such Subsidiary Guaranty in writing at
such time pursuant to documentation that is reasonably acceptable to the
Required Holders and (iv) such corporation or limited liability company shall
continue to remain in compliance with Section 10.6 and each Additional Covenant;

 

(b)                                 any Subsidiary may merge or consolidate with
(1) the Company or (2) any one or more other Subsidiaries, provided that when
the Company is merging or consolidating with a Subsidiary, the Company shall be
the continuing or surviving Person and the Company shall continue to remain in
compliance with Section 10.6 and each Additional Covenant, provided further,
that if such Subsidiary is a Subsidiary Guarantor, the continuing or surviving
Subsidiary shall be a Subsidiary Guarantor;

 

(c)                                  any Subsidiary may Dispose of all or
substantially all of its assets (upon voluntary liquidation or otherwise) to the
Company or to another Subsidiary, provided that if such first Subsidiary is a
Subsidiary Guarantor, the Person acquiring such assets shall be the Company or
another Subsidiary Guarantor;

 

(d)                                 any Subsidiary may liquidate or dissolve,
and all or substantially all of the assets or all of the Equity Interests of a
Subsidiary may be Disposed of, in each case so long as the Company shall
continue to remain in compliance with Section 10.6 and each Additional Covenant,
provided that if such Subsidiary is a Subsidiary Guarantor, the Person acquiring
the assets or Equity Interests of such Subsidiary shall be the Company or
another Subsidiary Guarantor; and

 

(e)                                  the Company or a Subsidiary may acquire a
Sponsored REIT by merger or consolidation, provided that (1) the Company is the
surviving Person or (2) a Person wholly-owned by the Company is the surviving
Person and the Company shall continue to remain in compliance with Section 10.6
and each Additional Covenant.

 

No such Disposition of substantially all of the assets of any Subsidiary
Guarantor shall have the effect of releasing such Subsidiary Guarantor from its
liability under its Subsidiary Guaranty unless such Subsidiary Guarantor is
released from its Subsidiary Guaranty in accordance with Section 9.7(b) in
connection with or immediately following such Disposition.

 

Section 10.3                            Line of Business.  The Company will not,
and will not permit any Subsidiary to, engage in any material line of business
substantially different from those lines of

 

30

--------------------------------------------------------------------------------


 

business conducted by the Company and its Subsidiaries on the Execution Date as
described in the Memorandum or any business substantially related or incidental
thereto.

 

Section 10.4                            Economic Sanctions, Etc.  The Company
will not, and will not permit any Controlled Entity to (a) become (including by
virtue of being owned or controlled by a Blocked Person), own or control a
Blocked Person or (b) directly or indirectly have any investment in or engage in
any dealing or transaction (including any investment, dealing or transaction
involving the proceeds of the Notes) with any Person if such investment, dealing
or transaction (1) would cause any Purchaser or holder of a Note or any
affiliate of such Purchaser or holder to be in violation of sanctions under any
law or regulation applicable to such Purchaser or holder or (2) is prohibited by
or would violate sanctions under any U.S. Economic Sanctions Laws.

 

Section 10.5                            Liens.  The Company will not, and will
not permit any Subsidiary to, create, incur, assume or permit to exist any Lien
with respect to any of its property, assets or revenues, whether now owned or
hereafter acquired, other than Permitted Liens; provided that, that
notwithstanding the foregoing, the Company will not, and will not permit any of
its Subsidiaries to, secure any Indebtedness outstanding under or pursuant to
any Material Credit Facility (other than Liens described in clause (f) of the
definition of Permitted Liens)  unless and until the Notes (and any Guarantee
delivered in connection therewith) shall concurrently be secured equally and
ratably with such Indebtedness pursuant to documentation reasonably acceptable
to the Required Holders in substance and in form, including an intercreditor
agreement and opinions of counsel to the Company and/or any such Subsidiary, as
the case may be, from counsel that is reasonably acceptable to the Required
Holders.

 

Section 10.6                            Financial Covenants.

 

(a)                                 Maximum Leverage Ratio.  The Company will
not at any time permit the ratio of Total Indebtedness to Total Asset Value to
exceed 0.60 to 1.00; provided that, at the written election of the Company, the
ratio may be increased to 0.65 to 1.00 commencing on the date on which a
Significant Acquisition occurs and continuing for the three consecutive fiscal
quarters immediately following the conclusion of the fiscal quarter in which
such Significant Acquisition occurs (a “Leverage Spike Period”); provided,
however, that (1) the Company may not elect more than three Leverage Spike
Periods during the term of this Agreement and (2) there must be at least one
full fiscal quarter between the end of a Leverage Spike Period and the start of
another Leverage Spike Period.

 

(b)                                 Maximum Secured Leverage Ratio.  The Company
will not at any time permit the ratio of Total Secured Indebtedness to Total
Asset Value to exceed 0.30 to 1.00.

 

(c)                                  Minimum Fixed Charge Coverage Ratio.  The
Company will not at any time permit the ratio of Adjusted EBITDA to Fixed
Charges to be less than 1.50 to 1.00.

 

(d)                                 Maximum Unencumbered Leverage Ratio.  The
Company will not at any time permit the ratio of Unsecured Indebtedness to
Unencumbered Asset Value to exceed

 

31

--------------------------------------------------------------------------------


 

0.60 to 1.00; provided that, at the written election of the Company, the ratio
may be increased to 0.65 to 1.00 commencing on the date on which a Significant
Acquisition occurs and continuing for the three consecutive fiscal quarters
immediately following the conclusion of the fiscal quarter in which such
Significant Acquisition occurs (an “Unencumbered Leverage Spike Period”);
provided, however, that (1) the Company may not elect more than three
Unencumbered Leverage Spike Periods during the term of this Agreement and
(2) there must be at least one full fiscal quarter between the end of an
Unencumbered Leverage Spike Period and the start of another Unencumbered
Leverage Spike Period.

 

Each of the covenants set forth in clauses (a) through (d) above shall be
determined on a consolidated basis in accordance with GAAP and compliance
therewith shall be tested on the last day of each fiscal quarter.

 

Section 10.7                            Burdensome Agreements.  The Company will
not, and will not permit any Subsidiary to, except in connection with any
transaction not prohibited hereunder, enter into any Contractual Obligation
(other than this Agreement or any Subsidiary Guaranty) that (a) limits the
ability (1) of any Subsidiary to make dividends or distributions to the Company
or to otherwise transfer property to the Company, (2) of any Subsidiary to
become a Subsidiary Guarantor or (3) of the Company or any Subsidiary to create,
incur, assume or suffer to exist Liens on property of such Person; or
(b) requires the grant of a Lien to secure an obligation of such Person if a
Lien is granted to secure another obligation of such Person; provided that this
Section 10.7 shall not apply to and shall not be deemed to restrict the ability
of the Company or any Subsidiary from entering into Contractual Obligations of
any type related to Indebtedness, provided that such Indebtedness would not
result in a breach of Section 10.6 or any Additional Covenant and provided,
further, that the Company complies or causes compliance with the provisions of
Section 9.7, if applicable.

 

Section 10.8                            Prepayments of Indebtedness.  The
Company will not, and will not permit any Subsidiary to, if any Event of Default
has occurred and is continuing or would be directly or indirectly caused as a
result thereof, (a) amend or modify (or permit the amendment or modification of)
any of the terms of any Indebtedness of such Person if such amendment or
modification would accelerate the maturity date of such Indebtedness or would
require an unscheduled payment of such Indebtedness or would effect any type of
transfer of property or assets in payment of Indebtedness or would otherwise
have the effect of prepaying such Indebtedness or (b) prepay, any Indebtedness
of such Person, provided that the Company may make such mandatory prepayments or
redemptions expressly required by any credit agreement or unsecured bond
indenture or senior note agreement or indenture to which the Company is a party
(so long as such mandatory prepayments or redemptions are not triggered by
events of default under such credit agreement, bond or senior note
Indebtedness), provided that prepayment or redemption of such bond or senior
note Indebtedness would not result in a breach of Section 10.6 or any Additional
Covenant.

 

Although it will not be a Default or an Event of Default if the Company fails to
comply with any provision of Section 10, before or after giving effect to the
issuance of the Notes on a pro forma basis, if such a failure occurs, then any
of the Purchasers may elect not to purchase the Notes on the date of Closing
that is specified in Section 3.

 

32

--------------------------------------------------------------------------------


 

Section 11.                                   EVENTS OF DEFAULT.

 

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:

 

(a)                                 the Company defaults in the payment of any
principal or Make-Whole Amount, if any, on any Note when the same becomes due
and payable, whether at maturity or at a date fixed for prepayment or by
declaration or otherwise; or

 

(b)                                 the Company defaults in the payment of any
interest on any Note for more than five days after the same becomes due and
payable; or

 

(c)                                  the Company defaults in the performance of
or compliance with any term contained in Section 7.1(d), 9.7 or 10 or any
Additional Covenant; or

 

(d)                                 the Company or any Subsidiary Guarantor
defaults in the performance of or compliance with any term contained herein
(other than those referred to in Sections 11(a), (b) and (c)) or in any
Subsidiary Guaranty and such default is not remedied within 30 days after the
earlier of (1) a Responsible Officer obtaining actual knowledge of such default
and (2) the Company receiving written notice of such default from any holder of
a Note (any such written notice to be identified as a “notice of default” and to
refer specifically to this Section 11(d)); or

 

(e)                                  (1) any representation or warranty made in
writing by or on behalf of the Company or by any officer of the Company in this
Agreement or any writing furnished in connection with the transactions
contemplated hereby proves to have been false or incorrect in any material
respect on the date as of which made, or (2) any representation or warranty made
in writing by or on behalf of any Subsidiary Guarantor or by any officer of such
Subsidiary Guarantor in any Subsidiary Guaranty or any writing furnished in
connection with such Subsidiary Guaranty proves to have been false or incorrect
in any material respect on the date as of which made; or

 

(f)                                   (1) the Company or any Subsidiary is in
default (as principal or as guarantor or other surety) in the payment of any
principal of or premium or make-whole amount or interest on any Indebtedness
(other than Indebtedness under any Swap Contract) that is outstanding in an
aggregate principal amount greater than or equal to the Threshold Amount (or its
equivalent in the relevant currency of payment) beyond any period of grace
provided with respect thereto, or (2) the Company or any Subsidiary is in
default in the performance of or compliance with any term of any evidence of any
Indebtedness (other than Indebtedness under any Swap Contract) in an aggregate
outstanding principal amount greater than or equal to the Threshold Amount (or
its equivalent in the relevant currency of payment) or of any mortgage,
indenture or other agreement relating thereto or any other condition exists,
except for any such default or condition that also constitutes a Change of
Control requiring the prepayment (or offer therefor) of the Notes pursuant to
Section 8.7, provided that the Company is in compliance with the provisions of
Section 8.7, and as a consequence of such default or condition such Indebtedness
has become, or has been declared (or one or more Persons

 

33

--------------------------------------------------------------------------------


 

are entitled to declare such Indebtedness to be), due and payable before its
stated maturity or before its regularly scheduled dates of payment, (3) as a
consequence of the occurrence or continuation of any event or condition (other
than the passage of time or the right of the holder of Indebtedness to convert
such Indebtedness into equity interests), except for any such event or condition
that constitutes a Change of Control requiring the prepayment (or offer
therefor) of the Notes pursuant to Section 8.7 and pursuant to a similar
prepayment requirement in any other agreement or instrument with respect to such
Indebtedness to which the Company or any Subsidiary is a party, provided that
the Company is in compliance with the provisions of Section 8.7 (and any
corresponding provision of such other agreement or instrument), (i) the Company
or any Subsidiary has become obligated to purchase or repay Indebtedness (other
than Indebtedness under a Swap Contract) before its regular maturity or before
its regularly scheduled dates of payment in an aggregate outstanding principal
amount greater than or equal to the Threshold Amount (or its equivalent in the
relevant currency of payment), or (ii) one or more Persons have the right to
require the Company or any Subsidiary so to purchase or repay such Indebtedness,
or (4) there occurs under any Swap Contract an Early Termination Date (as
defined in such Swap Contract) resulting from (i) any event of default under
such Swap Contract as to which the Company or any Subsidiary is the Defaulting
Party (as defined in such Swap Contract) or (ii) any Termination Event (as so
defined) under such Swap Contract as to which the Company or any Subsidiary is
the sole Affected Party (as defined in such Swap Contract) and all transactions
covered by such Swap Contract are Affected Transactions (as defined in such Swap
Contract) and, in either event, the Swap Termination Value owed by the Company
or such Subsidiary as a result thereof is greater than the Threshold Amount;
provided that to the extent such Swap Contract is governed by a master
agreement, an Early Termination Date (as so defined) has been designated in
respect of all transactions under such master agreement; or

 

(g)                                  (1) the Company or any Significant
Subsidiary (i) is generally not paying, or admits in writing its inability to
pay, its debts as they become due, (ii) files, or consents by answer or
otherwise to the filing against it of, a petition for relief or reorganization
or arrangement or any other petition in bankruptcy, for liquidation or to take
advantage of any bankruptcy, insolvency, reorganization, moratorium or other
similar law of any jurisdiction, (iii) makes an assignment for the benefit of
its creditors, (iv) consents to the appointment of a custodian, receiver,
trustee or other officer with similar powers with respect to it or with respect
to any substantial part of its property, (v) is adjudicated as insolvent or to
be liquidated, or (vi) takes corporate or other organizational action for the
purpose of any of the foregoing events described in this clause (g)(1), or
(2) one or more of the events described in clause (g)(1) occurs with respect to
one or more other Subsidiaries that, individually or collectively, then account
for more than 15% of Total Asset Value; or

 

(h)                                 (1) a court or other Governmental Authority
of competent jurisdiction enters an order appointing, without consent by the
Company or any of its Significant Subsidiaries, a custodian, receiver, trustee
or other officer with similar powers with respect to it or with respect to any
substantial part of its property, or constituting an order for relief or
approving a petition for relief or reorganization or any other petition in

 

34

--------------------------------------------------------------------------------


 

bankruptcy or for liquidation or to take advantage of any bankruptcy or
insolvency law of any jurisdiction, or ordering the dissolution, winding-up or
liquidation of the Company or any of its Significant Subsidiaries, or any such
petition shall be filed against the Company or any of its Significant
Subsidiaries and such petition shall not be dismissed within 60 days or (2) one
or more of the events described in clause (h)(1) occurs with respect to one or
more other Subsidiaries that, individually or collectively, then account for
more than 15% of Total Asset Value; or

 

(i)                                     any event occurs with respect to the
Company or any Significant Subsidiary which under the laws of any jurisdiction
is analogous to any of the events described in Section 11(g) or Section 11(h),
provided that the applicable grace period, if any, which shall apply shall be
the one applicable to the relevant proceeding which most closely corresponds to
the proceeding described in Section 11(g) or Section 11(h); or

 

(j)                                    one or more final judgments or orders for
the payment of money aggregating in excess of the Judgement Threshold Amount (or
its equivalent in the relevant currency of payment), including any such final
order enforcing a binding arbitration decision (to the extent not covered by
independent third party insurance as to which the insurer does not dispute
coverage), are rendered against one or more of the Company and its Significant
Subsidiaries and which judgments are not, within 30 days after entry thereof,
bonded, discharged or stayed pending appeal, or are not discharged or vacated
within 30 days after the expiration of such stay; or

 

(k)                                 if (1) any Plan shall fail to satisfy the
minimum funding standards of ERISA or the Code for any plan year or part thereof
or a waiver of such standards or extension of any amortization period is sought
or granted under section 412 of the Code, (2) a notice of intent to terminate
any Plan shall have been or is reasonably expected to be filed with the PBGC or
the PBGC shall have instituted proceedings under ERISA section 4042 to terminate
or appoint a trustee to administer any Plan or the PBGC shall have notified the
Company or any ERISA Affiliate that a Plan may become a subject of any such
proceedings, (3) there is any “amount of unfunded benefit liabilities” (within
the meaning of section 4001(a)(18) of ERISA) under one or more Plans, determined
in accordance with Title IV of ERISA, (4) the aggregate present value of accrued
benefit liabilities under all funded Non-U.S. Plans exceeds the aggregate
current value of the assets of such Non-U.S. Plans allocable to such
liabilities, (5) the Company or any ERISA Affiliate shall have incurred or is
reasonably expected to incur any liability pursuant to Title I or IV of ERISA or
the penalty or excise tax provisions of the Code relating to employee benefit
plans, (6) the Company or any ERISA Affiliate withdraws from any Multiemployer
Plan, (7) the Company or any Subsidiary establishes or amends any employee
welfare benefit plan that provides post-employment welfare benefits in a manner
that would increase the liability of the Company or any Subsidiary thereunder,
(8) the Company or any Subsidiary fails to administer or maintain a Non-U.S.
Plan in compliance with the requirements of any and all applicable laws,
statutes, rules, regulations or court orders or any Non-U.S. Plan is
involuntarily terminated or wound up, or (9) the Company or any Subsidiary
becomes subject to the imposition of a financial penalty (which for this purpose
shall mean any tax, penalty or other liability, whether by way of indemnity or
otherwise) with respect to one or more Non-U.S. Plans; and any

 

35

--------------------------------------------------------------------------------


 

such event or events described in clauses (1) through (9) above, either
individually or together with any other such event or events, could reasonably
be expected to have a Material Adverse Effect.  As used in this Section 11(k),
the terms “employee benefit plan” and “employee welfare benefit plan” shall have
the respective meanings assigned to such terms in section 3 of ERISA; or

 

(l)                                     any Subsidiary Guaranty shall cease to
be in full force and effect, any Subsidiary Guarantor or any Person acting on
behalf of any Subsidiary Guarantor shall contest in any manner the validity,
binding nature or enforceability of any Subsidiary Guaranty, or the obligations
of any Subsidiary Guarantor under any Subsidiary Guaranty are not or cease to be
legal, valid, binding and enforceable in accordance with the terms of such
Subsidiary Guaranty, except to the extent such Subsidiary Guaranty has been
discharged in accordance with Section 9.7(b).

 

Section 12.                                   REMEDIES ON DEFAULT, ETC.

 

Section 12.1                            Acceleration.

 

(a)                                 If an Event of Default with respect to the
Company described in Section 11(g), (h) or (i) (other than an Event of Default
described in clause (1) of Section 11(g) or described in clause (6) of
Section 11(g) by virtue of the fact that such clause encompasses clause (1) of
Section 11(g)) has occurred, all the Notes then outstanding shall automatically
become immediately due and payable.

 

(b)                                 If any other Event of Default has occurred
and is continuing, the Required Holders may at any time at their option, by
notice or notices to the Company, declare all the Notes then outstanding to be
immediately due and payable.

 

(c)                                  If any Event of Default described in
Section 11(a) or (b) has occurred and is continuing, any holder or holders of
Notes at the time outstanding affected by such Event of Default may at any time,
at its or their option, by notice or notices to the Company, declare all the
Notes held by it or them to be immediately due and payable.

 

Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (x) all accrued and unpaid interest
thereon (including interest accrued thereon at the applicable Default Rate) and
(y) the Make-Whole Amount determined in respect of such principal amount, shall
all be immediately due and payable, in each and every case without presentment,
demand, protest or further notice, all of which are hereby waived.  The Company
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the Company
(except as herein specifically provided for) and that the provision for payment
of a Make-Whole Amount by the Company in the event that the Notes are prepaid or
are accelerated as a result of an Event of Default, is intended to provide
compensation for the deprivation of such right under such circumstances.

 

Section 12.2                            Other Remedies.  If any Default or Event
of Default has occurred and is continuing, and irrespective of whether any Notes
have become or have been declared

 

36

--------------------------------------------------------------------------------


 

immediately due and payable under Section 12.1, the holder of any Note at the
time outstanding may proceed to protect and enforce the rights of such holder by
an action at law, suit in equity or other appropriate proceeding, whether for
the specific performance of any agreement contained herein or in any Note or
Subsidiary Guaranty, or for an injunction against a violation of any of the
terms hereof or thereof, or in aid of the exercise of any power granted hereby
or thereby or by law or otherwise.

 

Section 12.3                            Rescission.  At any time after any Notes
have been declared due and payable pursuant to Section 12.1(b) or (c), the
Required Holders, by written notice to the Company, may rescind and annul any
such declaration and its consequences if (a) the Company has paid all overdue
interest on the Notes, all principal of and Make-Whole Amount, if any, on any
Notes that are due and payable and are unpaid other than by reason of such
declaration, and all interest on such overdue principal and Make-Whole Amount,
if any, and (to the extent permitted by applicable law) any overdue interest in
respect of the Notes, at the applicable Default Rate, (b) neither the Company
nor any other Person shall have paid any amounts which have become due solely by
reason of such declaration, (c) all Events of Default and Defaults, other than
non-payment of amounts that have become due solely by reason of such
declaration, have been cured or have been waived pursuant to Section 17, and
(d) no judgment or decree has been entered for the payment of any monies due
pursuant hereto or to the Notes and not discharged or vacated.  No rescission
and annulment under this Section 12.3 will extend to or affect any subsequent
Event of Default or Default or impair any right consequent thereon.

 

Section 12.4                            No Waivers or Election of Remedies,
Expenses, Etc.  No course of dealing and no delay on the part of any holder of
any Note in exercising any right, power or remedy shall operate as a waiver
thereof or otherwise prejudice such holder’s rights, powers or remedies.  No
right, power or remedy conferred by this Agreement, any Subsidiary Guaranty or
any Note upon any holder thereof shall be exclusive of any other right, power or
remedy referred to herein or therein or now or hereafter available at law, in
equity, by statute or otherwise.  Without limiting the obligations of the
Company under Section 15, the Company will pay to the holder of each Note on
demand such further amount as shall be sufficient to cover all costs and
expenses of such holder incurred in any enforcement or collection under this
Section 12, including reasonable attorneys’ fees, expenses and disbursements.

 

Section 13.                                   REGISTRATION; EXCHANGE;
SUBSTITUTION OF NOTES.

 

Section 13.1                            Registration of Notes.  The Company
shall keep at its principal executive office a register for the registration and
registration of transfers of Notes.  The name and address of each holder of one
or more Notes, each transfer thereof and the name and address of each transferee
of one or more Notes shall be registered in such register.  If any holder of one
or more Notes is a nominee, then (a) the name and address of the beneficial
owner of such Note or Notes shall also be registered in such register as an
owner and holder thereof and (b) at any such beneficial owner’s option, either
such beneficial owner or its nominee may execute any amendment, waiver or
consent pursuant to this Agreement.  Prior to due presentment for registration
of transfer, the Person in whose name any Note shall be registered shall be
deemed and treated as the owner and holder thereof for all purposes hereof, and
the Company shall not be affected by any notice or knowledge to the contrary. 
The Company shall give to any holder of a

 

37

--------------------------------------------------------------------------------


 

Note that is an Institutional Investor promptly upon request therefor, a
complete and correct copy of the names and addresses of all registered holders
of Notes.

 

Section 13.2                            Transfer and Exchange of Notes.  Upon
surrender of any Note to the Company at the address and to the attention of the
designated officer (all as specified in Section 18(3)), for registration of
transfer or exchange (and in the case of a surrender for registration of
transfer accompanied by a written instrument of transfer duly executed by the
registered holder of such Note or such holder’s attorney duly authorized in
writing and accompanied by the relevant name, address and other information for
notices of each transferee of such Note or part thereof), within 10 Business
Days thereafter, the Company shall execute and deliver, at the Company’s expense
(except as provided below), one or more new Notes of the same series (as
requested by the holder thereof) in exchange therefor, in an aggregate principal
amount equal to the unpaid principal amount of the surrendered Note.  Each such
new Note shall be payable to such Person as such holder may request and shall be
substantially in the form of Schedule 1(a) or Schedule 1(b), as applicable. 
Each such new Note shall be dated and bear interest from the date to which
interest shall have been paid on the surrendered Note or dated the date of the
surrendered Note if no interest shall have been paid thereon.  The Company may
require payment of a sum sufficient to cover any stamp tax or governmental
charge imposed in respect of any such transfer of Notes.  Notes shall not be
transferred (a) in denominations of less than $100,000, provided that if
necessary to enable the registration of transfer by a holder of its entire
holding of Notes of a series, one Note of such series may be in a denomination
of less than $100,000 and (b) so long as no Event of Default shall have occurred
and be continuing, to a Competitor.  Any transferee, by its acceptance of a Note
registered in its name (or the name of its nominee), shall be deemed to have
made the representation set forth in Section 6.3.

 

Section 13.3                            Replacement of Notes.  Upon receipt by
the Company at the address and to the attention of the designated officer (all
as specified in Section 18(3)) of evidence reasonably satisfactory to it of the
ownership of and the loss, theft, destruction or mutilation of any Note (which
evidence shall be, in the case of an Institutional Investor, notice from such
Institutional Investor of such ownership and such loss, theft, destruction or
mutilation), and

 

(a)                                 in the case of loss, theft or destruction,
of indemnity reasonably satisfactory to it (provided that if the holder of such
Note is, or is a nominee for, an original Purchaser or another holder of a Note
with a minimum net worth of at least $100,000,000 or a Qualified Institutional
Buyer, such Person’s own unsecured agreement of indemnity shall be deemed to be
satisfactory), or

 

(b)                                 in the case of mutilation, upon surrender
and cancellation thereof,

 

within 10 Business Days thereafter, the Company at its own expense shall execute
and deliver, in lieu thereof, a new Note of the same series, dated and bearing
interest from the date to which interest shall have been paid on such lost,
stolen, destroyed or mutilated Note or dated the date of such lost, stolen,
destroyed or mutilated Note if no interest shall have been paid thereon.

 

38

--------------------------------------------------------------------------------


 

Section 14.                                   PAYMENTS ON NOTES.

 

Section 14.1                            Place of Payment.  Subject to
Section 14.2, payments of principal, Make-Whole Amount, if any, and interest
becoming due and payable on the Notes shall be made in New York, New York at the
principal office of Bank of America, N.A. in such jurisdiction.  The Company may
at any time, by notice to each holder of a Note, change the place of payment of
the Notes so long as such place of payment shall be either the principal office
of the Company in such jurisdiction or the principal office of a bank or trust
company in such jurisdiction.

 

Section 14.2                            Payment by Wire Transfer.  So long as
any Purchaser or its nominee shall be the holder of any Note, and
notwithstanding anything contained in Section 14.1 or in such Note to the
contrary, the Company will pay all sums becoming due on such Note for principal,
Make-Whole Amount, if any, interest and all other amounts becoming due hereunder
by the method and at the address specified for such purpose below such
Purchaser’s name in the Purchaser Schedule, or by such other method or at such
other address as such Purchaser shall have from time to time specified to the
Company in writing for such purpose, without the presentation or surrender of
such Note or the making of any notation thereon, except that upon written
request of the Company made concurrently with or reasonably promptly after
payment or prepayment in full of any Note, such Purchaser shall surrender such
Note for cancellation, reasonably promptly after any such request, to the
Company at its principal executive office or at the place of payment most
recently designated by the Company pursuant to Section 14.1.  Prior to any sale
or other disposition of any Note held by a Purchaser or its nominee, such
Purchaser will, at its election, either endorse thereon the amount of principal
paid thereon and the last date to which interest has been paid thereon or
surrender such Note to the Company in exchange for a new Note or Notes pursuant
to Section 13.2.  The Company will afford the benefits of this Section 14.2 to
any Institutional Investor that is the direct or indirect transferee of any Note
purchased by a Purchaser under this Agreement and that has made the same
agreement relating to such Note as the Purchasers have made in this
Section 14.2.

 

Section 14.3                            FATCA Information.  By acceptance of any
Note, the holder of such Note agrees that such holder will with reasonable
promptness duly complete and deliver to the Company, or to such other Person as
may be reasonably requested by the Company, from time to time (a) in the case of
any such holder that is a United States Person, such holder’s United States tax
identification number or other forms reasonably requested by the Company
necessary to establish such holder’s status as a United States Person under
FATCA and as may otherwise be necessary for the Company to comply with its
obligations under FATCA and (b) in the case of any such holder that is not a
United States Person, such documentation prescribed by applicable law (including
as prescribed by section 1471(b)(3)(C)(i) of the Code) and such additional
documentation as may be necessary for the Company to comply with its obligations
under FATCA and to determine that such holder has complied with such holder’s
obligations under FATCA or to determine the amount, if any, to deduct and
withhold from any such payment made to such holder.  Nothing in this
Section 14.3 shall require any holder to provide information that is
confidential or proprietary to such holder unless the Company is required to
obtain such information under FATCA and, in such event, the Company shall treat
any such information it receives as confidential.

 

39

--------------------------------------------------------------------------------


 

Section 15.                                   EXPENSES, ETC.

 

Section 15.1                            Transaction Expenses.  Whether or not
the transactions contemplated hereby are consummated, the Company will pay all
costs and expenses (including reasonable attorneys’ fees of a special counsel
and, if reasonably required by the Required Holders, local or other counsel)
incurred by the Purchasers and each other holder of a Note in connection with
such transactions and in connection with any amendments, waivers or consents
under or in respect of this Agreement, any Subsidiary Guaranty or the Notes
(whether or not such amendment, waiver or consent becomes effective),
including:  (a) the costs and expenses incurred in enforcing or defending (or
determining whether or how to enforce or defend) any rights under this
Agreement, any Subsidiary Guaranty or the Notes or in responding to any subpoena
or other legal process or informal investigative demand issued in connection
with this Agreement, any Subsidiary Guaranty or the Notes, or by reason of being
a holder of any Note, (b) the costs and expenses, including financial advisors’
fees, incurred in connection with the insolvency or bankruptcy of the Company or
any Subsidiary or in connection with any work-out or restructuring of the
transactions contemplated hereby and by the Notes and any Subsidiary Guaranty,
and (c) the costs and expenses incurred in connection with the initial filing of
this Agreement and all related documents and financial information with the SVO,
provided that such costs and expenses under this clause (c) shall not exceed
$5,000.  If required by the NAIC, the Company shall obtain and maintain at its
own cost and expense a Legal Entity Identifier (LEI).

 

The Company will pay, and will save each Purchaser and each other holder of a
Note harmless from, (1) all claims in respect of any fees, costs or expenses, if
any, of brokers and finders (other than those, if any, retained by a Purchaser
or other holder in connection with its purchase of the Notes), (2) any and all
wire transfer fees that any bank or other financial institution deducts from any
payment under such Note to such holder or otherwise charges to a holder of a
Note with respect to a payment under such Note and (3) any judgment, liability,
claim, order, decree, fine, penalty, cost, fee, expense (including reasonable
attorneys’ fees and expenses) or obligation resulting from the consummation of
the transactions contemplated hereby, including the use of the proceeds of the
Notes by the Company.

 

Section 15.2                            Certain Taxes.  The Company agrees to
pay all stamp, documentary or similar taxes or fees which may be payable in
respect of the execution and delivery or the enforcement of this Agreement or
any Subsidiary Guaranty or the execution and delivery (but not the transfer) or
the enforcement of any of the Notes in the United States or any other
jurisdiction where the Company or any Subsidiary Guarantor has assets or of any
amendment of, or waiver or consent under or with respect to, this Agreement or
any Subsidiary Guaranty or of any of the Notes, and to pay any value added tax
due and payable in respect of reimbursement of costs and expenses by the Company
pursuant to this Section 15, and will save each holder of a Note to the extent
permitted by applicable law harmless against any loss or liability resulting
from nonpayment or delay in payment of any such tax or fee required to be paid
by the Company hereunder.

 

Section 15.3                            Survival.  The obligations of the
Company under this Section 15 will survive the payment or transfer of any Note,
the enforcement, amendment or waiver of any provision of this Agreement, any
Subsidiary Guaranty or the Notes, and the termination of this Agreement.

 

40

--------------------------------------------------------------------------------


 

Section 16.                                   SURVIVAL OF REPRESENTATIONS AND
WARRANTIES; ENTIRE AGREEMENT.

 

All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes, the purchase or transfer by any
Purchaser of any Note or portion thereof or interest therein and the payment of
any Note, and may be relied upon by any subsequent holder of a Note, regardless
of any investigation made at any time by or on behalf of such Purchaser or any
other holder of a Note.  All statements contained in any certificate or other
instrument delivered by or on behalf of the Company pursuant to this Agreement
shall be deemed representations and warranties of the Company under this
Agreement.  Subject to the preceding sentence, this Agreement, the Notes and any
Subsidiary Guaranties embody the entire agreement and understanding between each
Purchaser and the Company and supersede all prior agreements and understandings
relating to the subject matter hereof.

 

Section 17.                                   AMENDMENT AND WAIVER.

 

Section 17.1                            Requirements.  This Agreement and the
Notes may be amended, and the observance of any term hereof or of the Notes may
be waived (either retroactively or prospectively), only with the written consent
of the Company and the Required Holders, except that:

 

(a)                                 no amendment or waiver of any of Sections 1,
2, 3, 4, 5, 6 or 21, or any defined term (as it is used therein), will be
effective as to any Purchaser unless consented to by such Purchaser in writing;
and

 

(b)                                 no amendment or waiver may, without the
written consent of each Purchaser and the holder of each Note at the time
outstanding, (1) subject to Section 12 relating to acceleration or rescission,
change the amount or time of any prepayment or payment of principal of, or
reduce the rate or change the time of payment or method of computation of (i)
interest on the Notes or (ii) the Make-Whole Amount, (2) change the percentage
of the principal amount of the Notes the holders of which are required to
consent to any amendment or waiver or the principal amount of the Notes that the
Purchasers are to purchase pursuant to Section 2 upon the satisfaction of the
conditions to Closing that appear in Section 4, or (3) amend any of Sections 8
(except as set forth in the second sentence of Section 8.2), 11(a), 11(b), 12,
17 or 20.

 

Section 17.2                            Solicitation of Holders of Notes.

 

(a)                                 Solicitation.  The Company will provide each
Purchaser and each holder of a Note with sufficient information, sufficiently
far in advance of the date a decision is required, to enable such Purchaser and
such holder to make an informed and considered decision with respect to any
proposed amendment, waiver or consent in respect of any of the provisions hereof
or of the Notes or any Subsidiary Guaranty.  The Company will deliver executed
or true and correct copies of each amendment, waiver or consent effected
pursuant to this Section 17 or any Subsidiary Guaranty to each Purchaser and
each holder of a Note promptly following the date on which it is executed and
delivered by, or receives the consent or approval of, the requisite Purchasers
or holders of Notes.

 

41

--------------------------------------------------------------------------------


 

(b)                                 Payment.  The Company will not directly or
indirectly pay or cause to be paid any remuneration, whether by way of
supplemental or additional interest, fee or otherwise, or grant any security or
provide other credit support, to any Purchaser or holder of a Note as
consideration for or as an inducement to the entering into by such Purchaser or
holder of any waiver or amendment of any of the terms and provisions hereof or
of any Subsidiary Guaranty or any Note unless such remuneration is concurrently
paid, or security is concurrently granted or other credit support concurrently
provided, on the same terms, ratably to each Purchaser and each holder of a Note
even if such Purchaser or holder did not consent to such waiver or amendment.

 

(c)                                  Consent in Contemplation of Transfer.  Any
consent given pursuant to this Section 17 or any Subsidiary Guaranty by a holder
of a Note that has transferred or has agreed to transfer its Note to (1) the
Company, (2) any Subsidiary or any other Affiliate or (3) any other Person in
connection with, or in anticipation of, such other Person acquiring, making a
tender offer for or merging with the Company and/or any of its Affiliates, in
each case in connection with such consent, shall be void and of no force or
effect except solely as to such holder, and any amendments effected or waivers
granted or to be effected or granted that would not have been or would not be so
effected or granted but for such consent (and the consents of all other holders
of Notes that were acquired under the same or similar conditions) shall be void
and of no force or effect except solely as to such holder.

 

Section 17.3                            Binding Effect, Etc.  Any amendment or
waiver consented to as provided in this Section 17 or any Subsidiary Guaranty
applies equally to all Purchasers and holders of Notes and is binding upon them
and upon each future holder of any Note and upon the Company without regard to
whether such Note has been marked to indicate such amendment or waiver.  No such
amendment or waiver will extend to or affect any obligation, covenant,
agreement, Default or Event of Default not expressly amended or waived or impair
any right consequent thereon.  No course of dealing between the Company and any
Purchaser or holder of a Note and no delay in exercising any rights hereunder or
under any Note or Subsidiary Guaranty shall operate as a waiver of any rights of
any Purchaser or holder of such Note.

 

Section 17.4                            Notes Held by Company, Etc.  Solely for
the purpose of determining whether the holders of the requisite percentage of
the aggregate principal amount of Notes then outstanding approved or consented
to any amendment, waiver or consent to be given under this Agreement, any
Subsidiary Guaranty or the Notes, or have directed the taking of any action
provided herein or in any Subsidiary Guaranty or the Notes to be taken upon the
direction of the holders of a specified percentage of the aggregate principal
amount of Notes then outstanding, Notes directly or indirectly owned by the
Company or any of its Affiliates shall be deemed not to be outstanding.

 

Section 18.                                   NOTICES.

 

Except to the extent otherwise provided in Section 7.4, all notices and
communications provided for hereunder shall be in writing and sent (a) by
telecopy if the sender on the same day sends a confirming copy of such notice by
an internationally recognized overnight delivery service (charges prepaid),
(b) by registered or certified mail with return receipt requested

 

42

--------------------------------------------------------------------------------


 

(postage prepaid) or (c) by an internationally recognized overnight delivery
service (charges prepaid).  Any such notice must be sent:

 

(1)                                 if to any Purchaser or its nominee, to such
Purchaser or nominee at the address specified for such communications in the
Purchaser Schedule, or at such other address as such Purchaser or nominee shall
have specified to the Company in writing,

 

(2)                                 if to any other holder of any Note, to such
holder at such address as such other holder shall have specified to the Company
in writing, or

 

(3)                                 if to the Company, to the Company at its
address set forth at the beginning hereof to the attention of Chief Financial
Officer, or at such other address as the Company shall have specified to the
holder of each Note in writing.

 

Notices under this Section 18 will be deemed given only when actually received.

 

Section 19.                                   REPRODUCTION OF DOCUMENTS.

 

This Agreement and all documents relating hereto, including (a) consents,
waivers and modifications that may hereafter be executed, (b) documents received
by any Purchaser at the Closing (except the Notes themselves), and (c) financial
statements, certificates and other information previously or hereafter furnished
to any Purchaser, may be reproduced by such Purchaser by any photographic,
photostatic, electronic, digital, or other similar process and such Purchaser
may destroy any original document so reproduced.  The Company agrees and
stipulates that, to the extent permitted by applicable law, any such
reproduction shall be admissible in evidence as the original itself in any
judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made by such Purchaser in the
regular course of business) and any enlargement, facsimile or further
reproduction of such reproduction shall likewise be admissible in evidence. 
This Section 19 shall not prohibit the Company or any other holder of Notes from
contesting any such reproduction to the same extent that it could contest the
original, or from introducing evidence to demonstrate the inaccuracy of any such
reproduction.

 

Section 20.                                   CONFIDENTIAL INFORMATION.

 

For the purposes of this Section 20, “Confidential Information” means
information delivered to any Purchaser by or on behalf of the Company or any
Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to this Agreement that is proprietary in nature, provided that such
term does not include information that (a) was publicly known or otherwise known
to such Purchaser prior to the time of such disclosure, (b) subsequently becomes
publicly known through no act or omission by such Purchaser or any Person acting
on such Purchaser’s behalf, (c) otherwise becomes known to such Purchaser other
than through disclosure by the Company or any Subsidiary or (d) constitutes
financial statements delivered to such Purchaser under Section 7.1 that are
otherwise publicly available.  Each Purchaser will maintain the confidentiality
of such Confidential Information in accordance with procedures adopted by such
Purchaser in good faith to protect confidential information of third parties
delivered to such Purchaser, provided that such Purchaser may deliver or
disclose Confidential

 

43

--------------------------------------------------------------------------------


 

Information to (1) its directors, officers, employees, agents, attorneys,
trustees and affiliates (to the extent such disclosure reasonably relates to the
administration of the investment represented by its Notes), (2) its auditors,
financial advisors and other professional advisors who agree to hold
confidential the Confidential Information substantially in accordance with this
Section 20, (3) any other Purchaser or holder of any Note, (4) any Institutional
Investor to which it sells or offers to sell such Note or any part thereof or
any participation therein (if such Person has agreed in writing prior to its
receipt of such Confidential Information to be bound by this Section 20),
(5) any Person from which it offers to purchase any Security of the Company (if
such Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by this Section 20), (6) any federal or state regulatory
authority having jurisdiction over such Purchaser, (7) the NAIC or the SVO or,
in each case, any similar organization, or any nationally recognized rating
agency that requires access to information about such Purchaser’s investment
portfolio, or (8) any other Person to which such delivery or disclosure may be
necessary or appropriate (i) to effect compliance with any law, rule, regulation
or order applicable to such Purchaser, (ii) in response to any subpoena or other
legal process, (iii) in connection with any litigation to which such Purchaser
is a party or (iv) if an Event of Default has occurred and is continuing, to the
extent such Purchaser may reasonably determine such delivery and disclosure to
be necessary or appropriate in the enforcement or for the protection of the
rights and remedies under such Purchaser’s Notes, this Agreement or any
Subsidiary Guaranty.  Each holder of a Note, by its acceptance of a Note, will
be deemed to have agreed to be bound by and to be entitled to the benefits of
this Section 20 as though it were a party to this Agreement.  On reasonable
request by the Company in connection with the delivery to any holder of a Note
of information required to be delivered to such holder under this Agreement or
requested by such holder (other than a holder that is a party to this Agreement
or its nominee), such holder will enter into an agreement with the Company
embodying this Section 20.

 

In the event that as a condition to receiving access to information relating to
the Company or its Subsidiaries in connection with the transactions contemplated
by or otherwise pursuant to this Agreement, any Purchaser or holder of a Note is
required to agree to a confidentiality undertaking (whether through IntraLinks,
another secure website, a secure virtual workspace or otherwise) which is
different from this Section 20, this Section 20 shall not be amended thereby
and, as between such Purchaser or such holder and the Company, this Section 20
shall supersede any such other confidentiality undertaking.

 

Section 21.                                   SUBSTITUTION OF PURCHASER.

 

Each Purchaser shall have the right to substitute any one of its Affiliates or
another Purchaser or any one of such other Purchaser’s Affiliates (a “Substitute
Purchaser”) as the purchaser of the Notes that it has agreed to purchase
hereunder, by written notice to the Company, which notice shall be signed by
both such Purchaser and such Substitute Purchaser, shall contain such Substitute
Purchaser’s agreement to be bound by this Agreement and shall contain a
confirmation by such Substitute Purchaser of the accuracy with respect to it of
the representations set forth in Section 6.  Upon receipt of such notice, any
reference to such Purchaser in this Agreement (other than in this Section 21),
shall be deemed to refer to such Substitute Purchaser in lieu of such original
Purchaser.  In the event that such Substitute Purchaser is so substituted as a
Purchaser hereunder and such Substitute Purchaser thereafter transfers to such
original Purchaser all of the Notes then held by such Substitute Purchaser, upon

 

44

--------------------------------------------------------------------------------


 

receipt by the Company of notice of such transfer, any reference to such
Substitute Purchaser as a “Purchaser” in this Agreement (other than in this
Section 21), shall no longer be deemed to refer to such Substitute Purchaser,
but shall refer to such original Purchaser, and such original Purchaser shall
again have all the rights of an original holder of the Notes under this
Agreement.

 

Section 22.                                   MISCELLANEOUS.

 

Section 22.1                            Successors and Assigns.  All covenants
and other agreements contained in this Agreement by or on behalf of any of the
parties hereto bind and inure to the benefit of their respective successors and
assigns (including any subsequent holder of a Note) whether so expressed or not,
except that the Company may not assign or otherwise transfer any of its rights
or obligations hereunder or under the Notes without the prior written consent of
each holder.  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto and their
respective successors and assigns permitted hereby) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

 

Section 22.2                            Accounting Terms.

 

(a)                                 All accounting terms used herein which are
not expressly defined in this Agreement have the meanings respectively given to
them in accordance with GAAP.

 

(b)                                 If the Company notifies the holders of Notes
that, in its reasonable opinion, or if the Required Holders notify the Company
that, in their reasonable opinion, as a result of any change in GAAP from time
to time (a “Subsequent Change”), any of the financial covenants contained in
this Agreement or any of the defined terms used therein no longer apply as
intended such that such covenants are materially more or less restrictive to the
Company than are such covenants immediately prior to giving effect to such
Subsequent Change, the Company and the holders of Notes shall negotiate in good
faith to reset or amend such covenants or defined terms so as to negate such
Subsequent Change, or to establish alternative covenants or defined terms. 
Until the Company and the Required Holders so agree to reset, amend or establish
alternative covenants or defined terms, the financial covenants contained in
this Agreement, together with the relevant defined terms, shall continue to
apply and compliance therewith shall be determined assuming that the Subsequent
Change shall not have occurred (“Static GAAP”).  During any period that
compliance with any covenants shall be determined pursuant to Static GAAP, the
Company shall include relevant reconciliations in reasonable detail between GAAP
and Static GAAP with respect to the applicable covenant compliance calculations
contained in each certificate of a Senior Financial Officer delivered pursuant
to Section 7.2(a) during such period.

 

(c)                                  Except as otherwise specifically provided
herein, (1) all computations made pursuant to this Agreement shall be made in
accordance with GAAP, and (2) all financial statements shall be prepared in
accordance with GAAP.  For purposes of determining compliance with this
Agreement (including Section 9, Section 10 and the definition of
“Indebtedness”), any election by the Company to measure any financial liability
using fair value (as permitted by FASB ASC 825-10-25 — Fair Value
Option, International Accounting Standard 39 — Financial Instruments: 
Recognition and

 

45

--------------------------------------------------------------------------------


 

Measurement or any similar accounting standard) shall be disregarded and such
determination shall be made as if such election had not been made.

 

Section 22.3                            Severability.  Any provision of this
Agreement that is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall (to the full
extent permitted by law) not invalidate or render unenforceable such provision
in any other jurisdiction.

 

Section 22.4                            Construction, Etc.  Each covenant
contained herein shall be construed (absent express provision to the contrary)
as being independent of each other covenant contained herein, so that compliance
with any one covenant shall not (absent such an express contrary provision) be
deemed to excuse compliance with any other covenant.  Where any provision herein
refers to action to be taken by any Person, or which such Person is prohibited
from taking, such provision shall be applicable whether such action is taken
directly or indirectly by such Person.

 

Defined terms herein shall apply equally to the singular and plural forms of the
terms defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.”  The word “will” shall be construed to have the same meaning and
effect as the word “shall.”  Reference to a “property” or “properties” (but not
“Property” or “Properties”) means, unless otherwise specifically limited, real
or personal property of any kind, tangible or intangible, choate or inchoate. 
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein) and, for purposes of
the Notes, shall also include any such notes issued in substitution therefor
pursuant to Section 13, (b) subject to Section 22.1, any reference herein to any
Person shall be construed to include such Person’s successors and assigns,
(c) the words “herein,” “hereof” and “hereunder,” and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, (d) all references herein to Sections and Schedules
shall be construed to refer to Sections of, and Schedules to, this Agreement,
and (e) any reference to any law or regulation herein shall, unless otherwise
specified, refer to such law or regulation as amended, modified or supplemented
from time to time.

 

Section 22.5                            Counterparts.  This Agreement may be
executed in any number of counterparts, each of which shall be an original but
all of which together shall constitute one instrument.  Each counterpart may
consist of a number of copies hereof, each signed by less than all, but together
signed by all, of the parties hereto.  Delivery of a counterpart in “pdf” format
shall be effective as delivery of an original counterpart hereof.

 

Section 22.6                            Governing Law.  This Agreement shall be
construed and enforced in accordance with, and the rights of the parties shall
be governed by, the law of the State of New York excluding choice-of-law
principles of the law of such State that would permit the application of the
laws of a jurisdiction other than such State.

 

46

--------------------------------------------------------------------------------


 

Section 22.7                            Jurisdiction and Process; Waiver of Jury
Trial.

 

(a)                                 The Company irrevocably submits to the
non-exclusive jurisdiction of any New York State or federal court sitting in the
Borough of Manhattan, The City of New York, over any suit, action or proceeding
arising out of or relating to this Agreement or the Notes.  To the fullest
extent permitted by applicable law, the Company irrevocably waives and agrees
not to assert, by way of motion, as a defense or otherwise, any claim that it is
not subject to the jurisdiction of any such court, any objection that it may now
or hereafter have to the laying of the venue of any such suit, action or
proceeding brought in any such court and any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.

 

(b)                                 The Company agrees, to the fullest extent
permitted by applicable law, that a final judgment in any suit, action or
proceeding of the nature referred to in Section 22.7(a) brought in any such
court shall be conclusive and binding upon it subject to rights of appeal, as
the case may be, and may be enforced in the courts of the United States or the
State of New York (or any other courts to the jurisdiction of which it or any of
its assets is or may be subject) by a suit upon such judgment.

 

(c)                                  The Company consents to process being
served by or on behalf of any holder of Notes in any suit, action or proceeding
of the nature referred to in Section 22.7(a) by mailing a copy thereof by
registered, certified, priority or express mail (or any substantially similar
form of mail), postage prepaid, return receipt or delivery confirmation
requested, to it at its address specified in Section 18 or at such other address
of which such Purchaser or holder shall then have been notified pursuant to such
Section.  The Company agrees that such service upon receipt (1) shall be deemed
in every respect effective service of process upon it in any such suit, action
or proceeding and (2) shall, to the fullest extent permitted by applicable law,
be taken and held to be valid personal service upon and personal delivery to
it.  Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.

 

(d)                                 Nothing in this Section 22.7 shall affect
the right of any holder of a Note to serve process in any manner permitted by
law, or limit any right that the holders of any of the Notes may have to bring
proceedings against the Company in the courts of any appropriate jurisdiction or
to enforce in any lawful manner a judgment obtained in one jurisdiction in any
other jurisdiction.

 

(e)                                  The parties hereto hereby waive trial by
jury in any action brought on or with respect to this Agreement, the Notes or
any other document executed in connection herewith or therewith.

 

*   *   *   *   *

 

47

--------------------------------------------------------------------------------


 

If you are in agreement with the foregoing, please sign the form of agreement on
a counterpart of this Agreement and return it to the Company, whereupon this
Agreement shall become a binding agreement between you and the Company.

 

 

Very truly yours,

 

 

 

FRANKLIN STREET PROPERTIES CORP.

 

 

 

 

 

By:

/s/ George J. Carter

 

Name: George J. Carter

 

Its: Chief Executive Officer

 

--------------------------------------------------------------------------------


 

This Agreement is hereby
accepted and agreed to as
of the Execution Date.

 

 

PRUDENTIAL RETIREMENT INSURANCE

AND ANNUITY COMPANY

 

 

 

By:

PGIM, Inc.,

 

 

as investment manager

 

 

 

 

 

 

 

 

By:

/s/ Engin Okaya

 

 

Name: Erin Okaya

 

 

Title: Vice President

 

 

 

 

 

 

 

THE GIBRALTAR LIFE INSURANCE CO.,

LTD.

 

 

 

 

By:

Prudential Investment Management Japan

Co., Ltd., as Investment Manager

 

 

 

 

By:

PGIM, Inc.,

 

 

as Sub-Adviser

 

 

 

 

 

By:

/s/ Engin Okaya

 

 

Name: Erin Okaya

 

 

Title: Vice President

 

 

 

 

 

 

 

THE PRUDENTIAL LIFE INSURANCE

COMPANY, LTD.

 

 

 

 

By:

Prudential Investment Management Japan Co., Ltd., as Investment Manager

 

 

 

 

By:

PGIM, Inc.,

 

 

as Sub-Adviser

 

 

 

 

 

 

 

 

 

By:

/s/ Engin Okaya

 

 

 

Name: Erin Okaya

 

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

This Agreement is hereby
accepted and agreed to as
of the Execution Date.

 

 

HARTFORD LIFE AND ANNUITY INSURANCE COMPANY

 

HARTFORD LIFE INSURANCE COMPANY

 

HARTFORD LIFE AND ACCIDENT INSURANCE COMPANY

 

HARTFORD FIRE INSURANCE COMPANY

 

HARTFORD ACCIDENT AND INDEMNITY COMPANY

 

 

 

By:

Hartford Investment Management Company, their Agent and attorney-in-fact

 

 

 

 

 

 

 

By:

/s/ Dawn Bruneau

 

 

Name: Dawn Bruneau

 

 

Title:   Vice President

 

 

 

 

 

AMERICAN FIDELITY ASSURANCE COMPANY

 

 

 

By:

Hartford Investment Management Company, its Agent and attorney-in-fact

 

 

 

 

 

 

 

By:

/s/ Dawn Bruneau

 

 

Name: Dawn Bruneau

 

 

Title:   Vice President

 

 

 

 

 

 

 

FARM BUREAU LIFE INSURANCE COMPANY OF MICHIGAN

 

 

 

By:

Harford Investment Management Company, its Agent and attorney-in-fact

 

 

 

 

 

 

 

By:

/s/ Dawn Bruneau

 

 

Name: Dawn Bruneau

 

 

Title:   Vice President

 

 

 

 

 

--------------------------------------------------------------------------------


 

This Agreement is hereby
accepted and agreed to as
of the Execution Date.

 

 

KNIGHTS OF COLUMBUS LIFE ACCOUNT

 

KNIGHTS OF COLUMBUS FPA ACCOUNT

 

 

 

 

 

By:

/s/ Michael J. O’Connor

 

Name: Michael J. O’Connor

 

Title: Supreme Secretary

 

--------------------------------------------------------------------------------


 

This Agreement is hereby
accepted and agreed to as
of the Execution Date.

 

 

PRINCIPAL LIFE INSURANCE COMPANY

 

 

 

By:

Principal Global Investors, LLC

 

 

a Delaware limited liability company,

 

 

its authorized signatory

 

 

 

 

 

 

 

 

By:

/s/ Colin Pennycooke

 

 

Name: Colin Pennycooke

 

 

Title:  Counsel

 

 

 

 

 

 

 

 

By:

/s/ Christopher J. Henderson

 

 

Name: Christopher J. Henderson

 

 

Title:  Associate General Counsel

 

 

 

 

 

 

 

PRINCIPAL REINSURANCE COMPANY OF DELAWARE II

 

 

 

By:

Principal Global Investors, LLC

 

 

a Delaware limited liability company,

 

 

its authorized signatory

 

 

 

 

 

 

 

 

By:

/s/ Colin Pennycooke

 

 

Name: Colin Pennycooke

 

 

Title:  Counsel

 

 

 

 

 

 

 

 

By:

/s/ Christopher J. Henderson

 

 

Name: Christopher J. Henderson

 

 

Title:  Associate General Counsel

 

--------------------------------------------------------------------------------


 

This Agreement is hereby
accepted and agreed to as
of the Execution Date.

 

 

COUNTRY LIFE INSURANCE COMPANY

 

COUNTRY MUTUAL INSURANCE COMPANY

 

 

 

 

 

By:

/s/ John Jacobs

 

 

Name: John Jacobs

 

 

Title: Director — Fixed Income

 

--------------------------------------------------------------------------------


 

This Agreement is hereby
accepted and agreed to as
of the Execution Date.

 

 

AMERICAN FAMILY LIFE INSURANCE COMPANY

 

 

 

 

 

By:

/s/ David L. Voge

 

Name: David L. Voge

 

Title:   Fixed Income Portfolio Manager

 

--------------------------------------------------------------------------------


 

This Agreement is hereby
accepted and agreed to as
of the Execution Date.

 

 

ASSURITY LIFE INSURANCE COMPANY

 

 

 

 

 

By:

/s/ Victor Weber

 

Name:  Victor Weber

 

Title:     Senior Director - Investments

 

--------------------------------------------------------------------------------


 

DEFINED TERMS

 

As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:

 

“1031 Intermediary” means a Person in such person’s capacity as an intermediary
or accommodation holder for the benefit of the Company or a Wholly-Owned
Subsidiary in connection with an exchange of property by the Company or such
Wholly-Owned Subsidiary intended to qualify under section 1031 of the Code.

 

“1031 Property” means a property whose legal title or other indicia of ownership
is held by a 1031 Intermediary as part of exchange of property intended to
qualify under section 1031 of the Code.

 

“Additional Covenant” is defined in Section 9.9.

 

“Additional Note Purchase Agreement” means any note purchase agreement or
similar document, instrument or agreement executed by the Company or any
Subsidiary, or in respect of which the Company or any Subsidiary is an obligor
or otherwise provides a guarantee or other credit support, in connection with a
private placement debt financing of indebtedness for borrowed money (other than
Nonrecourse Indebtedness) (or any two or more of any of the foregoing forming
part of a common interrelated financing), in each case, as such document,
instrument or agreement may be amended, restated, supplemented or otherwise
modified from time to time and together with any increase, refinancing,
refunding or replacement thereof, in whole or in part.

 

“Adjusted EBITDA” means, for the most recently ended fiscal quarter of the
Company, EBITDA of the Consolidated Parties for such period less Capital
Reserves for all Properties for such period.

 

“Adjusted Interest Rate” is defined in Section 1.2.

 

“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person.  Unless the context otherwise clearly requires, any reference to an
“Affiliate” is a reference to an Affiliate of the Company, and Sponsored REITs
shall not be considered Affiliates of the Company.

 

“Agreement” means this Note Purchase Agreement, including all Schedules attached
to this Agreement.

 

“Anti-Corruption Laws” means any law or regulation in a U.S. or any non-U.S.
jurisdiction regarding bribery or any other corrupt activity, including the U.S.
Foreign Corrupt Practices Act and the U.K. Bribery Act 2010.

 

“Anti-Money Laundering Laws” means any law or regulation in a U.S. or any
non-U.S. jurisdiction regarding money laundering, drug trafficking,
terrorist-related activities or other

 

SCHEDULE A
(to Note Purchase Agreement)

 

--------------------------------------------------------------------------------


 

money laundering predicate crimes, including the Currency and Foreign
Transactions Reporting Act of 1970 (otherwise known as the Bank Secrecy Act) and
the USA PATRIOT Act.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

 

“Below Investment Grade Event” is defined in Section 1.2.

 

“Blocked Person” means (a) a Person whose name appears on the list of Specially
Designated Nationals and Blocked Persons published by OFAC, (b) a Person,
entity, organization, country or regime that is blocked or a target of sanctions
that have been imposed under U.S. Economic Sanctions Laws or (c) a Person that
is an agent, department or instrumentality of, or is otherwise beneficially
owned by, controlled by or acting on behalf of, directly or indirectly, any
Person, entity, organization, country or regime described in clause (a) or (b).

 

“Business Day” means (a) for the purposes of Section 8.6 only, any day other
than a Saturday, a Sunday or a day on which commercial banks in New York City
are required or authorized to be closed, and (b) for the purposes of any other
provision of this Agreement, any day other than a Saturday, a Sunday or a day on
which commercial banks in New York, New York, or Boston, Massachusetts are
required or authorized to be closed.

 

“Capital Reserve” means for any period and with respect to a Property (other
than any Projects Under Development), an amount equal to the product of (a) the
gross leaseable area contained in such Property (in square feet), multiplied by
(b) $0.30 per annum.

 

“Capitalization Rate” means (a) for each CBD or Urban Infill Property, 6.75%;
provided that, if any MFL Facility provides for a “capitalization rate” for CBD
or Urban Infill Properties that is higher or lower than 6.75%, then the
capitalization rate herein for CBD or Urban Infill Properties shall be the
highest capitalization rate for CBD or Urban Infill Properties then applicable
under any MFL Facility; provided, however, that in no event may the
capitalization rate herein for each CBD or Urban Infill Property be less than
6.00%, and (b) for each Suburban Property, 7.50%; provided that, if any MFL
Facility provides for a “capitalization rate” for Suburban Properties that is
higher or lower than 7.50%, then the capitalization rate herein for Suburban
Properties shall be the highest capitalization rate for Suburban Properties then
applicable under any MFL Facility; provided, however, that in no event may the
capitalization rate herein for each Suburban Property be less than 6.75%.

 

“Cash Equivalents” means (a) securities issued or directly and fully guaranteed
or insured by the United States or any agency or instrumentality thereof
(provided that the full faith and credit of the United States is pledged in
support thereof) having maturities of not more than 12 months from the date of
acquisition, (b) U.S. dollar denominated time deposits and certificates of
deposit of (1) any domestic commercial bank of recognized standing having

 

A-2

--------------------------------------------------------------------------------


 

capital and surplus in excess of $500,000,000 or (2) any bank whose short-term
commercial paper rating from S&P is at least “A-2” or the equivalent thereof or
from Moody’s is at least “P-2” or the equivalent thereof (any such bank being an
“Approved Bank”), in each case with maturities of not more than two years from
the date of acquisition, (c) commercial paper and variable or fixed rate notes
issued by any Approved Bank (or by the parent company thereof) or any variable
rate commercial paper or notes issued by, or guaranteed by, any domestic
corporation rated “A-2” (or the equivalent thereof) or better by S&P or “P-2”
(or the equivalent thereof) or better by Moody’s and maturing within one year of
the date of acquisition, (d) repurchase agreements with a bank or trust company
or recognized securities dealer having capital and surplus in excess of
$500,000,000 for direct obligations issued by or fully guaranteed by the United
States in which any Consolidated Party shall have a perfected first priority
security interest (subject to no other Liens) and having, on the date of
purchase thereof, a fair market value of at least 100% of the amount of the
repurchase obligations and (e) Investments, classified in accordance with GAAP
as current assets, in money market investment programs registered under the
Investment Company Act of 1940 which are administered by reputable financial
institutions having capital of at least $50,000,000 and the portfolios of which
invest principally in Investments of the character described in the foregoing
clauses (a) through (d).

 

“CBD or Urban Infill Property” means (a) any Property listed on Schedule 5.20 or
in the most recent certificate of a Senior Financial Officer delivered pursuant
to Section 7.2 and in each case identified as a CBD or Urban Infill Property,
and (b) any other improved Property which is located in markets with
characteristics similar to those identified in clause (a) and is designated by
the Company with the consent of the Required Holders as a CBD or Urban Infill
Property from time to time.

 

“Change of Control” is defined in Section 8.7(f).

 

“Change of Control Proposed Prepayment Date” is defined in Section 8.7(b).

 

“Closing” is defined in Section 3.

 

“Code” means the Internal Revenue Code of 1986 and the rules and regulations
promulgated thereunder from time to time.

 

“Company” is defined in the first paragraph of this Agreement.

 

“Competitor” means any Person (other than any initial Purchaser or any Person
described in clause (c) of the definition of Institutional Investor) primarily
engaged in the business is owning, occupying, or investing in real estate;
provided, however, that the term “Competitor” shall exclude any Person that is
an Institutional Investor described in clause (a), (b) or (d) of the definition
thereof and that, but for this proviso, would fall within the definition of
“Competitor” solely through the holding of passive investments in a Competitor.

 

“Confidential Information” is defined in Section 20.

 

“Consolidated Parties” means a collective reference to the Company and its
consolidated Subsidiaries, as determined in accordance with GAAP; and
“Consolidated Party”

 

A-3

--------------------------------------------------------------------------------


 

means any one of them.  Sponsored REITs shall be deemed not included as
Consolidated Parties under this Agreement.

 

“Contractual Obligation” means, as to any Person, any material provision of any
material security issued by such Person or of any material agreement, instrument
or other undertaking to which such Person is a party or by which it or any of
its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise; and the
terms “Controlled” and “Controlling” shall have meanings correlative to the
foregoing.

 

“Controlled Entity” means (a) any of the Subsidiaries of the Company and any of
their or the Company’s respective Controlled Affiliates and (b) if the Company
has a parent company, such parent company and its Controlled Affiliates.

 

“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.

 

“Default Rate” means, with respect to any Note, that rate of interest per annum
that is the greater of (a) 2.00% above the rate of interest stated in clause
(a) of the first paragraph of such Note or (b) 2.00% over the rate of interest
publicly announced by Bank of America, N.A. in New York, New York as its “base”
or “prime” rate.

 

“Disclosure Documents” is defined in Section 5.3.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease (including
any ground lease) or other disposition (including any sale and leaseback
transaction but excluding any real estate space lease made in a property by a
Person in the normal course of such Person’s business operations) of any
property by any Person, including any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith.  For the avoidance of doubt, any
assignment or other disposition for collateral or security purposes shall not
constitute a Disposition under this Agreement.

 

“EBITDA” means for the Consolidated Parties, for the most recently ended fiscal
quarter of the Company, without duplication, the sum of (a) net income of the
Consolidated Parties, in each case, excluding any non-recurring or extraordinary
gains and losses and Hedge Ineffectiveness for such period (but including
syndication fees), plus (b) an amount which, in the determination of net income
for such period pursuant to clause (a) above, has been deducted for or in
connection with (1) Interest Expense (plus, amortization of deferred financing
costs, to the extent included in the determination of Interest Expense per
GAAP), (2) income taxes, and (3) depreciation and amortization, all determined
in accordance with GAAP, plus (c) the Consolidated Parties’ Equity Percentages
of the above attributable to Unconsolidated Affiliates.

 

“Eligible Unencumbered Property Pool” means, collectively, Properties (other
than unimproved land) of the Company and its Wholly-Owned Subsidiaries and any
1031 Intermediary each of which Properties meets the following criteria:

 

A-4

--------------------------------------------------------------------------------


 

(a)                                 such Property is 100% fee owned (or ground
leased) by the Company or any Wholly-Owned Subsidiary or any 1031 Intermediary
(with such ground leases to be Financeable Ground Leases);

 

(b)                                 such Property is primarily an industrial,
office, flex, or apartment property;

 

(c)                                  such Property is located in the continental
United States;

 

(d)                                 such Property or ownership thereof
(including the Equity Interests in the Wholly-Owned Subsidiary or 1031
Intermediary which, directly or indirectly, owns (or ground leases) such
Property) is not subject to any Liens or Negative Pledges except for liens (and
under documents related thereto) specified in clauses (a) through (d),
inclusive, of the definition of Permitted Liens and the owner of the Property
does not have any Recourse Indebtedness (unless such owner is the Company);

 

(e)                                  the owner of such Property has the right to
sell, transfer or dispose of such Property, provided that if any such Property
is subject to a Financeable Ground the owner shall be deemed to have the right
to sell, transfer or dispose of such Property if the lessor is required to
approve of or consent to any sale, transfer or disposition based on reasonable
objective criteria as to the creditworthiness or line of business of the
transferee or delivery of customary assignment and assumption agreements from
the transferor and transferee;

 

(f)                                   such Property is free of all structural
defects or major architectural deficiencies, title defects, Environmental
Liabilities or other adverse matters that would materially impair the value of
the Property;

 

(g)                                  such Property, if subject to a Financeable
Ground Lease, is included in the “eligible unencumbered property pool” under
each applicable MFL Facility; and

 

(h)                                 such Property satisfies the requirements set
forth on Schedule EUPP.

 

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
Hazardous Materials.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Consolidated Party directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials on or from the Property of a Consolidated Party, or (c) the
release or threatened release of any Hazardous Materials into the environment
from a Property of a Consolidated Party.

 

A-5

--------------------------------------------------------------------------------


 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“Equity Percentage” means, with respect to any Person, the aggregate ownership
percentage of such Person in an Unconsolidated Affiliate, which shall be
calculated as follows:  (a) for calculation of Indebtedness or liabilities, such
Person’s nominal capital ownership interest in such Unconsolidated Affiliate as
set forth in such Unconsolidated Affiliate’s organizational documents, or, if
greater, the amount or percentage of such items allocated to such Person, or for
which such Person is directly or indirectly responsible, pursuant to the terms
of the applicable joint venture agreement (or similar governing agreement) or
applicable law and (b) for all other purposes, the greater of (1) such Person’s
nominal capital ownership interest in such Unconsolidated Affiliate as set forth
in such Unconsolidated Affiliate’s organizational documents, and (2) such
Person’s economic ownership interest in such Unconsolidated Affiliate,
reflecting such Person’s share of income and expenses of such Unconsolidated
Affiliate.

 

“ERISA” means the Employee Retirement Income Security Act of 1974 and the
rules and regulations promulgated thereunder from time to time in effect.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company under section 414 of
the Code.

 

“Event of Default” is defined in Section 11.

 

“Exchange Act” is defined in Section 8.7(h).

 

“Excluded Subsidiary” means, as of any date of determination, (a) any Subsidiary
that is not a Wholly-Owned Subsidiary of the Company, (b) any Subsidiary that is
an Immaterial Subsidiary, and (c) any Subsidiary (1) that holds title to assets
which are collateral for any Secured Indebtedness of such Subsidiary or which is
a Subsidiary that is a single asset entity and has incurred or assumed
Nonrecourse Indebtedness; and (2) which is prohibited from guarantying or
otherwise being liable for the Indebtedness of any other Person pursuant to
(i) any document, instrument or agreement evidencing such Secured Indebtedness
or Nonrecourse Indebtedness or (ii) a provision of such Subsidiary’s
organizational documents which provision was included in such Subsidiary’s
organizational documents as a condition to the extension of such Secured
Indebtedness or Nonrecourse Indebtedness.

 

“Execution Date” is defined in Section 3.

 

“FASB ASC” means an Accounting Standards Codification of the Financial
Accounting Standards Board.

 

A-6

--------------------------------------------------------------------------------


 

“FATCA” means (a) sections 1471 through 1474 of the Code, as of the Execution
Date (or any amended or successor version that is substantively comparable and
not materially more onerous to comply with), together with any current or future
regulations or official interpretations thereof, (b) any treaty, law or
regulation of any other jurisdiction, or relating to an intergovernmental
agreement between the United States and any other jurisdiction, which (in either
case) facilitates the implementation of the foregoing clause (a), and (c) any
agreements entered into pursuant to section 1471(b)(1) of the Code.

 

“Financeable Ground Lease” means a ground lease that provides protections for a
potential leasehold mortgagee (“Mortgagee”) which include, among other things
(a) a remaining term, including any optional extension terms exercisable
unilaterally by the tenant thereunder, of no less than 25 years from the
Execution Date, (b) that such ground lease will not be terminated until the
Mortgagee has received notice of a default, has had a reasonable opportunity to
cure or complete foreclosure, and has failed to do so, (c) provision for a new
lease on the same terms to the Mortgagee as tenant if the ground lease is
terminated for any reason or other protective provisions, (d) non-merger of the
fee and leasehold estates, (e) transferability of the tenant’s interest under
the ground lease without any requirement for consent of the ground lessor unless
based on reasonable objective criteria as to the creditworthiness or line of
business of the transferee or delivery of customary assignment and assumption
agreements from the transferor and transferee, and (f) that insurance proceeds
and condemnation awards from the leasehold interest will be applied pursuant to
the terms of the applicable leasehold mortgage.

 

“Financial Covenant” means any covenant (whether set forth as a covenant,
undertaking, event of default, restriction, prepayment event or other such
provision) that requires the Company and/or any Subsidiary to:

 

(a)                                 maintain a specified level of net worth,
shareholders’ equity, total assets, unencumbered assets, unencumbered
properties, cash flow, net income, occupancy rate or lease term;

 

(b)                                 maintain any relationship of any component
of its capital structure to any other component thereof (including the
relationship of indebtedness, subsidiary indebtedness, senior indebtedness,
secured indebtedness, unsecured indebtedness, subordinated indebtedness or
recourse indebtedness to total capitalization, total assets, unencumbered assets
or to net worth);

 

(c)                                  maintain any measure of its ability to
service its indebtedness (including exceeding any specified ratio of revenues,
cash flow, operating income or net income to indebtedness, interest expense,
rental expense, capital expenditures and/or scheduled payments of indebtedness);

 

(d)                                 restrict the amount of distributions; or

 

(e)                                  restrict the amount or type of its
investments.

 

“Fitch” means Fitch Ratings Service.

 

A-7

--------------------------------------------------------------------------------


 

“Fixed Charges” means, for the Consolidated Parties, for the most recently ended
fiscal quarter of the Company, without duplication, the sum of (a) Interest
Expense, plus (b) scheduled principal payments on Indebtedness, exclusive of
(1) any voluntary prepayments made by a Consolidated Party and (2) balloon,
bullet or similar principal payments which repay Indebtedness in full, plus
(c) Preferred Dividends paid during such period, if any, plus the Consolidated
Parties’ Equity Percentages of the above clauses (a), (b) and (c) for
Unconsolidated Affiliates.

 

“Form 10-K” is defined in Section 7.1(b).

 

“Form 10-Q” is defined in Section 7.1(a).

 

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States.

 

“Governmental Authority” means

 

(a)                                 the government of

 

(1)                                 the United States or any state or other
political subdivision thereof, or

 

(2)                                 any other jurisdiction in which the Company
or any Subsidiary conducts all or any part of its business, or which asserts
jurisdiction over any properties of the Company or any Subsidiary, or

 

(b)                                 any entity exercising executive,
legislative, judicial, regulatory or administrative functions of, or pertaining
to, any such government.

 

“Governmental Official” means any governmental official or employee, employee of
any government-owned or government-controlled entity, political party, any
official of a political party, candidate for political office, official of any
public international organization or anyone else acting in an official capacity.

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of another Person (the “primary obligor”) in any
manner, whether directly or indirectly, and including any obligation of such
Person, direct or indirect, (1) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness, (2) to purchase or lease
property, securities or services for the purpose of assuring the obligee in
respect of such Indebtedness or the payment or performance of such Indebtedness,
(3) to maintain working capital, equity capital or any other financial statement
condition or liquidity or level of income or cash flow of the primary obligor so
as to enable the primary obligor to pay such Indebtedness, or (4) entered into
for the purpose of assuring in any other manner the obligee in respect of such
Indebtedness the payment or performance thereof or to protect such obligee
against loss in respect thereof (in whole or in part), or (b) any Lien on any
assets of such Person securing any Indebtedness of any other Person, whether or
not such Indebtedness is assumed by such Person (or any right, contingent or
otherwise, of any holder of such Indebtedness to obtain any such

 

A-8

--------------------------------------------------------------------------------


 

Lien).  The amount of any Guarantee shall be deemed to be an amount equal to the
stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith.  The term “Guarantee” as a
verb has a corresponding meaning.

 

“Hazardous Materials” means any and all pollutants, toxic or hazardous wastes or
other substances that might pose a hazard to health and safety, the removal of
which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage or filtration of which is or
shall be restricted, prohibited or penalized by any applicable law, including
asbestos, urea formaldehyde foam insulation, polychlorinated biphenyls,
petroleum, petroleum products, lead based paint, radon gas or similar
restricted, prohibited or penalized substances.

 

“Hedge Ineffectiveness” means any amount recorded as hedge ineffectiveness in
accordance with FASB ASC 815 under GAAP and related to any loans and any Swap
Contract.

 

“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1,
provided, however, that if such Person is a nominee, then for the purposes of
Sections 7, 8.7, 12, 17.2 and 18 and any related definitions in this Schedule A,
“holder” shall mean the beneficial owner of such Note whose name and address
appears in such register.

 

“Immaterial Subsidiary” means, as of any date of determination, any Subsidiary
holding assets (excluding earnest money deposits for the purchase of real
estate) which contribute less than $100,000 to Total Asset Value.  Any
Subsidiary formed for the purpose of purchasing real estate shall be deemed to
be an Immaterial Subsidiary prior to purchase of such real estate and regardless
of the amount of any earnest money deposit funded in connection therewith.

 

“INHAM Exemption” is defined in Section 6.3(e).

 

“Indebtedness” means, without duplication, all obligations of the following
types:

 

(a)                                 all obligations for borrowed money and all
obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

 

(b)                                 all direct or contingent obligations under
letters of credit (including standby and commercial), bankers’ acceptances and
similar instruments (including bank guaranties, surety bonds, comfort letters,
keep-well agreements and capital maintenance agreements) to the extent such
instruments or agreements support financial, rather than performance,
obligations;

 

(c)                                  any net obligation under any Swap Contract,
the amount of which on any date shall be deemed to be the Swap Termination Value
thereof as of such date;

 

(d)                                 all obligations to pay the deferred purchase
price of property or services (other than trade accounts payable in the ordinary
course of business);

 

A-9

--------------------------------------------------------------------------------


 

(e)                                  any capital lease or Synthetic Lease
Obligation, the amount of which as of any date shall be deemed to be the amount
of Attributable Indebtedness in respect thereof as of such date;

 

(f)                                   all obligations to purchase, redeem,
retire, defease or otherwise make any payment in respect of any Equity Interest
in such Person or any other Person, valued, in the case of a redeemable
preferred interest, at the greater of its voluntary or involuntary liquidation
preference plus accrued and unpaid dividends, provided that the foregoing shall
be excluded from Indebtedness if the obligation is neither scheduled nor
permitted to become due and payable on or prior to the latest Maturity Date for
any Note; and

 

(g)                                  all Guarantees in respect of any of the
foregoing.

 

For all purposes hereof, Indebtedness shall include the Indebtedness of any
partnership or Joint Venture (other than a Joint Venture that is itself a
corporation, limited partnership or limited liability company) in which a Person
is a general partner or a joint venturer, unless such Indebtedness is
Nonrecourse Indebtedness.  Indebtedness shall not include the Indebtedness of
Sponsored REITs or the value of Hedge Ineffectiveness.

 

“Institutional Investor” means (a) any Purchaser, (b) any holder of a Note
holding (together with one or more of its affiliates) more than $2,000,000 of
the aggregate principal amount of the Notes then outstanding, (c) any bank,
trust company, savings and loan association or other financial institution, any
pension plan, any investment company, any insurance company, any broker or
dealer, or any other similar financial institution or entity, regardless of
legal form, and (d) any Related Fund of any holder of any Note.

 

“Interest Expense” means for the Consolidated Parties, without duplication,
total interest expense incurred (in accordance with GAAP), including capitalized
interest, plus the Consolidated Parties’ Equity Percentages of the same for
Unconsolidated Affiliates.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which such Person
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit.  For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

 

“Investment Grade Rating” is defined in Section 1.2.

 

“Joint Venture” means any Person in which a Consolidated Party owns an Equity
Interest, but that is not a Wholly-Owned Subsidiary of such Consolidated Party. 
Sponsored REITs shall not be Joint Ventures.

 

A-10

--------------------------------------------------------------------------------


 

“Joint Venture Projects” means all Projects with respect to which a Consolidated
Party holds, directly or indirectly, an interest that is less than 100%. 
Projects owned by Sponsored REITs shall not be Joint Venture Projects.

 

“Judgement Threshold Amount” means the lesser of (a) $50,000,000 and (b) the
lowest threshold amount then applicable for judgment or similar defaults in any
MFL Facility.

 

“Lien” means any mortgage, pledge, hypothecation, assignment for security,
encumbrance, lien (statutory or other excepting for any liens not yet due and
payable), charge, or other security interest or preferential arrangement in the
nature of a security interest or any kind or nature whatsoever (including any
conditional sale or other title retention agreement, any other encumbrance on
title to or ownership of real property securing the payment of money, and any
financing lease having substantially the same economic effect as any of the
foregoing).

 

“Make-Whole Amount” is defined in Section 8.6.

 

“Material” means material in relation to the business, operations, affairs,
financial condition, assets or properties of the Consolidated Parties taken as a
whole.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the
Consolidated Parties taken as a whole, (b) the ability of the Company to perform
its obligations under this Agreement and the Notes, (c) the ability of any
Subsidiary Guarantor to perform its obligations under its Subsidiary Guaranty,
or (d) the validity or enforceability of this Agreement, the Notes or any
Subsidiary Guaranty.

 

“Material Credit Facility” means, as to the Company and its Subsidiaries,

 

(a)                                 the Second Amended and Restated Credit
Agreement dated as of October 29, 2014, as amended as of July 21, 2016 and as of
October 18, 2017, by and among the Company, the lenders from time to time
parties thereto and Bank of America, N.A., as administrative agent, including
any renewals, extensions, amendments, supplements, restatements, replacements or
refinancing thereof;

 

(b)                                 the Amended and Restated Credit Agreement
dated as of October 29, 2014, as amended as of July 21, 2016 and as of
October 18, 2017, by and among the Company, the lenders from time to time
parties thereto and Bank of Montreal, as administrative agent, including any
renewals, extensions, amendments, supplements, restatements, replacements or
refinancing thereof;

 

(c)                                  the Credit Agreement dated as of
November 30, 2016, as amended as of October 18, 2017, by and among the Company,
the lenders from time to time parties thereto and JPMorgan Chase Bank, N.A., as
administrative agent, including any renewals, extensions, amendments,
supplements, restatements, replacements or refinancing thereof; and

 

(d)                                 any other agreement(s) creating or
evidencing indebtedness for borrowed money (other than Nonrecourse Indebtedness)
entered into on or after the date of Closing

 

A-11

--------------------------------------------------------------------------------


 

by the Company or any Subsidiary, or in respect of which the Company or any
Subsidiary is an obligor or otherwise provides a guarantee or other credit
support (“Credit Facility”), in a principal amount outstanding or available for
borrowing equal to or greater than $150,000,000 (or the equivalent of such
amount in the relevant currency of payment, determined as of the date of the
closing of such facility based on the exchange rate of such other currency); and
if no Credit Facility or Credit Facilities equal or exceed such amounts, then
the largest Credit Facility shall be deemed to be a Material Credit Facility.

 

“Maturity Date” with respect to any Note is defined in the first paragraph of
such Note.

 

“Memorandum” is defined in Section 5.3.

 

“MFL Facilities” means each of the agreements described in clauses (a) through
(c) of the definition of Material Credit Facility and each Additional Note
Purchase Agreement; provided that, if none of the agreements described in
clauses (a) through (c) of the definition of Material Credit Facility shall then
be in existence, MFL Facilities means each of agreements satisfying the
requirements of clause (d) of the definition of Material Credit Facility and
each Additional Note Purchase Agreement.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgage” means (a) any mortgage, deed of trust, deed to secure debt or similar
security instrument (regardless of priority) made or to be made by any Person
owning an interest in real estate granting a Lien on such interest in real
estate as security for the payment of Indebtedness and (b) any mezzanine
indebtedness relating to such real estate interest and secured by the Equity
Interests of the direct or indirect owner of such real estate interest.

 

“Most Favored Lender Notice” means, in respect of any Additional Covenant, a
written notice from the Company giving notice of such Additional Covenant,
including therein a verbatim statement of such Additional Covenant, together
with any definitions incorporated therein.

 

“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).

 

“NAIC” means the National Association of Insurance Commissioners.

 

“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement which prohibits the creation or assumption of
any Lien on such asset as security for Indebtedness of the Person owning such
asset or any other Person; provided that the following shall not constitute a
Negative Pledge:  (a) an agreement that prohibits, restricts or conditions a
Person’s ability to create or assume a Lien on its or its Subsidiary’s assets,
provided that such agreement permits the creation or assumption of Liens upon
the satisfaction or maintenance of one or more specified ratios; (b) an
agreement that uses such asset as a borrowing base measurement; (c) any such
prohibition required by law; (d) customary provisions in leases, licenses and
other contracts restricting the pledge or assignment thereof; (e) any such
prohibition contained in any agreement relating to the sale of any Subsidiary or
any assets

 

A-12

--------------------------------------------------------------------------------


 

pending such sale; provided that in any such case, such prohibition applies only
to the Subsidiary or the assets that are the subject of such sale; and
(f) Negative Pledges contained in any Financeable Ground Leases.

 

“Net Operating Income” or “NOI” means, for any Property owned by any
Consolidated Party and for the most recently ended fiscal quarter of the Company
for which financial information has been, or simultaneously with such
determination will be, delivered to the Purchasers or holders of the Notes
pursuant to Section 7.1(a) or (b), the sum of the following (without duplication
and determined on a consistent basis with prior periods):  (a) rents and other
revenues received or earned in the ordinary course from such Property (including
(1) revenues from the straight-lining of rents; and (2) proceeds of rent loss or
business interruption insurance, but excluding pre-paid rents and revenues and
security deposits except to the extent applied in satisfaction of tenants’
obligations for rent) minus (b) all expenses paid, excluding interest and Hedge
Ineffectiveness, and inclusive of an appropriate accrual for expenses related to
the ownership, operation or maintenance of such Property during the respective
period, including property taxes, assessments and the like, insurance,
utilities, payroll costs, maintenance, repair and landscaping expenses,
marketing expenses, and general and administrative expenses (including an
appropriate allocation for legal, accounting, advertising, marketing and other
expenses incurred in connection with such Property, as applicable, but
specifically excluding general overhead expenses of the Company or any
Subsidiary and any property management fees) minus (c) the Capital Reserves for
such Property for such period minus (d) without duplication an imputed
management fee in the amount of 3% of the gross revenues for such Property for
such period.

 

“Nonrecourse Indebtedness” means Secured Indebtedness that is only recourse to
all assets of a Person as a result of customary exceptions to non-recourse
liability such as fraud, misapplication of funds, environmental indemnities, and
other similar exceptions, and is otherwise contractually limited to specific
assets of a Person encumbered by a lien securing such Indebtedness.

 

“Non-U.S. Plan” means any plan, fund or other similar program that (a) is
established or maintained outside the United States by the Company or any
Subsidiary primarily for the benefit of employees of the Company or one or more
Subsidiaries residing outside the United States, which plan, fund or other
similar program provides, or results in, retirement income, a deferral of income
in contemplation of retirement or payments to be made upon termination of
employment, and (b) is not subject to ERISA or the Code.

 

“Notes” is defined in Section 1.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing.  A list of OFAC Sanctions Programs
may be found at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx.

 

A-13

--------------------------------------------------------------------------------


 

“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company whose responsibilities extend to the subject
matter of such certificate.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.

 

“Permitted Liens” means (a) liens for taxes, assessments or governmental charges
unpaid and diligently contested in good faith by the Company or a Subsidiary
unless payment is required prior to the contesting of any such taxes and
provided no enforcement proceedings have been commenced with respect to any lien
filed in connection with such dispute and adequate reserves have been
established (or are adequately bonded) for such taxes, assessments or
governmental charges; (b) liens for taxes, assessments or governmental charges
not yet due and payable; (c) (1) liens for labor, materials or supplies and any
other liens (exclusive of those securing Indebtedness) which do not materially
interfere with the use of the Properties comprising the Eligible Unencumbered
Property Pool or the operation of the business of the Company or a Subsidiary
and are either bonded or do not exceed in the aggregate at any one time
$5,000,000; and (2) zoning restrictions, easements, rights of way, covenants,
reservations and other rights, restrictions or encumbrances on use, which do not
materially interfere with the use of the Properties comprising the Eligible
Unencumbered Property Pool or the operation of the business of the Company or
any Subsidiary; (d) liens in favor of the Company or a Wholly-Owned Subsidiary
in connection with a 1031 Property; (e) liens deemed to occur by virtue of
investments described in clause (d) of the definition of Cash Equivalents;
(f) liens on cash and Cash Equivalents pledged to or for the benefit of any
agent, letter of credit issuer, swingline lender or lender under any Material
Credit Facility) to secure any exposure resulting from one or more lenders
becoming a defaulting lender; (g) liens consisting of deposits or pledges made,
in the ordinary course of business, in connection with, or to secure payment of,
obligations under workmen’s compensation, unemployment insurance or similar
applicable laws; (h) liens and rights of pledge and setoff of banks, financial
institutions and securities intermediaries in respect of deposits and accounts
maintained in the ordinary course of business and not securing Indebtedness;
(i) liens solely on any cash earnest money deposits made by the Company or a
Subsidiary in connection with any letter of intent or purchase agreement;
(j) liens securing the obligations of the Company and the Subsidiary Guarantors
hereunder, under the Notes and under the Subsidiary Guaranties; and (k) liens on
property existing at the time of acquisition thereof and refinancing of such
liens, liens securing Secured Indebtedness, liens on the Equity Interests of
Excluded Subsidiaries, and liens securing judgments not constituting an Event of
Default under Section 11(j), all in amounts complying with the applicable
financial covenants set forth in Section 10.6 and each Additional Covenant.

 

“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, business entity or
Governmental Authority.

 

“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
subject to Title I of ERISA that is or, within the preceding five years, has
been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by the Company or
any ERISA Affiliate or with respect to which the Company or any ERISA Affiliate
may have any liability.

 

A-14

--------------------------------------------------------------------------------


 

“Preferred Dividends” means, with respect to any Person, dividends or other
distributions which are payable to holders of any Equity Interests in such
Person which entitle the holders of such Equity Interests to be paid on a
preferred basis prior to dividends or other distributions to the holders of
other types of Equity Interests in such Person.

 

“Projects” means any and all parcels of real property owned by any Consolidated
Party or with respect to which the Consolidated Party owns an interest (whether
directly or indirectly) on which are located improvements with a gross leasable
area in excess of 50,000 square feet or with respect to which construction and
development of such improvements are in progress.

 

“Project Under Development” means any Project under development or redevelopment
by any Consolidated Party (a) classified as construction in progress on the
Company’s quarterly financial statements; or (b) as to which a certificate of
occupancy has not been issued.

 

“Properties” means, as of any date of determination, interests in real property,
together with all improvements thereon, owned by the Company or any Consolidated
Party, as applicable; and “Property” means any one of them.

 

“PTE” is defined in Section 6.3(a).

 

“Purchaser” or “Purchasers” means each of the purchasers that has executed and
delivered this Agreement to the Company and such Purchaser’s successors and
assigns (so long as any such assignment complies with Section 13.2), provided,
however, that any Purchaser of a Note that ceases to be the registered holder or
a beneficial owner (through a nominee) of such Note as the result of a transfer
thereof pursuant to Section 13.2 shall cease to be included within the meaning
of “Purchaser” of such Note for the purposes of this Agreement upon such
transfer.

 

“Purchaser Schedule” means the Purchaser Schedule to this Agreement listing the
Purchasers of the Notes and including their notice and payment information.

 

“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in
Rule 144A(a)(1) under the Securities Act.

 

“QPAM Exemption” is defined in Section 6.3(d).

 

“Rating Agency” is defined in Section 1.2.

 

“Recourse Indebtedness” means any Indebtedness other than Nonrecourse
Indebtedness.

 

“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Code.

 

“Related Fund” means, with respect to any holder of any Note, any fund or entity
that (a) invests in Securities or bank loans, and (b) is advised or managed by
such holder, the same investment advisor as such holder or by an affiliate of
such holder or such investment advisor.

 

A-15

--------------------------------------------------------------------------------


 

“Required Holders” means at any time (a) prior to the Closing, the Purchasers,
and (b) on or after the Closing, the holders of more than 50% in principal
amount of the Notes at the time outstanding (exclusive of Notes then owned by
the Company or any of its Affiliates).

 

“Responsible Officer” means any Senior Financial Officer and any other officer
of the Company with responsibility for the administration of the relevant
portion of this Agreement.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc.

 

“SEC” means the Securities and Exchange Commission of the United States.

 

“Secured Indebtedness” means all Indebtedness of a Person that is secured by a
mortgage, deed of trust, lien, pledge, encumbrance or other security interest.

 

“Securities” or “Security” shall have the meaning specified in section 2(1) of
the Securities Act.

 

“Securities Act” means the Securities Act of 1933 and the rules and regulations
promulgated thereunder from time to time in effect.

 

“Securities Holdings” means common stock, preferred stock, other capital stock,
beneficial interests in trusts, membership interests in limited liability
companies and other Equity Interests in entities (other than consolidated
Subsidiaries, unconsolidated Subsidiaries and Sponsored REITs, and other than
property that is included as “Cash Equivalents,” “Cash” or “Marketable
Securities” on the Company’s balance sheet).  The value of Securities Holdings
shall be calculated on the basis of the lower of cost or market value as shown
on the Company’s balance sheet.

 

“Senior Financial Officer” means the chief financial officer, principal
accounting officer, assistant treasurer, treasurer or comptroller of the
Company.

 

“Series A Notes” is defined in Section 1.

 

“Series B Notes” is defined in Section 1.

 

“Significant Acquisition” means an acquisition (in one transaction or a series
of related transactions) of (a) one or more entities (excluding Sponsored REITs)
for a purchase price in excess of 10% of Total Asset Value as of the last day
for which financial statements were delivered pursuant to Section 7.1(a) or (b),
or (b) one or more properties for an amount in excess of 10% of Total Asset
Value as of the last day for which financial statements were delivered pursuant
to Section 7.1(a) or (b).

 

“Significant Subsidiary” means at any time any Subsidiary that would at such
time constitute a “significant subsidiary” (as such term is defined in
Regulation S-X of the SEC as in effect on the Execution Date) of the Company.

 

“Source” is defined in Section 6.3.

 

A-16

--------------------------------------------------------------------------------


 

“Sponsored REIT” shall have the same meaning as such term is used in the
Company’s filings with the SEC.  For the avoidance of doubt, a “Sponsored REIT”
shall include a Wholly-Owned Subsidiary of the Company during the period prior
to its syndication.

 

“State Sanctions List” means a list that is adopted by any state Governmental
Authority within the United States pertaining to Persons that engage in
investment or other commercial activities in Iran or any other country that is a
target of economic sanctions imposed under U.S. Economic Sanctions Laws.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless the context otherwise clearly requires, any reference to
a “Subsidiary” is a reference to a Subsidiary of the Company.  Sponsored REITs
shall not be considered Subsidiaries.

 

“Subsidiary Guarantor” means each Subsidiary that has executed and delivered a
Subsidiary Guaranty.

 

“Subsidiary Guaranty” is defined in Section 9.7(a).

 

“Substitute Purchaser” is defined in Section 21.

 

“Suburban Property” means (a) any Property listed on Schedule 5.20 or in the
most recent certificate of a Senior Financial Officer delivered pursuant to
Section 7.2 and in each case identified as a Suburban Property, or (b) any other
improved Property that does not constitute a CBD or Urban Infill Property.

 

“Swap Contracts” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement used to document
transactions of the type set forth in clause (a) hereof (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap

 

A-17

--------------------------------------------------------------------------------


 

Contracts, (a) for any date on or after the date such Swap Contracts have been
closed out and termination value(s) determined in accordance therewith, such
termination value(s), and (b) for any date prior to the date referenced in
clause (a), the amount(s) determined as the mark-to-market value(s) for such
Swap Contracts, as determined based upon one or more readily available
quotations provided by any recognized dealer in such Swap Contracts or any
independent valuation source reasonably acceptable to the administrative agents
under the MFL Facilities and not objected to by the Required Holders (and the
Required Holders agree that Chatham Financial is a reasonably acceptable
independent valuation source).

 

“SVO” means the Securities Valuation Office of the NAIC.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

“Threshold Amount” means without duplication (a) with respect to Nonrecourse
Indebtedness, such Indebtedness having an aggregate outstanding principal amount
of at least the lesser of (1) $100,000,000 individually or when aggregated with
all such Indebtedness and (2) the lowest threshold amount then applicable for
such Indebtedness in any MFL Facility and (b) with respect to any other
Indebtedness of such Person, such Indebtedness having an aggregate outstanding
principal amount of at least the lesser of (1) $50,000,000 individually or when
aggregated with all such Indebtedness and (2) the lowest threshold amount then
applicable for such Indebtedness in any MFL Facility.  For clarification
purposes, no Indebtedness and no Guarantee shall be attributed to any Person
hereunder (for purposes of a determination of the Threshold Amount of
Indebtedness of a Person, including whether or not such Indebtedness is
Nonrecourse Indebtedness) unless such Person is the borrower, guarantor or
primary obligor thereof and, if a guarantor, such Indebtedness or Guarantee, as
applicable, shall be deemed to be in the amount of such guaranty (and shall
exclude any and all guaranties that are not in liquidated amounts).

 

“Total Asset Value” means, without duplication, for the most recently ended
fiscal quarter of the Company, with respect to the Consolidated Parties on a
consolidated basis, the sum of (a) the quotient of annualized NOI for such
fiscal quarter minus the aggregate amount of NOI attributable to each Property
sold or otherwise disposed of during such fiscal quarter minus the aggregate
amount of NOI attributable to each Property acquired during the last four fiscal
quarters, divided by the Capitalization Rate plus (b) the acquisition cost of
each Property acquired during such prior four fiscal quarters, plus
(c) unrestricted cash and Cash Equivalents as of the last day of such fiscal
quarter, plus (d) the book value of unimproved land holdings as of the last day
of such fiscal quarter, plus (e) the book value of construction in progress as
of the last day of such fiscal quarter, plus (f) the carrying value of
performing mortgage loans to Sponsored REITs as of the last day of such fiscal
quarter, plus (g) the carrying value of preferred stock investments in Sponsored
REITs as of the last day of such fiscal quarter as shown on the Company’s
financial statements for such fiscal quarter.

 

A-18

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, for purposes of determining Total Asset Value, to
the extent the aggregate amount of Investments in Projects under Development,
undeveloped land holdings, Joint Venture Projects and Joint Ventures, Securities
Holdings and Mortgages to non-Affiliates (excluding Mortgages to Sponsored
REITs) exceed 10% of Total Asset Value, such excess amount shall be excluded.

 

“Total Indebtedness” means all Indebtedness of the Consolidated Parties
determined on a consolidated basis plus the Consolidated Parties’ Equity
Percentages of Indebtedness of Unconsolidated Affiliates.

 

“Total Secured Indebtedness” means, all Indebtedness of the Consolidated Parties
that is secured by a mortgage, deed of trust, lien, pledge, encumbrance or other
security interest, and the Consolidated Parties’ Equity Percentages of the above
of Unconsolidated Affiliates and, for purposes of Section 10.6(b) only, shall
include all unsecured Indebtedness of Subsidiaries that are not Subsidiary
Guarantors.

 

“Unconsolidated Affiliate(s)” means, with respect to any Person (the “parent”),
at any date, any corporation, limited liability company, partnership,
association or other entity that is an Affiliate of such Person, the accounts of
which would not be consolidated with those of the parent in the parent’s
consolidated financial statements if such financial statements were prepared in
accordance with full consolidation method GAAP as of such date.  Unless
otherwise specified, all references herein to “Unconsolidated Affiliate” or to
“Unconsolidated Affiliates” shall refer to an Unconsolidated Affiliate or
Unconsolidated Affiliates of the Consolidated Parties.  Unconsolidated
Affiliates shall not include any Sponsored REIT.

 

“Unencumbered Asset Value” means, without duplication, for the most recently
ended fiscal quarter of the Company, with respect to the Eligible Unencumbered
Property Pool, the sum of (a) the quotient of annualized Unencumbered NOI for
such fiscal quarter minus the aggregate amount of NOI attributable to each
Property sold or removed from the Eligible Unencumbered Property Pool during
such fiscal quarter minus the aggregate amount of NOI attributable to each
Property acquired or added to the Eligible Unencumbered Property Pool during the
last four fiscal quarters, divided by the Capitalization Rate, plus (b) the
acquisition cost of each Property acquired or added to the Eligible Unencumbered
Property Pool during such prior four fiscal quarters.  For the purposes of
calculating the Unencumbered Asset Value, the value of any one Property in the
Eligible Unencumbered Property Pool may not exceed 20% of the aggregate value of
the Eligible Unencumbered Property Pool.

 

“Unencumbered NOI” means the Net Operating Income from the entire Eligible
Unencumbered Property Pool for the fiscal quarter most recently ending.

 

“United States” or “U.S.” means the United States of America.

 

“United States Person” has the meaning set forth in section 7701(a)(30) of the
Code.

 

“Unsecured Indebtedness” means all Indebtedness of the Consolidated Parties
which is not secured by a Lien on any property.

 

A-19

--------------------------------------------------------------------------------


 

“USA PATRIOT Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001 and the rules and regulations
promulgated thereunder from time to time in effect.

 

“U.S. Economic Sanctions Laws” means those laws, executive orders, enabling
legislation or regulations administered and enforced by the United States
pursuant to which economic sanctions have been imposed on any Person, entity,
organization, country or regime, including the Trading with the Enemy Act, the
International Emergency Economic Powers Act, the Iran Sanctions Act, the Sudan
Accountability and Divestment Act and any other OFAC Sanctions Program.

 

“Wholly-Owned Subsidiary” of a Person means (a) any Subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (b) any partnership, limited liability company, association,
joint venture or similar business organization 100% of the ownership interests
having ordinary voting power of which shall at the time be so owned or
controlled.  Except as otherwise specifically noted, each reference to
“Wholly-Owned Subsidiary” contained herein shall be to Subsidiaries of the
Consolidated Parties meeting the qualifications noted above.  Sponsored REITs
shall not be considered Wholly-Owned Subsidiaries.

 

A-20

--------------------------------------------------------------------------------


 

FORM OF SERIES A NOTE

 

FRANKLIN STREET PROPERTIES CORP.

 

3.99% SERIES A SENIOR NOTE DUE DECEMBER 20, 2024

 

No. RA-   

$

 

 

 

, 20    

PPN: 35471R A*7

 

FOR VALUE RECEIVED, the undersigned, FRANKLIN STREET PROPERTIES CORP. (herein
called the “Company”), a corporation organized and existing under the laws of
the State of Maryland, hereby promises to pay to                     , or
registered assigns, the principal sum of                      DOLLARS (or so
much thereof as shall not have been prepaid) on December 20, 2024 (the “Maturity
Date”), with interest (computed on the basis of a 360-day year of twelve 30-day
months), subject to adjustment pursuant to Section 1.2 of the Note Purchase
Agreement referred to below, (a) on the unpaid balance hereof at the rate of
3.99% per annum from the date hereof, payable semiannually, on the 20th day of
June and December in each year, commencing with the June 20th or December 20th
next succeeding the date hereof, and on the Maturity Date, until the principal
hereof shall have become due and payable, and (b) to the extent permitted by
law, (1) on any overdue payment of interest and (2) during the continuance of an
Event of Default, on such unpaid balance and on any overdue payment of any
Make-Whole Amount, at a rate per annum from time to time equal to the greater of
(i) 5.99% or (ii) 2.00% over the rate of interest publicly announced by Bank of
America, N.A. from time to time in New York, New York as its “base” or “prime”
rate, payable semiannually as aforesaid (or, at the option of the registered
holder hereof, on demand).

 

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States at the principal
office of Bank of America, N.A. in New York, New York or at such other place as
the Company shall have designated by written notice to the holder of this Note
as provided in the Note Purchase Agreement referred to below.

 

This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase Agreement, dated as of October 24, 2017 (as from
time to time amended, the “Note Purchase Agreement”), between the Company and
the respective Purchasers named therein and is entitled to the benefits
thereof.  Each holder of this Note will be deemed, by its acceptance hereof, to
have (a) agreed to the confidentiality provisions set forth in Section 20 of the
Note Purchase Agreement and (b) made the representation set forth in Section 6.3
of the Note Purchase Agreement.  Unless otherwise indicated, capitalized terms
used in this Note shall have the respective meanings ascribed to such terms in
the Note Purchase Agreement.

 

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee.  Prior to due presentment for registration of transfer, the Company
may treat the Person in whose name this Note is registered as the owner hereof
for the purpose of receiving

 

SCHEDULE 1(a)
(to Note Purchase Agreement)

 

--------------------------------------------------------------------------------


 

payment and for all other purposes, and the Company will not be affected by any
notice to the contrary.

 

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

 

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.

 

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York, excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.

 

 

FRANKLIN STREET PROPERTIES CORP.

 

 

 

 

 

By:

 

Name:

 

Its:

 

1(a)-2

--------------------------------------------------------------------------------


 

FORM OF SERIES B NOTE

 

FRANKLIN STREET PROPERTIES CORP.

 

4.26% SERIES B SENIOR NOTE DECEMBER 20, 2027

 

No. RB-   

$        

 

 

 

            , 20   

PPN: 35471R A@5

 

FOR VALUE RECEIVED, the undersigned, FRANKLIN STREET PROPERTIES CORP. (herein
called the “Company”), a corporation organized and existing under the laws of
the State of Maryland, hereby promises to pay to              , or registered
assigns, the principal sum of              DOLLARS (or so much thereof as shall
not have been prepaid) on December 20, 2027 (the “Maturity Date”), with interest
(computed on the basis of a 360-day year of twelve 30-day months), subject to
adjustment pursuant to Section 1.2 of the Note Purchase Agreement referred to
below, (a) on the unpaid balance hereof at the rate of 4.26% per annum from the
date hereof, payable semiannually, on the 20th day of June and December in each
year, commencing with the June 20th or December 20th next succeeding the date
hereof, and on the Maturity Date, until the principal hereof shall have become
due and payable, and (b) to the extent permitted by law, (1) on any overdue
payment of interest and (2) during the continuance of an Event of Default, on
such unpaid balance and on any overdue payment of any Make-Whole Amount, at a
rate per annum from time to time equal to the greater of (i) 6.26% or (ii) 2.00%
over the rate of interest publicly announced by Bank of America, N.A. from time
to time in New York, New York as its “base” or “prime” rate, payable
semiannually as aforesaid (or, at the option of the registered holder hereof, on
demand).

 

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States at the principal
office of Bank of America, N.A. in New York, New York or at such other place as
the Company shall have designated by written notice to the holder of this Note
as provided in the Note Purchase Agreement referred to below.

 

This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase Agreement, dated as of October 24, 2017 (as from
time to time amended, the “Note Purchase Agreement”), between the Company and
the respective Purchasers named therein and is entitled to the benefits
thereof.  Each holder of this Note will be deemed, by its acceptance hereof, to
have (a) agreed to the confidentiality provisions set forth in Section 20 of the
Note Purchase Agreement and (b) made the representation set forth in Section 6.3
of the Note Purchase Agreement.  Unless otherwise indicated, capitalized terms
used in this Note shall have the respective meanings ascribed to such terms in
the Note Purchase Agreement.

 

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee.  Prior to due presentment for registration of transfer, the Company
may treat the Person in whose name this Note is registered as the owner hereof
for the purpose of receiving

 

SCHEDULE 1(b)
(to Note Purchase Agreement)

 

--------------------------------------------------------------------------------


 

payment and for all other purposes, and the Company will not be affected by any
notice to the contrary.

 

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

 

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.

 

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York, excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.

 

 

FRANKLIN STREET PROPERTIES CORP.

 

 

 

 

 

By:

 

Name:

 

Its:

 

1(b)-2

--------------------------------------------------------------------------------


 

FORM OF OPINION OF SPECIAL COUNSEL
FOR THE COMPANY

 

--------------------------------------------------------------------------------


 

FORM OF OPINION OF SPECIAL COUNSEL
FOR THE PURCHASERS

 

--------------------------------------------------------------------------------


 

Schedule 5.3

 

DISCLOSURE MATERIALS

 

Franklin Street Properties Corp. Investor Presentation - September 2017

 

--------------------------------------------------------------------------------


 

Schedule 5.4(a)(1)

 

SUBSIDIARIES(1)

 

 

 

Subsidiaries

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Jurisdiction of

 

 

Name

 

Form of Entity

 

Organization

 

 

 

 

 

 

 

1

 

FSP 1001 17th Street LLC

 

Limited Liability Company

 

Delaware

2

 

FSP 121 South Eighth Street LLC

 

Limited Liability Company

 

Delaware

3

 

FSP 1999 Broadway LLC

 

Limited Liability Company

 

Delaware

4

 

FSP 380 Interlocken Corp.

 

Corporation

 

Delaware

5

 

FSP 390 Interlocken LLC

 

Limited Liability Company

 

Delaware

6

 

FSP 4807 Stonecroft Boulevard LLC

 

Limited Liability Company

 

Delaware

7

 

FSP 4820 Emperor Boulevard LLC

 

Limited Liability Company

 

Delaware

8

 

FSP 5010 Street LLC

 

Limited Liability Company

 

Delaware

9

 

FSP 505 Waterford LLC

 

Limited Liability Company

 

Delaware

10

 

FSP 600 17th Street LLC

 

Limited Liability Company

 

Delaware

11

 

FSP 801 Marquette Avenue LLC

 

Limited Liability Company

 

Delaware

12

 

FSP 909 Davis Street LLC

 

Limited Liability Company

 

Delaware

13

 

FSP 999 Peachtree Street LLC

 

Limited Liability Company

 

Delaware

14

 

FSP Addison Circle Corp.

 

Corporation

 

Delaware

15

 

FSP Addison Circle Limited Partnership

 

Limited Partnership

 

Texas

16

 

FSP Addison Circle LLC

 

Limited Liability Company

 

Delaware

17

 

FSP Blue Lagoon Drive Corp.

 

Corporation

 

Delaware

18

 

FSP Blue Lagoon Drive LLC

 

Limited Liability Company

 

Delaware

19

 

FSP Collins Crossing Corp.

 

Corporation

 

Delaware

20

 

FSP Collins Crossing Limited Partnership

 

Limited Partnership

 

Texas

21

 

FSP Collins Crossing LLC

 

Limited Liability Company

 

Delaware

22

 

FSP Dulles Virginia LLC

 

Limited Liability Company

 

Delaware

23

 

FSP East Baltimore Street LLC

 

Limited Liability Company

 

Delaware

24

 

FSP Eldridge Green Corp.

 

Corporation

 

Delaware

25

 

FSP Eldridge Green Limited Partnership

 

Limited Partnership

 

Texas

26

 

FSP Eldridge Green LLC

 

Limited Liability Company

 

Delaware

27

 

FSP Emperor Boulevard Limited Partnership

 

Limited Partnership

 

Delaware

28

 

FSP Forest Park IV LLC

 

Limited Liability Company

 

Delaware

29

 

FSP Forest Park IV NC Limited Partnership

 

Limited Partnership

 

North Carolina

30

 

FSP GN Dallas LLC

 

Limited Liability Company

 

Delaware

31

 

FSP Greenwood Plaza Corp.

 

Corporation

 

Delaware

32

 

FSP Holdings LLC

 

Limited Liability Company

 

Delaware

33

 

FSP HPI LLC

 

Limited Liability Company

 

Delaware

34

 

FSP Innsbrook Corp.

 

Corporation

 

Delaware

35

 

FSP Interlocken LLC

 

Limited Liability Company

 

Delaware

36

 

FSP Investments LLC

 

Limited Liability Company

 

Massachusetts

37

 

FSP Irving Texas LLC

 

Limited Liability Company

 

Delaware

38

 

FSP Legacy Tennyson Center LLC

 

Limited Liability Company

 

Delaware

39

 

FSP Liberty Plaza Limited Partnership

 

Limited Partnership

 

Texas

40

 

FSP Northwest Point LLC

 

Limited Liability Company

 

Delaware

41

 

FSP One Legacy Circle LLC

 

Limited Liability Company

 

Delaware

42

 

FSP One Overton Park LLC

 

Limited Liability Company

 

Delaware

43

 

FSP One Ravinia Drive LLC

 

Limited Liability Company

 

Delaware

 

As of October 24, 2017

 

--------------------------------------------------------------------------------

(1) All Subsidiaries are Wholly-Owned Subsidiaries of the Company.

 

--------------------------------------------------------------------------------


 

Schedule 5.4(a)(1)

 

SUBSIDIARIES(1)

 

 

 

Subsidiaries

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Jurisdiction of

 

 

Name

 

Form of Entity

 

Organization

 

 

 

 

 

 

 

44

 

FSP Park Ten Development Corp.

 

Corporation

 

Delaware

45

 

FSP Park Ten Development LLC

 

Limited Liability Company

 

Delaware

46

 

FSP Park Ten Limited Partnership

 

Limited Partnership

 

Texas

47

 

FSP Park Ten LLC

 

Limited Liability Company

 

Delaware

48

 

FSP Park Ten Phase II Limited Partnership

 

Limited Partnership

 

Texas

49

 

FSP Pershing Park Plaza LLC

 

Limited Liability Company

 

Delaware

50

 

FSP Plaza Seven LLC

 

Limited Liability Company

 

Delaware

51

 

FSP Property Management LLC

 

Limited Liability Company

 

Massachusetts

52

 

FSP Protective TRS Corp.

 

Corporation

 

Massachusetts

53

 

FSP REIT Protective Trust

 

Trust

 

Massachusetts

54

 

FSP River Crossing LLC

 

Limited Liability Company

 

Delaware

55

 

FSP Two Ravinia Drive LLC

 

Limited Liability Company

 

Delaware

56

 

FSP UC LLC

 

Limited Liability Company

 

Delaware

57

 

FSP Westchase LLC

 

Limited Liability Company

 

Delaware

 

As of October 24, 2017

 

--------------------------------------------------------------------------------

(1) All Subsidiaries are Wholly-Owned Subsidiaries of the Company.

 

--------------------------------------------------------------------------------


 

Schedule 5.4(a)(2)

 

SPONSORED REITS

 

 

 

Sponsored REITS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Jurisdiction of

 

 

Sponsored REIT Name

 

Form of Entity

 

Organization

 

 

 

 

 

 

 

1

 

FSP 1441 Main Street Corp Liquidating Trust

 

Trust

 

Delaware

2

 

FSP 303 East Wacker Drive Corp.

 

Corporation

 

Delaware

3

 

FSP 303 East Wacker Drive LLC

 

Limited Liability Company

 

Delaware

4

 

FSP 385 Interlocken Development Corp Liquidating Trust

 

Trust

 

Delaware

5

 

FSP 50 South Tenth Street Corp Liquidating Trust

 

Trust

 

Delaware

6

 

FSP 505 Waterford Corp Liquidating Trust

 

Trust

 

Delaware

7

 

FSP 5601 Executive Drive Corp Liquidating Trust

 

Trust

 

Delaware

8

 

FSP Centre Pointe V Corp.

 

Corporation

 

Delaware

9

 

FSP Centre Pointe V LLC

 

Limited Liability Company

 

Delaware

10

 

FSP Energy Tower I Corp.

 

Corporation

 

Delaware

11

 

FSP Energy Tower I Limited Partnership

 

Limited Partnership

 

Texas

12

 

FSP Energy Tower I LLC

 

Limited Liability Company

 

Delaware

13

 

FSP Energy Tower I TRS Corp.

 

Corporation

 

Delaware

14

 

FSP Galleria North Corp Liquidating Trust

 

Trust

 

Delaware

15

 

FSP Grand Boulevard Corp.

 

Corporation

 

Delaware

16

 

FSP Grand Boulevard LLC

 

Limited Liability Company

 

Delaware

17

 

FSP Highland Place I Corp Liquidating Trust

 

Trust

 

Delaware

18

 

FSP Lakeside Crossing II Corp Liquidating Trust

 

Trust

 

Delaware

19

 

FSP Monument Circle Corp

 

Corporation

 

Delaware

20

 

FSP Monument Circle LLC

 

Limited Liability Company

 

Delaware

21

 

FSP Satellite Place Corp.

 

Corporation

 

Delaware

22

 

FSP Union Centre Corp Liquidating Trust

 

Trust

 

Delaware

 

As of October 24, 2017

 

--------------------------------------------------------------------------------


 

Schedule 5.4(a)(3)

 

AFFILIATES

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 5.4(a)(4)

 

DIRECTORS AND SENIOR OFFICERS

 

Directors

 

Title

George J. Carter

 

Chairman

Georgia Murray

 

Lead Independent Director and Chair of the Compensation Committee

John Burke

 

Chair of the Audit Committee

Brian Hansen

 

Chair of the Nominating and Corporate Governance Committee

Kathryn O’Neil

 

 

Kenneth Hoxsie

 

 

Dennis McGillicuddy

 

 

 

Senior Officers

 

Title

George J. Carter

 

Chief Executive Officers

Jeffrey B. Carter

 

President and Chief Investment Officer

John G. Demeritt

 

Exective Vice President, Chief Financial Officer and Treasurer

Scott H. Carter

 

Executive Vice President, General Counsel and Secretary

Eriel Anchondo

 

Execuive Vice President and Chief Operating Officer

John Donahue

 

Executive Vice President and President of FSP Property Management LLC

Andrew J. Klouse

 

Senior Vice President - Finance and Assistant Treasurer

Toby Daley

 

Senior Vice President

William Friend

 

Senior Vice President

Patricia McMullen

 

Senior Vice President

 

--------------------------------------------------------------------------------


 

Schedule 5.4(d)

 

Restrictions on Ability of Subsidiaries to pay dividends

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 5.5

 

FINANCIAL STATEMENTS

 

Annual Report on Form 10-K for the Fiscal Year Ended December 31, 2016

Annual Report on Form 10-K for the Fiscal Year Ended December 31, 2015

Annual Report on Form 10-K for the Fiscal Year Ended December 31, 2014

Annual Report on Form 10-K for the Fiscal Year Ended December 31, 2013

Annual Report on Form 10-K for the Fiscal Year Ended December 31, 2012

 

Quarterly Report on Form 10-Q for the Quarter Ended June 30, 2017

 

Supplemental Operating and Financial Data - Second Quarter 2017

 

--------------------------------------------------------------------------------


 

Schedule 5.15

 

EXISTING INDEBTEDNESS OF THE COMPANY

AND ITS SUBSIDIARIES

As of September 30, 2017

 

Description of
Indebtedness

 

Principal Amount(s)
Outstanding

 

Obligor(s)

 

Obligee(s)

 

Collateral

 

Gurantee(s)

Term Loan

 

$150 Million

 

Franklin Street Properties Corp.

 

JPMorgan Chase Bank, N.A. and other lending institutions party thereto

 

Unsecured

 

None

 

 

 

 

 

 

 

 

 

 

 

Revolving Line of Credit

 

Approximately $300 Million drawn out of $500 Million*

 

Franklin Street Properties Corp.

 

Bank of America, N.A. and the other lending institutions party thereto

 

Unsecured

 

None

and Term Loan

 

$400 Million

 

Same as above

 

Same as above

 

Same as above

 

Same as above

 

 

 

 

 

 

 

 

 

 

 

Term Loan

 

$220 Million

 

Franklin Street Properties Corp.

 

Bank of Montreal and the other lending institutions party thereto

 

Unsecured

 

None

 

--------------------------------------------------------------------------------

*

In connection with the October 2017 amendment to the credit agreement with Bank
of America, the total availability under the revolver was increased to $600
Million.

 

As of September 30, 2017

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.20

 

ELIGIBLE UNENCUMBERED PROPERTY POOL PROPERTIES

 

 

 

Property Name

 

Fee Owner

 

City

 

State

 

Type

 

S.F.

 

CBD &
Urban Infill

 

Suburban

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

 

FSP Forest Park

 

FSP Forest Park IV NC Limited Partnership

 

Charlotte

 

NC

 

Office

 

62,212

 

 

 

X

2

 

FSP Meadow Point

 

Franklin Street Properties Corp.

 

Chantilly

 

VA

 

Office

 

138,537

 

 

 

X

3

 

FSP Timberlake

 

Franklin Street Properties Corp.

 

Chesterfield

 

MO

 

Office

 

234,496

 

 

 

X

4

 

FSP Northwest Point

 

FSP Northwest Point LLC

 

Elk Grove Village

 

IL

 

Office

 

177,095

 

 

 

X

5

 

FSP Timberlake East

 

Franklin Street Properties Corp.

 

Chesterfield

 

MO

 

Office

 

117,036

 

 

 

X

6

 

FSP Park Ten

 

FSP Park Ten Limited Partnership

 

Houston

 

TX

 

Office

 

157,460

 

 

 

X

7

 

FSP Addison Circle

 

FSP Addison Circle Limited Partnership

 

Addison

 

TX

 

Office

 

288,794

 

X

 

 

8

 

FSP Collins Crossing

 

FSP Collins Crossing Limited Partnership

 

Richardson

 

TX

 

Office

 

300,887

 

X

 

 

9

 

FSP Innsbrook

 

FSP Innsbrook Corp.

 

Glen Allen

 

VA

 

Office

 

298,456

 

 

 

X

10

 

FSP 380 Interlocken

 

FSP 380 Interlocken Corp.

 

Broomfield

 

CO

 

Office

 

240,185

 

 

 

X

11

 

FSP Blue Lagoon Drive

 

FSP Blue Lagoon Drive LLC

 

Miami

 

FL

 

Office

 

212,619

 

X

 

 

12

 

FSP Eldridge Green

 

FSP Eldridge Green Limited Partnership

 

Houston

 

TX

 

Office

 

248,399

 

X

 

 

13

 

FSP Greenwood Plaza

 

FSP Greenwood Plaza Corp.

 

Englewood

 

CO

 

Office

 

196,236

 

X

 

 

14

 

FSP River Crossing

 

FSP River Crossing LLC

 

Indianapolis

 

IN

 

Office

 

205,059

 

X

 

 

15

 

FSP Park Ten Phase II

 

FSP Park Ten Phase II Limited Partnership

 

Houston

 

TX

 

Office

 

156,746

 

 

 

X

16

 

FSP Liberty Plaza

 

FSP Liberty Plaza Limited Partnership

 

Addison

 

TX

 

Office

 

218,934

 

X

 

 

17

 

FSP One Overton Place

 

FSP One Overton Park LLC

 

Atlanta

 

GA

 

Office

 

387,267

 

X

 

 

18

 

FSP 390 Interlocken

 

FSP 390 Interlocken LLC

 

Broomfield

 

CO

 

Office

 

241,751

 

 

 

X

19

 

FSP Loudoun Tech Center

 

FSP Dulles Virginia LLC

 

Dulles

 

VA

 

Office

 

136,658

 

 

 

X

20

 

FSP 4807 Stonecroft Boulevard

 

FSP 4807 Stonecroft Boulevard LLC

 

Chantilly

 

VA

 

Office

 

111,469

 

 

 

X

21

 

FSP 121 South 8th Street

 

FSP 121 South Eighth Street LLC

 

Minneapolis

 

MN

 

Office

 

293,422

 

X

 

 

22

 

FSP 4820 Emperor Boulevard

 

FSP Emperor Boulevard Limited Partnership

 

Durham

 

NC

 

Office

 

259,531

 

 

 

X

23

 

FSP Legacy Tennyson Center

 

FSP Legacy Tennyson Center LLC

 

Plano

 

TX

 

Office

 

202,600

 

 

 

X

24

 

FSP One Legacy Circle

 

FSP One Legacy Circle LLC

 

Plano

 

TX

 

Office

 

214,110

 

X

 

 

25

 

FSP 909 Davis Street

 

FSP 909 Davis Street LLC

 

Evanston

 

IL

 

Office

 

195,708

 

X

 

 

26

 

FSP One Ravinia Drive

 

FSP One Ravinia Drive LLC

 

Atlanta

 

GA

 

Office

 

386,603

 

X

 

 

27

 

FSP Westchase

 

FSP Westchase LLC

 

Houston

 

TX

 

Office

 

629,025

 

X

 

 

28

 

FSP 999 Peachtree Street

 

FSP 999 Peachtree Street LLC

 

Atlanta

 

GA

 

Office

 

621,946

 

X

 

 

29

 

FSP 1999 Broadway

 

FSP 1999 Broadway LLC

 

Denver

 

CO

 

Office

 

676,379

 

X

 

 

30

 

FSP 1001 17th Street

 

FSP 1001 17th Street LLC

 

Denver

 

CO

 

Office

 

655,413

 

X

 

 

31

 

FSP Two Ravinia Drive

 

FSP Two Ravinia Drive LLC

 

Atlanta

 

GA

 

Office

 

411,047

 

X

 

 

32

 

FSP Plaza Seven

 

FSP Plaza Seven LLC

 

Minneapolis

 

MN

 

Office

 

326,445

 

X

 

 

33

 

FSP Pershing Park Plaza

 

FSP Pershing Park Plaza LLC

 

Atlanta

 

GA

 

Office

 

160,145

 

X

 

 

34

 

FSP 600 17th Street

 

FSP 600 17th Street LLC

 

Denver

 

CO

 

Office

 

596,595

 

X

 

 

 

As of October 24, 2017

 

--------------------------------------------------------------------------------


 

ADDITIONAL ELIGIBLE UNENCUMBERED PROPERTY POOL REQUIREMENTS

 

In addition to the requirements set forth in the definition of “Eligible
Unencumbered Property Pool,” each Property comprising the Eligible Unencumbered
Property Pool shall satisfy the following as of the Execution Date (or, if
later, as of the date such Property is added to the Eligible Unencumbered
Property Pool), except as disclosed in the Company’s filings with the SEC or
otherwise disclosed in writing to the Purchasers and holders of Notes:

 

(a)           Availability of Utilities.  (1) all utility services necessary and
sufficient for the use and operation of each Property comprising the Eligible
Unencumbered Property Pool are presently available to the boundaries of each of
the Properties comprising the Eligible Unencumbered Property Pool through
dedicated public rights of way or through perpetual private easements; and
(2) the owner has obtained all material utility installations and connections
required for the operation and servicing of each of the Properties comprising
the Eligible Unencumbered Property Pool for its intended purposes.

 

(b)           Access.  (1) the rights of way for all roads necessary for the
utilization in all material respects of each of the Properties comprising the
Eligible Unencumbered Property Pool for its intended purposes have either been
acquired by the appropriate Governmental Authority or have been dedicated to
public use and accepted by such Governmental Authority; (2) all such roads have
been completed and the right to use all such roads, or suitable substitute
rights of way, have been obtained; and (3) all curb cuts, driveways and traffic
signals required for the operation and use in all material respects of each of
the Properties comprising the Eligible Unencumbered Property Pool are existing.

 

(c)           Condition of Eligible Unencumbered Property Pool Properties. 
(1) neither the Eligible Unencumbered Property Pool Properties nor any material
part thereof is now damaged or injured as result of any material fire,
explosion, accident, flood or other casualty that is not covered by insurance,
and no Taking is pending or contemplated and (2) the Company is not aware of any
material or patent structural defect in any Property comprising the Eligible
Unencumbered Property Pool.

 

(d)           Compliance with Requirements/Historic Status/Flood Area.  The
Eligible Unencumbered Property Pool Properties comply in all material respects
with all material Requirements.  The Company has received no written notice
alleging any material non-compliance by any of the Properties comprising the
Eligible Unencumbered Property Pool with any Requirements or indicating that any
of the Properties comprising the Eligible Unencumbered Property Pool are located
within any historic district or have, or may be, designated as any kind of
historic or landmark site under applicable Requirements.  None of the Properties
comprising the Eligible Unencumbered Property Pool is located in any special
flood hazard area as defined under applicable Requirements, unless such Property
is adequately covered by flood insurance.

 

(e)           Other Contracts.  The Company has not made any material contract
or arrangement of any kind or type whatsoever (whether oral or written, formal
or informal), the performance of which by the other party thereto would
reasonably be expected to give rise to a

 

SCHEDULE EUPP
(to Note Purchase Agreement)

 

--------------------------------------------------------------------------------


 

Lien on any of the Properties comprising the Eligible Unencumbered Property Pool
other than a Permitted Lien.

 

(f)            Violations.  The Company has received no written notices of any
violation of any applicable material Requirements with respect to any of the
Properties comprising the Eligible Unencumbered Property Pool.

 

As used herein:

 

(1)           “Requirements” any law, ordinance, code, order, rule or regulation
of any Governmental Authority relating in any way to the acquisition, ownership,
construction, use, occupancy and operation of the Properties comprising the
Eligible Unencumbered Property Pool.

 

(2)           “Taking” means any condemnation for public use of, or damage by
reason of, the action of any Governmental Authority, or any transfer by private
sale in lieu thereof, either temporarily or permanently.

 

SCH EUPP-2

--------------------------------------------------------------------------------


 

INFORMATION RELATING TO PURCHASERS

 

NAME AND ADDRESS OF PURCHASER

 

PRINCIPAL
AMOUNT OF
SERIES A NOTES

 

PRINCIPAL
AMOUNT OF
SERIES B NOTES

 

 

 

 

 

 

 

 

 

PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY
c/o Prudential Capital Group
1114 Avenue of the Americas, 30th Floor
New York, NY 10036

 

$

40,000,000

 

$

0

 

 

 

 

(1)

 

All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:



JP Morgan Chase Bank, NA
New York, NY
ABA No.
Account Name:
Account No.



Each such wire transfer shall set forth the name of the Company, a reference to
“3.99% Series A Senior Notes due 2024, PPN 35471R A*7” and the due date and
application (as among principal, interest and Make-Whole Amount) of the payment
being made.

 

 

 

(2)

 

Address for all notices relating solely to scheduled principal and interest
payments:



Prudential Retirement Insurance and Annuity Company
c/o PGIM, Inc.
Prudential Tower
655 Broad Street
14th Floor - South Tower
Newark, NJ 07102
Attention: PIM Private Accounting Processing Team
Email:

 

 

 

(3)

 

E-mail address for Electronic Delivery:

 

 

 

(4)

 

Address for all other communications:



Prudential Retirement Insurance and Annuity Company
c/o Prudential Capital Group
1114 Avenue of the Americas, 30th Floor
New York, NY 10036
Attention: Managing Director

 

PURCHASER SCHEDULE

(to Note Purchase Agreement)

 

--------------------------------------------------------------------------------


 

(5)

 

Address for delivery of the Notes:

(a) Send physical security by nationwide overnight delivery service to:



PGIM, Inc.
655 Broad Street
14th Floor - South Tower
Newark, NJ 07102
Attention:



(b) Send copy by email to:

 

 

 

(6)

 

Tax Identification Number:

 

 

 

(7)

 

Nominee Name: None

 

Purchaser Schedule - 2

--------------------------------------------------------------------------------


 

NAME AND ADDRESS OF PURCHASER

 

PRINCIPAL
AMOUNT OF
SERIES A NOTES

 

PRINCIPAL
AMOUNT OF
SERIES B NOTES

 

 

 

 

 

 

 

 

 

THE PRUDENTIAL LIFE INSURANCE COMPANY, LTD.
c/o Prudential Capital Group
1114 Avenue of the Americas, 30th Floor
New York, NY 10036

 

$

8,240,000

 

$

0

 

 

 

 

(1)

 

All principal, interest and Make-Whole Amount payments on account of Notes held
by such purchaser shall be made by wire transfer of immediately available funds
for credit to:



JPMorgan Chase Bank
New York, NY
ABA No.:
Account No.:
Account Name: The Prudential Life Insurance Company, Ltd.



Each such wire transfer shall set forth the name of the Company, a reference to
“3.99% Series A Senior Notes due 2024, PPN 35471R A*7” and the due date and
application (as among principal, interest and Make-Whole Amount) of the payment
being made.



All payments, other than principal, interest or Make-Whole Amount, on account of
Notes held by such purchaser shall be made by wire transfer of immediately
available funds for credit to:



JPMorgan Chase Bank
New York, NY
ABA No.
Account No.
Account Name:



Each such wire transfer shall set forth the name of the Company, a reference to
“3.99% Series A Senior Notes due 2024, PPN 35471R A*7” and the due date and
application (e.g., type of fee) of the payment being made.

 

 

 

(2)

 

Address for all notices relating solely to scheduled principal and interest
payments:



The Prudential Life Insurance Company, Ltd.
2-13-10, Nagatacho
Chiyoda-ku, Tokyo 100-0014, Japan
Attention:
E-mail:



and e-mail copy to:

Attention:

 

Purchaser Schedule - 3

--------------------------------------------------------------------------------


 

 

 

E-mail:

 

 

 

(3)

 

E-mail address for Electronic Delivery:

 

 

 

(4)

 

Address for all other communications:



Prudential Private Placement Investors, L.P.
c/o Prudential Capital Group
1114 Avenue of the America, 30th Floor
New York, NY 10036
Attention: Managing Director

 

 

 

(5)

 

Address for delivery of the Notes:

(a) Send physical security by nationwide overnight delivery service to:



PGIM, Inc.
655 Broad Street
14th Floor - South Tower
Newark, NJ 07102
Attention:



(b) Send copy by email to:

 

 

 

(6)

 

Tax Identification Number:

 

 

 

(7)

 

Nominee Name: None

 

Purchaser Schedule - 4

--------------------------------------------------------------------------------


 

NAME AND ADDRESS OF PURCHASER

 

PRINCIPAL
AMOUNT OF
SERIES A NOTES

 

PRINCIPAL
AMOUNT OF
SERIES B NOTES

 

 

 

 

 

 

 

 

 

THE GIBRALTAR LIFE INSURANCE CO., LTD.

c/o Prudential Capital Group  

1114 Avenue of the Americas, 30th Floor  

New York, NY 10036

 

$

11,535,000

 

$

0

 

 

(1)

 

All principal, interest and Make-Whole Amount payments on account of Notes held
by such purchaser shall be made by wire transfer of immediately available funds
for credit to:



JPMorgan Chase Bank
New York, NY
ABA No.:
Account Name:
Account No.:



Each such wire transfer shall set forth the name of the Company, a reference to
“3.99% Series A Senior Notes due 2024, PPN 35471R A*7” and the due date and
application (as among principal, interest and Make-Whole Amount) of the payment
being made.

All payments, other than principal, interest or Make-Whole Amount, on account of
Notes held by such purchaser shall be made by wire transfer of immediately
available funds for credit to:



JPMorgan Chase Bank
New York, NY
ABA No.
Account No.
Account Name:



Each such wire transfer shall set forth the name of the Company, a reference to
“3.99% Series A Senior Notes due 2024, PPN 35471R A*7” and the due date and
application (e.g., type of fee) of the payment being made.

 

 

 

(2)

 

Address for all notices relating solely to scheduled principal and interest
payments:



The Gibraltar Life Insurance Co., Ltd.
2-13-10, Nagata-cho
Chiyoda-ku, Tokyo 100-8953, Japan
Attention:
E-mail:



and e-mail copy to:



Attention:

 

Purchaser Schedule - 5

--------------------------------------------------------------------------------


 

 

 

E-mail:

 

 

 

(3)

 

E-mail address for Electronic Delivery:

 

 

 

(4)

 

Address for all other communications:



Prudential Private Placement Investors, L.P.
c/o Prudential Capital Group
1114 Avenue of the America, 30th Floor
New York, NY 10036
Attention: Managing Director

 

 

 

(5)

 

Address for delivery of the Notes:

(a) Send physical security by nationwide overnight delivery service to:



PGIM, Inc.
655 Broad Street
14th Floor - South Tower
Newark, NJ 07102
Attention:



(b) Send copy by email to:

 

 

 

(6)

 

Tax Identification Number:

 

 

 

(7)

 

Nominee Name: None

 

Purchaser Schedule - 6

--------------------------------------------------------------------------------


 

NAME AND ADDRESS OF PURCHASER

 

PRINCIPAL
AMOUNT OF
SERIES A NOTES

 

PRINCIPAL
AMOUNT OF
SERIES B NOTES

 

 

 

 

 

 

 

 

 

THE GIBRALTAR LIFE INSURANCE CO., LTD.

c/o Prudential Capital Group  

1114 Avenue of the Americas, 30th Floor  

New York, NY 10036

 

$

5,225,000

 

$

0

 

 

(1)

 

All principal, interest and Make-Whole Amount payments on account of Notes held
by such purchaser shall be made by wire transfer of immediately available funds
for credit to:



JPMorgan Chase Bank
New York, NY
ABA No.:
Account Name:
Account No.:



Each such wire transfer shall set forth the name of the Company, a reference to
“3.99% Series A Senior Notes due 2024, PPN 35471R A*7” and the due date and
application (as among principal, interest and Make-Whole Amount) of the payment
being made.

All payments, other than principal, interest or Make-Whole Amount, on account of
Notes held by such purchaser shall be made by wire transfer of immediately
available funds for credit to:



JPMorgan Chase Bank
New York, NY
ABA No.
Account No.
Account Name:



Each such wire transfer shall set forth the name of the Company, a reference to
“3.99% Series A Senior Notes due 2024, PPN 35471R A*7” and the due date and
application (e.g., type of fee) of the payment being made.

 

 

 

(2)

 

Address for all notices relating solely to scheduled principal and interest
payments:



The Gibraltar Life Insurance Co., Ltd.
2-13-10, Nagata-cho
Chiyoda-ku, Tokyo 100-8953, Japan
Attention:
E-mail:



and e-mail copy to:



Attention:

 

Purchaser Schedule - 7

--------------------------------------------------------------------------------


 

 

 

E-mail:

 

 

 

(3)

 

E-mail address for Electronic Delivery:

 

 

 

(4)

 

Address for all other communications:



Prudential Private Placement Investors, L.P.
c/o Prudential Capital Group
1114 Avenue of the America, 30th Floor
New York, NY 10036
Attention: Managing Director

 

 

 

(5)

 

Address for delivery of the Notes:



(a) Send physical security by nationwide overnight delivery service to:



PGIM, Inc.
655 Broad Street
14th Floor - South Tower
Newark, NJ 07102
Attention:



(b) Send copy by email to:

 

 

 

(6)

 

Tax Identification Number:

 

 

 

(7)

 

Nominee Name: None

 

Purchaser Schedule - 8

--------------------------------------------------------------------------------


 

NAME AND ADDRESS OF PURCHASER

 

PRINCIPAL
AMOUNT OF
SERIES A NOTES

 

PRINCIPAL
AMOUNT OF
SERIES B NOTES

 

 

 

 

 

 

 

 

 

HARTFORD LIFE AND ACCIDENT INSURANCE COMPANY

c/o Hartford Investment Management Company

 

$

5,000,000

 

 

 

 

One Hartford Plaza — NP5 

 

$

5,000,000

 

$

0

 

Hartford, Connecticut 06155

 

$

3,000,000

 

 

 

 

 

 

 

(1)

 

All payments by wire transfer of immediately available funds to:



JP Morgan Chase
4 New York Plaza
New York, New York 10004
Bank ABA No.
Chase NYC/Cust
A/C #

Attn: Bond Interest /Principal - FRANKLIN STREET PROPERTIES CORP.
3.99% Due December 20, 2024

PPN #35471R A*7 Prin $           Int $



with sufficient information to identify the source and application of such
funds.

 

 

 

(2)

 

Address for all notices of payments and written confirmations of such wire
transfers:



Hartford Investment Management Company
c/o Investment Operations
Mailing Address:
One Hartford Plaza - NP5
Hartford, Connecticut 06155
Telefacsimile:

 

 

 

(3)

 

E-mail address for Electronic Delivery: subject to confirming copy of notice
being sent same day by recognized international commercial delivery service
(charges prepaid) to the address listed in section (4).

 

 

 

(4)

 

Address for all other communications:



Hartford Investment Management Company
c/o Investment Department-Private Placements
One Hartford Plaza, NP5-B
Hartford, Connecticut 06155
Telefacsimile:

 

Purchaser Schedule - 9

--------------------------------------------------------------------------------


 

(5)

 

Address for delivery of the Notes:



JPMorgan Chase Bank, N.A.
4 Chase Metrotech Center, 3rd Floor
Brooklyn, New York 11245-0001

Attention: Physical Receive Department
(Use Willoughby Street Entrance)

Custody Account Number:

 

 

 

(6)

 

Tax Identification Number

 

 

 

(7)

 

Nominee Name: None

 

Purchaser Schedule - 10

--------------------------------------------------------------------------------


 

NAME AND ADDRESS OF PURCHASER

 

PRINCIPAL
AMOUNT OF
SERIES A NOTES

 

PRINCIPAL

AMOUNT OF
SERIES B NOTES

 

 

 

 

 

 

 

 

 

AMERICAN FIDELITY ASSURANCE COMPANY

 

 

 

 

 

 

 

c/o Hartford Investment Management Company 

 

$

5,000,000

 

$

0

 

One Hartford Plaza, NP5-B

 

$

3,000,000

 

Hartford, Connecticut 06155

 

 

 

 

 

 

 

 

 

 

(1)

 

All payments by wire transfer of immediately available funds to:



Bank: First Fidelity Bank
AC:
Bank Routing Number:
DTC Number:
Institutional I.D.:
Agent Bank I.D.:
Agent Internal Number:

Attn: Bond Interest /Principal - FRANKLIN STREET PROPERTIES CORP.
3.99% Due December 20, 2024

PPN #35471R A*7 Prin $           Int $



with sufficient information to identify the source and application of such
funds.

 

 

 

(2)

 

Address for all notices of payments and written confirmations of such wire
transfers:



InvesTrust
FBO American Fidelity Assurance Company
5100 North Classen Boulevard, Suite 620
Oklahoma City, OK 73118
Attention: Trust Operations
Telephone No.:
Facsimile No.:
E-mail Address:

 

 

 

(3)

 

E-mail address for Electronic Delivery:

 

 

 

(4)

 

Address for all other communications:



Hartford Investment Management Company
c/o Investment Department-Private Placements
One Hartford Plaza, NP5-B
Hartford, Connecticut 06155
Telefacsimile:

 

 

 

(5)

 

Address for delivery of the Notes:

 

Purchaser Schedule - 11

--------------------------------------------------------------------------------


 

 

 

InvesTrust
5100 North Classen Boulevard, Suite 620
Oklahoma City, OK 73118
Attention:

 

 

 

(6)

 

Tax Identification Number:

 

 

 

(7)

 

Nominee Name: FFB Registration

 

Purchaser Schedule - 12

--------------------------------------------------------------------------------


 

NAME AND ADDRESS OF PURCHASER

 

PRINCIPAL
AMOUNT OF
SERIES A NOTES

 

PRINCIPAL
AMOUNT OF
SERIES B NOTES

 

 

 

 

 

 

 

 

 

HARTFORD FIRE INSURANCE COMPANY

 

 

 

 

 

 

 

c/o Hartford Investment Management Company

 

$

5,000,000

 

$

0

 

One Hartford Plaza, NP5-B

 

$

1,000,000

 

Hartford, Connecticut 06155

 

 

 

 

 

 

 

 

 

 

(1)

 

All payments by wire transfer of immediately available funds to:



JP Morgan Chase
4 New York Plaza
New York, New York 10004
Bank ABA No.
Chase NYC/Cust
A/C #

Attn: Bond Interest /Principal - FRANKLIN STREET PROPERTIES CORP.
3.99% Due December 20, 2024

PPN #35471R A*7 Prin $           Int $



with sufficient information to identify the source and application of such
funds.

 

 

 

(2)

 

Address for all notices of payments and written confirmations of such wire
transfers:



Hartford Investment Management Company
c/o Investment Operations
Mailing Address:
One Hartford Plaza - NP5
Hartford, Connecticut 06155
Telefacsimile:

 

 

 

(3)

 

E-mail address for Electronic Delivery:

 

 

 

(4)

 

Address for all other communications:



Hartford Investment Management Company
c/o Investment Department-Private Placements
One Hartford Plaza, NP5-B
Hartford, Connecticut 06155
Telefacsimile:

 

 

 

(5)

 

Address for delivery of the Notes:



JPMorgan Chase Bank, N.A.
4 Chase Metrotech Center, 3rd Floor

 

Purchaser Schedule - 13

--------------------------------------------------------------------------------


 

 

 

Brooklyn, New York 11245-0001

Attention: Physical Receive Department
(Use Willoughby Street Entrance)

Custody Account Number:

 

 

 

(6)

 

Tax Identification Number:

 

 

 

(7)

 

Nominee Name: None

 

Purchaser Schedule - 14

--------------------------------------------------------------------------------


 

NAME AND ADDRESS OF PURCHASER

 

PRINCIPAL
AMOUNT OF
SERIES A NOTES

 

PRINCIPAL
AMOUNT OF
SERIES B NOTES

 

 

 

 

 

 

 

 

 

HARTFORD LIFE AND ANNUITY INSURANCE COMPANY

c/o Hartford Investment Management Company

One Hartford Plaza, NP5-B

Hartford, Connecticut 06155

 

$

5,000,000

 

$

0

 

 

(1)

 

All payments by wire transfer of immediately available funds to:



JP Morgan Chase
4 New York Plaza
New York, New York 10004
Bank ABA No. 
Chase NYC/Cust
A/C #

Attn: Bond Interest /Principal - FRANKLIN STREET PROPERTIES CORP.
3.99% Due December 20, 2024

PPN #35471R A*7 Prin $           Int $



with sufficient information to identify the source and application of such
funds.

 

 

 

(2)

 

Address for all notices of payments and written confirmations of such wire
transfers:



Hartford Investment Management Company
c/o Investment Operations
Mailing Address:
One Hartford Plaza - NP5
Hartford, Connecticut 06155
Telefacsimile:

 

 

 

(3)

 

E-mail address for Electronic Delivery:

 

 

 

(4)

 

Address for all other communications:



Hartford Investment Management Company
c/o Investment Department-Private Placements
One Hartford Plaza, NP5-B
Hartford, Connecticut 06155
Telefacsimile:

 

 

 

(5)

 

Address for delivery of the Notes:



JPMorgan Chase Bank, N.A.
4 Chase Metrotech Center, 3rd Floor

 

Purchaser Schedule - 15

--------------------------------------------------------------------------------


 

 

 

Brooklyn, New York 11245-0001

Attention: Physical Receive Department
(Use Willoughby Street Entrance)

Custody Account Number:

 

 

 

(6)

 

Tax Identification Number:

 

 

 

(7)

 

Nominee Name: None

 

Purchaser Schedule - 16

--------------------------------------------------------------------------------


 

NAME AND ADDRESS OF PURCHASER

 

PRINCIPAL
AMOUNT OF
SERIES A NOTES

 

PRINCIPAL
AMOUNT OF
SERIES B NOTES

 

 

 

 

 

 

 

HARTFORD LIFE INSURANCE COMPANY

c/o Hartford Investment Management Company

One Hartford Plaza, NP5-B

Hartford, Connecticut 06155

 

$

5,000,000

 

$

0

 

 

(1)              All payments by wire transfer of immediately available funds
to:

 

JP Morgan Chase

4 New York Plaza

New York, New York 10004

Bank ABA No.

Chase NYC/Cust

A/C #

Attn:   Bond Interest /Principal - FRANKLIN STREET PROPERTIES CORP.

3.99% Due December 20, 2024

PPN #35471R A*7 Prin $             Int $             

 

with sufficient information to identify the source and application of such
funds.

 

(2)              Address for all notices of payments and written confirmations
of such wire transfers:

 

Hartford Investment Management Company

c/o Investment Operations

Mailing Address:

One Hartford Plaza - NP5

Hartford, Connecticut 06155

Telefacsimile:

 

(3)              E-mail address for Electronic Delivery:

 

(4)              Address for all other communications:

 

Hartford Investment Management Company

c/o Investment Department-Private Placements

One Hartford Plaza, NP5-B

Hartford, Connecticut 06155

Telefacsimile:

 

(5)              Address for delivery of the Notes:

 

JPMorgan Chase Bank, N.A.

 

Purchaser Schedule - 17

--------------------------------------------------------------------------------


 

4 Chase Metrotech Center, 3rd Floor

Brooklyn, New York 11245-0001

Attention:  Physical Receive Department

(Use Willoughby Street Entrance)

Custody Account Number:

 

(6)              Tax Identification Number:

 

(7)              Nominee Name: None

 

Purchaser Schedule - 18

--------------------------------------------------------------------------------


 

NAME AND ADDRESS OF PURCHASER

 

PRINCIPAL
AMOUNT OF
SERIES A NOTES

 

PRINCIPAL
AMOUNT OF
SERIES B NOTES

 

 

 

 

 

 

 

HARTFORD ACCIDENT AND INDEMNITY COMPANY

c/o Hartford Investment Management Company

One Hartford Plaza, NP5-B

Hartford, Connecticut 06155

 

$

5,000,000

 

$

0

 

 

(1)              All payments by wire transfer of immediately available funds
to:

 

JP Morgan Chase

4 New York Plaza

New York, New York 10004

Bank ABA No.

Chase NYC/Cust

A/C

Attn:   Bond Interest /Principal - FRANKLIN STREET PROPERTIES CORP.

3.99% Due December 20, 2024

PPN #35471R A*7 Prin $             Int $             

 

with sufficient information to identify the source and application of such
funds.

 

(2)              Address for all notices of payments and written confirmations
of such wire transfers:

 

Hartford Investment Management Company

c/o Investment Operations

Mailing Address:

One Hartford Plaza - NP5

Hartford, Connecticut 06155

Telefacsimile:

 

(3)              E-mail address for Electronic Delivery:

 

(4)              Address for all other communications:

 

Hartford Investment Management Company

c/o Investment Department-Private Placements

One Hartford Plaza, NP5-B

Hartford, Connecticut 06155

Telefacsimile:

 

(5)              Address for delivery of the Notes:

 

JPMorgan Chase Bank, N.A.

 

Purchaser Schedule - 19

--------------------------------------------------------------------------------


 

4 Chase Metrotech Center, 3rd Floor

Brooklyn, New York 11245-0001

Attention:  Physical Receive Department

(Use Willoughby Street Entrance)

Custody Account Number:

 

(6)              Tax Identification Number:

 

(7)              Nominee Name: None

 

Purchaser Schedule - 20

--------------------------------------------------------------------------------


 

NAME AND ADDRESS OF PURCHASER

 

PRINCIPAL
AMOUNT OF
SERIES A NOTES

 

PRINCIPAL
AMOUNT OF
SERIES B NOTES

 

 

 

 

 

 

 

FARM BUREAU LIFE INSURANCE COMPANY OF MICHIGAN

c/o Hartford Investment Management Company

One Hartford Plaza, NP5-B

Hartford, Connecticut 06155

 

$

0

 

$

5,000,000

 

 

(1)              All payments by wire transfer of immediately available funds
to:

 

Bank: Comerica Bank/Trust Operations

AC:

BNF:   Farm Bureau Life Insurance Company of Michigan

AC:

Bank Routing Number:

DTC Number:

Institutional I.D.:

Agent Bank I.D.:

Attn:  Bond Interest /Principal - FRANKLIN STREET PROPERTIES CORP.

4.26% Due December 20, 2027

PPN #35471R A@5 Prin $           Int $

 

with sufficient information to identify the source and application of such
funds.

 

(2)              Address for all notices of payments and written confirmations
of such wire transfers:

 

Farm Bureau Life Insurance Company of Michigan

7373 West Saginaw Highway

Lansing, MI 48917

Attention:

Telephone No.:

Facsimile No.:

E-mail Address:

 

(3)              E-mail address for Electronic Delivery:

 

(4)              Address for all other communications:

 

Hartford Investment Management Company

c/o Investment Department-Private Placements

One Hartford Plaza, NP5-B

Hartford, Connecticut 06155

Telefacsimile:

 

Purchaser Schedule - 21

--------------------------------------------------------------------------------


 

(5)              Address for delivery of the Notes:

 

Comerica Bank

411 W. Lafayette

Detroit, MI  48226

Mail Code 3531

Attn: Trust Asset Control



(6)              Tax Identification Number:

 

(7)              Nominee Name: None

 

Purchaser Schedule - 22

--------------------------------------------------------------------------------


 

NAME AND ADDRESS OF PURCHASER

 

PRINCIPAL
AMOUNT OF
SERIES A NOTES

 

PRINCIPAL
AMOUNT OF
SERIES B NOTES

 

 

 

 

 

 

 

KNIGHTS OF COLUMBUS LIFE ACCOUNT

One Columbus Plaza

New Haven, CT 06510-3326

 

$

0

 

$

20,000,000

 

 

(1)              All payments on account of Notes held by such purchaser shall
be made by wire transfer of immediately available funds to:

 

Registered Holder:   Knights of Columbus LIFE Account

Bank Name:                          The Bank of New York Mellon Corp.

ABA Number:

Account Numb/Beneficiary:

Bank to Bank Information:   This field should include all details associated
with the payment

such as: cusip number 35471R A*7, Franklin Street Properties 4.26% due
12/20/2027 & P&I breakdown

 

(2)              Address for all notices and communications:

 

Knights of Columbus

Life Account #

Attn: 

One Columbus Plaza

New Haven, CT 06510-3326

 

(3)              E-mail address for Electronic Delivery:

 

(4)              Address for delivery of the Notes:

 

The Depository Trust Company

570 Washington Blvd-5th Floor

Jersey City, NJ 07310

Attn: BNY Mellon/Branch Deposit Department

KNIGHTS OF COLUMBUS LIFE ACCOUNT #

 

(5)              Tax Identification Number:

 

(6)              Nominee Name: None

 

Purchaser Schedule - 23

--------------------------------------------------------------------------------


 

NAME AND ADDRESS OF PURCHASER

 

PRINCIPAL
AMOUNT OF
SERIES A NOTES

 

PRINCIPAL
AMOUNT OF
SERIES B NOTES

 

 

 

 

 

 

 

KNIGHTS OF COLUMBUS FPA ACCOUNT

One Columbus Plaza

New Haven, CT 06510-3326

 

$

0

 

$

20,000,000

 

 

(1)              All payments on account of Notes held by such purchaser shall
be made by wire transfer of immediately available funds to:

 

Registered Holder:   Knights of Columbus FPA Account

Bank Name:                          The Bank of New York Mellon Corp.

ABA Number:

Account Numb/Beneficiary:

Bank to Bank Information:   This field should include all details associated
with the payment

such as: cusip Number 35471R A*7, Franklin Street Properties 4.26% due
12/20/2027 & P&I breakdown

 

(2)              Address for all notices and communications:

 

Knights of Columbus

FPA Account #

Attn: 

One Columbus Plaza

New Haven, CT 06510-3326

 

(3)              E-mail address for Electronic Delivery:

 

(4)              Address for delivery of the Notes:

 

The Depository Trust Company

570 Washington Blvd-5th Floor

Jersey City, NJ 07310

Attn: BNY Mellon/Branch Deposit Department

KNIGHTS OF COLUMBUS FPA ACCOUNT #

 

(5)              Tax Identification Number:

 

(6)              Nominee Name: None

 

Purchaser Schedule - 24

--------------------------------------------------------------------------------


 

 

 

PRINCIPAL

 

PRINCIPAL

 

 

 

AMOUNT OF

 

AMOUNT OF

 

NAME AND ADDRESS OF PURCHASER

 

SERIES A NOTES

 

SERIES B NOTES

 

 

 

 

 

 

 

PRINCIPAL LIFE INSURANCE COMPANY

 

$0

 

$

10,000,000

 

c/o Principal Global Investors, LLC

 

 

$

6,000,000

 

711 High Street

 

 

$

4,000,000

 

Des Moines, Iowa 50392-0301

 

 

$

4,000,000

 

 

 

 

$

2,000,000

 

 

 

 

$

1,000,000

 

 

(1)              All payments on account of the Notes to be made by 12:00 noon
(New York City time) by wire transfer of immediately available funds to:

 

Citibank, N.A.

New York, NY 10022

ABA No.: 

For credit to Principal Life Insurance Company

Account No.:

FFC:

 

With sufficient information (including Cusip number, interest rate, maturity
date, interest amount, principal amount and premium amount, if applicable) to
identify the source and application of such funds.

 

(2)              Address for all notices:

 

Principal Global Investors, LLC

ATTN:  Fixed Income Private Placements

711 High Street

Des Moines, IA 50392-0800

 

With a copy of any notices related to scheduled payments, prepayments, and rate
reset to:

 

Principal Global Investors, LLC

Attn:  Investment Accounting Fixed Income Securities

711 High Street

Des Moines, Iowa 50392-0960

 

(3)              E-mail address for Electronic Delivery:

 

(4)              Address for delivery of the Notes:

 

Citibank NA

399 Park Avenue

Level B Vault

 

Purchaser Schedule - 25

--------------------------------------------------------------------------------


 

New York, NY 10022

 

with a copy to:

 

*Include CUSIP number and FFC:       on the cover package*

 

(5)              Tax Identification Number:

 

(6)              Nominee Name: None

 

Purchaser Schedule - 26

--------------------------------------------------------------------------------


 

NAME AND ADDRESS OF PURCHASER

 

PRINCIPAL
AMOUNT OF
SERIES A NOTES

 

PRINCIPAL
AMOUNT OF
SERIES B NOTES

 

 

 

 

 

 

 

 

 

PRINCIPAL LIFE INSURANCE COMPANY
c/o Principal Global Investors, LLC
711 High Street
Des Moines, Iowa 50392-0301

 

$

0

 

$

2,000,000

 

 

(1)              All payments on account of the Notes to be made by 12:00 noon
(New York City time) by wire transfer of immediately available funds to:

 

Citibank, N.A.

New York, NY 10022

ABA No.:

For credit to Principal Life Insurance Company

Account No.:

FFC:

Attn:

 

With sufficient information (including Cusip number, interest rate, maturity
date, interest amount, principal amount and premium amount, if applicable) to
identify the source and application of such funds.

 

(2)              Address for all notices:

 

Principal Global Investors, LLC

ATTN:  Fixed Income Private Placements

711 High Street

Des Moines, IA 50392-0800

 

With a copy of any notices related to scheduled payments, prepayments, and rate
reset to:

 

Principal Global Investors, LLC

Attn:  Investment Accounting Fixed Income Securities

711 High Street

Des Moines, Iowa 50392-0960

 

(3)              E-mail address for Electronic Delivery:

(4)              Address for delivery of the Notes:

 

Citibank NA

399 Park Avenue

Level B Vault

New York, NY 10022

Attn:

 

Purchaser Schedule - 27

--------------------------------------------------------------------------------


 

with a copy to:

 

*Include CUSIP number and FFC:         on the cover package*

 

(5)              Tax Identification Number:

 

(6)              Nominee Name: None

 

Purchaser Schedule - 28

--------------------------------------------------------------------------------


 

NAME AND ADDRESS OF PURCHASER

 

PRINCIPAL
AMOUNT OF
SERIES A NOTES

 

PRINCIPAL
AMOUNT OF
SERIES B NOTES

 

 

 

 

 

 

 

PRINCIPAL REINSURANCE COMPANY OF DELAWARE II
c/o Principal Global Investors, LLC
711 High Street
Des Moines, Iowa 50392-0301

 

$

0

 

$

1,000,000

 

 

(1)              All payments on account of the Notes to be made by 12:00 noon
(New York City time) by wire transfer of immediately available funds to:

 

Citibank, N.A.

New York, NY 10022

ABA No.:

For credit to: Principal Reinsurance Company of Delaware II

Account No.:

FFC:

Attn:

 

With sufficient information (including Cusip number, interest rate, maturity
date, interest amount, principal amount and premium amount, if applicable) to
identify the source and application of such funds.

 

(2)              Address for all notices:

 

Principal Global Investors, LLC

ATTN:  Fixed Income Private Placements

711 High Street

Des Moines, IA 50392-0800

 

With a copy of any notices related to scheduled payments, prepayments, and rate
reset to:

 

Principal Global Investors, LLC

Attn:  Investment Accounting Fixed Income Securities

711 High Street

Des Moines, Iowa 50392-0960

 

(3)              E-mail address for Electronic Delivery:

 

(4)              Address for delivery of the Notes:

 

Citibank NA

399 Park Avenue

Level B Vault

New York, NY 10022

 

Purchaser Schedule - 29

--------------------------------------------------------------------------------


 

Attn:

 

with a copy to:

 

*Include CUSIP number and FFC:       on the cover package*

 

(5)              Tax Identification Number:

 

(6)              Nominee Name: None

 

Purchaser Schedule - 30

--------------------------------------------------------------------------------


 

NAME AND ADDRESS OF PURCHASER

 

PRINCIPAL
AMOUNT OF
SERIES A NOTES

 

PRINCIPAL
AMOUNT OF
SERIES B NOTES

 

 

 

 

 

 

 

COUNTRY LIFE INSURANCE COMPANY
1705 N. Towanda Avenue
Bloomington, IL 61702

 

$

2,000,000

 

$

4,000,000

 

 

(1)              All payments on account of Notes held by such purchaser shall
be made by federal funds wire transfer of immediately available funds for credit
to:

 

Northern Trust  Chgo/Trust

ABA Number

Wire Account Number

SWIFT BIC:

For Further Credit to:

Account Name:  Country Life Insurance Company

 

Accompanying Information:

 

Name of Company: FRANKLIN STREET PROPERTIES CORP.

Description of Security: [3.99% Series A Notes Due December 20, 2024] [4.26%
Series B     Notes Due December 20, 2027]

PPN: [Series A - 35471R A*7] [Series B - 35471R A@5]

Due date and application (as among principal, premium and interest) of the
payment being made.

 

(2)              Address for all notices of payments and written confirmations
of such wire transfers:

 

Country Life Insurance Company

Attention:  Investment Accounting

1705 N. Towanda Avenue

Bloomington, IL  61702

Tel:

 

(3)              E-mail address for Electronic Delivery:

 

(4)              Address for all other communications:

 

Country Life Insurance Company

Attention:  Investments

1705 N. Towanda Avenue

Bloomington, IL  61702

Tel:

 

(5)              Address for delivery of the Notes:

 

Purchaser Schedule - 31

--------------------------------------------------------------------------------


 

The Northern Trust Company

Trade Securities Processing

C1N

801 South Canal Street

Attn:

Chicago, IL 60607

Account #:

Account Name: Country Life Insurance Company

Include Acct # and Name in cover letter.

 

(6)              Tax Identification Number:

 

(7)              Nominee Name: None

 

Purchaser Schedule - 32

--------------------------------------------------------------------------------


 

NAME AND ADDRESS OF PURCHASER

 

PRINCIPAL
AMOUNT OF
SERIES A NOTES

 

PRINCIPAL
AMOUNT OF
SERIES B NOTES

 

 

 

 

 

 

 

COUNTRY MUTUAL INSURANCE COMPANY
1705 N. Towanda Avenue
Bloomington, IL 61702

 

$

2,000,000

 

$

0

 

 

(1)              All payments on account of Notes held by such purchaser shall
be made by federal funds wire transfer of immediately available funds for credit
to:

 

Northern Trust  Chgo/Trust

ABA Number

Wire Account Number

SWIFT BIC:

For Further Credit to:

Account Name:  Country Mutual Insurance Company

 

Accompanying Information:

Name of Company: FRANKLIN STREET PROPERTIES CORP.

Description of Security: 3.99% Series A Notes Due December 20, 2024

PPN:

Due date and application (as among principal, premium and interest) of the
payment being made.

 

(2)              Address for all notices of payments and written confirmations
of such wire transfers:

 

Country Mutual Insurance Company

Attention:  Investment Accounting

1705 N Towanda Avenue

Bloomington, IL  61702

Tel:

 

(3)              E-mail address for Electronic Delivery:

 

(4)              Address for all other communications:

 

Country Mutual Insurance Company

Attention:  Investments

1705 N Towanda Avenue

Bloomington, IL  61702

Tel:

 

(5)              Address for delivery of the Notes:

 

The Northern Trust Company

Trade Securities Processing

 

Purchaser Schedule - 33

--------------------------------------------------------------------------------


 

C1N

801 South Canal Street

Attn:

Chicago, IL 60607

Account #:

Account Name: Country Mutual Insurance Company

Include Acct # and Name in cover letter.

 

(6)              Tax Identification Number:

 

(7)              Nominee Name: None

 

Purchaser Schedule - 34

--------------------------------------------------------------------------------


 

NAME AND ADDRESS OF PURCHASER

 

PRINCIPAL
AMOUNT OF 
SERIES A NOTES

 

PRINCIPAL
AMOUNT OF
SERIES B NOTES

 

 

 

 

 

 

 

AMERICAN FAMILY LIFE INSURANCE COMPANY
6000 American Parkway
Madison, Wisconsin 53783-0001

 

$

3,750,000

 

$

0

 

 

(1)              All payments on or in respect of the Notes to be by Federal
Funds Wire Transfer to:

 

US Bank, N.A.

Trust Services

60 Livingston Ave.

St. Paul, MN 55107-2292

ABA #

Beneficial Account #

FFC to American Family Trust Account #       

Credit for PPN:

 

Accompanying Information:

 

Name of Issuer: Franklin Street Properties Corp.

Description of Security: 3.99% Series A Senior Notes, due December 20, 2024

PPN:

Due date and application (as among principal, premium and interest) of the
payment being made

 

(2)              Address for notices related to payments:

 

American Family Life Insurance Company

6000 American Parkway

Madison, Wisconsin 53783-0001

Attn: Investment Division-Private Placements

 

Address for notices regarding audit confirmations:

 

American Family Life Insurance Company

6000 American Parkway

Madison, Wisconsin 53783-0001

Attn: Investment Division-Private Placements

 

(3)              E-mail address for Electronic Delivery:

 

(4)              Address for all other notices:

 

American Family Life Insurance Company

 

Purchaser Schedule - 35

--------------------------------------------------------------------------------


 

6000 American Parkway

Madison, Wisconsin 53783-0001

Attn: Investment Division-Private Placements

 

(5)              Address for delivery of the Notes:

 

US Bank Milwaukee, N.A.

Attn:

777 E. Wisconsin Ave.

Milwaukee, WI 53202

 

with a copy to:

 

American Family Life Insurance Company

6000 American Parkway

Madison, Wisconsin 53783-0001

Attention: Investment Division-Private Placements

 

(6)              Tax Identification Number:

 

(7)              Nominee Name: BAND & CO.

 

Purchaser Schedule - 36

--------------------------------------------------------------------------------


 

NAME AND ADDRESS OF PURCHASER

 

PRINCIPAL
AMOUNT OF
SERIES A NOTES

 

PRINCIPAL
AMOUNT OF
SERIES B NOTES

 

 

 

 

 

 

 

AMERICAN FAMILY LIFE INSURANCE COMPANY
6000 American Parkway
Madison, Wisconsin 53783-0001

 

$

1,000,000

 

$

0

 

 

(1)              All payments on or in respect of the Notes to be by Federal
Funds Wire Transfer to:

 

US Bank, N.A.

Trust Services

60 Livingston Ave.

St. Paul, MN 55107-2292

ABA

Beneficial Account

FFC to American Family Trust Account #              

 

Accompanying Information:

 

Name of Issuer: Franklin Street Properties Corp.

Description of Security: 3.99% Series A Senior Notes, due December 20, 2024

PPN:

Due date and application (as among principal, premium and interest) of the
payment being made

 

(2)              Address for notices related to payments:

 

American Family Life Insurance Company

6000 American Parkway

Madison, Wisconsin 53783-0001

Attn: Investment Division-Private Placements

 

Address for notices regarding audit confirmations:

 

American Family Life Insurance Company

6000 American Parkway

Madison, Wisconsin 53783-0001

Attn: Investment Division-Private Placements

 

(3)              E-mail address for Electronic Delivery:

 

(4)              Address for all other notices:

 

Purchaser Schedule - 37

--------------------------------------------------------------------------------


 

American Family Life Insurance Company

6000 American Parkway

Madison, Wisconsin 53783-0001

Attn: Investment Division-Private Placements

 

(5)              Address for delivery of the Notes:

 

US Bank Milwaukee, N.A.

Attn:

777 E. Wisconsin Ave.

Milwaukee, WI 53202

 

with a copy to:

 

American Family Life Insurance Company

6000 American Parkway

Madison, Wisconsin 53783-0001

Attention: Investment Division-Private Placements

 

(6)              Tax Identification Number:

 

(7)              Nominee Name: BAND & CO.

 

Purchaser Schedule - 38

--------------------------------------------------------------------------------


 

NAME AND ADDRESS OF PURCHASER

 

PRINCIPAL
AMOUNT OF
SERIES A NOTES

 

PRINCIPAL
AMOUNT OF
SERIES B NOTES

 

 

 

 

 

 

 

AMERICAN FAMILY LIFE INSURANCE COMPANY
6000 American Parkway
Madison, Wisconsin 53783-0001

 

$

250,000

 

$

0

 

 

(1)              All payments on or in respect of the Notes to be by Federal
Funds Wire Transfer to:

 

US Bank, N.A.

Trust Services

60 Livingston Ave.

St. Paul, MN 55107-2292

ABA #

Beneficial Account #

FFC to American Family Trust Account 

 

Accompanying Information:

 

Name of Issuer: Franklin Street Properties Corp.

Description of Security: 3.99% Series A Senior Notes, due December 20, 2024

PPN:

Due date and application (as among principal, premium and interest) of the
payment being made

 

(2)              Address for notices related to payments:

 

American Family Life Insurance Company

6000 American Parkway

Madison, Wisconsin 53783-0001

Attn: Investment Division-Private Placements

 

Address for notices regarding audit confirmations:

 

American Family Life Insurance Company

6000 American Parkway

Madison, Wisconsin 53783-0001

Attn: Investment Division-Private Placements

 

(3)              E-mail address for Electronic Delivery:

 

(4)              Address for all other notices:

 

American Family Life Insurance Company

 

Purchaser Schedule - 39

--------------------------------------------------------------------------------


 

6000 American Parkway

Madison, Wisconsin 53783-0001

Attn: Investment Division-Private Placements

 

(5)              Address for delivery of the Notes:

 

US Bank Milwaukee, N.A.

Attn:

777 E. Wisconsin Ave.

Milwaukee, WI 53202

 

with a copy to:

 

American Family Life Insurance Company

6000 American Parkway

Madison, Wisconsin 53783-0001

Attention: Investment Division-Private Placements

 

(6)              Tax Identification Number:

 

(7)              Nominee Name: BAND & CO.

 

Purchaser Schedule - 40

--------------------------------------------------------------------------------


 

NAME AND ADDRESS OF PURCHASER

 

PRINCIPAL
AMOUNT OF 
SERIES A NOTES

 

PRINCIPAL
AMOUNT OF
SERIES B NOTES

 

 

 

 

 

 

 

ASSURITY LIFE INSURANCE COMPANY
2000 Q Street
Lincoln, NE 68501-2533

 

$

0

 

$

5,000,000

 

 

(1)              All payments on or in respect of the Notes shall be made by
wire transfer of immediately available funds at the opening of business on the
due date to:

 

US BANK NATIONAL ASSOCIATION

13th & M Streets

Lincoln, NE 68508

ABA No.

Account of: Assurity Life Insurance Company

General Fund Account:

 

Each wire transfer shall set forth the name of the issuer, the full title of the
Notes (including the rate and final redemption to maturity date) and application
of such funds among principal, premium and interest, if applicable.

 

(2)              All notices of payment and written confirmations of such wire
transfers should be sent to:

 

Assurity Life Insurance Company

2000 Q Street

Lincoln, NE 68503

Attention: Investment Division

Fax:

 

(3)              E-mail address for Electronic Delivery:

 

(4)              Address for all other communications:

 

Assurity Life Insurance Company

2000 Q Street

P.O. Box 82533

Lincoln, NE 68501-2533

Attn:

Telephone:

 

(5)              Address for delivery of the Notes:

 

Assurity Life Insurance Company

 

Purchaser Schedule - 41

--------------------------------------------------------------------------------


 

2000 Q Street

Lincoln, NE 68503

Attention:

 

(6)              Tax Identification Number:

 

(7)              Nominee Name: None

 

Purchaser Schedule - 42

--------------------------------------------------------------------------------